Exhibit 10.5



THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
by and between
FIVE BELOW, INC.,
as Borrower,
and
FIVE BELOW MERCHANDISING, INC.,
as Original Guarantor,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
Dated: June 12, 2013







--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
Section 1.
DEFINITIONS
1


 
 
 
Section 2.
CREDIT FACILITIES
29


2.1.
Revolving Loans
29


2.2.
Letters of Credit
30


2.3.
Mandatory Prepayments
31


2.4.
Cash Dominion; Borrower Account Protocols
32


 
 
 
Section 3.
INTEREST AND FEES
33


3.1.
Interest
33


3.2.
Letter of Credit Fees
34


3.3.
Changes in Laws and Increased Costs of Loans.
34


 
 
 
Section 4.
CONDITIONS PRECEDENT AND POST-CLOSING DELIVERIES
35


4.1.
Conditions Precedent to Initial Revolving Loans and Letters of Credit
35


4.2.
Conditions Precedent to All Revolving Loans and Letters of Credit
37


4.3.
Post-Closing Deliveries
37


 
 
 
Section 5.
GRANT AND PERFECTION OF SECURITY INTEREST
37


5.1.
Continuing Grant of Security Interest
37


5.2.
Excluded Collateral
39


5.3.
Perfection of Security Interests
40


 
 
 
Section 6.
COLLECTION AND ADMINISTRATION
43


6.1.
Borrower's Loan Accounts
43


6.2.
Statements
44


6.3.
Collection of Accounts
44


6.4.
Payments
45


6.5.
Taxes
46


6.6.
Authorization to Make Revolving Loans
47


6.7.
Use of Proceeds
47


 
 
 
Section 7.
COLLATERAL REPORTING AND COVENANTS
48


7.1.
Collateral Reporting
48


7.2.
Accounts Covenants
49


7.3.
General Inventory Covenants
50






--------------------------------------------------------------------------------




7.4.
Periodic Appraisals
51


7.5.
Power of Attorney
51


7.6.
Right to Cure
52


7.7.
Access to Premises; Periodic Field Audits
52


 
 
 
Section 8.
REPRESENTATIONS AND WARRANTIES
53


8.1.
Corporate Existence, Power and Authority
53


8.2.
Name; State of Organization; Chief Executive Office; Collateral Locations
53


8.3.
Financial Statements; No Material Adverse Change
54


8.4.
Priority of Liens; Title to Properties
54


8.5.
Tax Returns
54


8.6.
Litigation
55


8.7.
Compliance with Other Agreements and Applicable Laws
55


8.8.
Environmental Compliance
55


8.9.
Credit Card Agreements
56


8.10.
Employee Benefits
57


8.11.
Bank Accounts
57


8.12.
Intellectual Property
57


8.13.
Subsidiaries; Affiliates; Capitalization; Solvency
57


8.14.
Labor Disputes
58


8.15.
Material Contracts
58


8.16.
Payable Practices
58


8.17.
Accuracy and Completeness of Information
58


8.18.
Survival of Warranties; Cumulative
59


 
 
 
Section 9.
AFFIRMATIVE AND NEGATIVE COVENANTS
59


9.1.
Maintenance of Existence
59


9.2.
New Collateral Locations
59


9.3.
Compliance with Laws, Regulations, Etc.
59


9.4.
Payment of Taxes and Claims
60


9.5.
Insurance
60


9.6.
Financial Statements and Other Notices.
61


9.7.
Sale of Assets, Consolidation, Merger, Dissolution, Etc.
63


9.8.
Encumbrances
65


9.9.
Indebtedness
68


9.10.
Loans, Investments, Etc.
70


9.11.
Restricted Payments
70


9.12.
[Reserved]
71


9.13.
Compliance with ERISA
71


9.14.
End of Fiscal Years; Fiscal Quarters
71






--------------------------------------------------------------------------------




9.15.
Credit Card Agreements
71


9.16.
Change in Business
72


9.17.
License Agreements.
72


9.18.
Foreign Assets Control Regulations, Etc.
72


9.19.
Leased Personal Property
73


9.20.
Costs and Expenses
73


9.21.
Further Assurances
73


9.22.
Minimum Excess Collateral Availability
74


9.23.
Sale and Leaseback Transactions
74


9.24.
Additional Collateral; Additional Guarantors.
74


 
 
 
Section 10.
EVENTS OF DEFAULT AND REMEDIES
76


10.1.
Events of Default
76


10.2.
Remedies.
78


 
 
 
Section 11.
GUARANTEE
81


11.1.
The Guarantee
81


11.2.
Obligations Unconditional
82


11.3.
Reinstatement
83


11.4.
Subrogation; Subordination
83


11.5.
Remedies
83


11.6.
Instrument for the Payment of Money
84


11.7.
Continuing Guarantee
84


11.8.
General Limitation on Guaranteed Obligations
84


11.9.
Release of Guarantors
84


11.10.
Right of Contribution
84


 
 
 
Section 12.
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.
85


12.1.
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
85


12.2.
Waiver of Notices
86


12.3.
Amendments and Waivers
86


12.4.
Waiver of Counterclaims
86


12.5.
Indemnification
86


12.6.
Waiver of Special Damages
87


 
 
 
Section 13.
TERM OF AGREEMENT; MISCELLANEOUS
87


13.1.
Term.
87


13.2.
Interpretative Provisions.
88


13.3.
Notices
89






--------------------------------------------------------------------------------




13.4.
Partial Invalidity
90


13.5.
Successors
90


13.6.
Assignments; Participations
90


13.7.
Entire Agreement
91


13.8.
USA Patriot Act
91


13.9.
Counterparts, Etc.
91


13.10.
Release
91


13.11.
Intercreditor Agreement.
92


13.12.
Borrower Authorized.
92


 
 
 






--------------------------------------------------------------------------------




INDEX
TO
EXHIBITS AND SCHEDULES
Exhibit A
Form of Borrowing Base Certificate
Exhibit B
Information Certificate
Exhibit C
Form of Covenant Compliance Certificate
Exhibit D
Form of Intercreditor Agreement
Exhibit E
Form of Intercompany Note
Exhibit F
Form of Joinder Agreement
Schedule 1.30
Credit Card Agreements
Schedule 1.36
Customs Brokers







--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This Third Amended and Restated Loan and Security Agreement dated June 12, 2013
(this “Agreement”) is entered into by and between FIVE BELOW, INC., a
Pennsylvania corporation (the “Borrower”), FIVE BELOW MERCHANDISING, INC., a
Pennsylvania corporation (the “Original Guarantor”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as successor by merger to
Wachovia Bank, N.A. (the “Lender”).
W I T N E S S E T H:
WHEREAS, Borrower and Lender are parties to that certain Second Amended and
Restated Loan and Security Agreement dated May 16, 2012 (as amended from time to
time, the “Original Loan Agreement”); and
WHEREAS, Borrower and Lender have agreed to modify the Original Loan Agreement
in accordance with the terms referenced herein; and
WHEREAS, this Agreement shall be an amendment and restatement of and
substitution for the Original Loan Agreement, but shall in no way be construed
as a repayment, novation or satisfaction of the Obligations as defined in the
Original Loan Agreement;
WHEREAS, the Obligations and all Collateral securing the Obligations under the
Original Loan Agreement and this Agreement are and shall at all times be deemed
to be continuous;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Original Loan Agreement is
hereby amended and restated in its entirety and the parties hereto agree as
follows:



--------------------------------------------------------------------------------




SECTION 1.DEFINITIONS
For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:
1.1.    “ABL Priority Collateral” shall mean the “Revolving Facility First Lien
Collateral” as defined in the Intercreditor Agreement.
1.2.    “Accounts” shall mean all present and future rights of any Loan Party to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (a) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) consisting of Credit Card Receivables.
1.3.    “Adjusted Borrowing Base” shall mean, at any time, the amount equal to
the Borrowing Base minus the Minimum Excess Collateral Availability.
1.4.    “Affiliate” shall mean, with respect to a specified Person, any other
Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten percent (10%) or more of any class of Voting
Stock of such Person or other equity interests in such Person, and (b) any
Person of which such Person beneficially owns or holds ten percent (10%) or more
of any class of Voting Stock or in which such Person beneficially owns or holds
ten percent (10%) or more of the equity interests. For the purposes of this
definition, the term “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise.
1.5.    “Applicable L/C Rate” shall mean, at any time, the rate equal to the
LMIR Rate, plus the applicable percentage set forth in the definition of
“Applicable Margin” for LMIR Rate Loans.
1.6.    “Applicable Margin” shall mean, at any time, as to the Interest Rate for
LMIR Rate Loans and the Interest Rate for Prime Rate Loans, the applicable
percentage (on a per annum basis) set forth below if the Borrower’s Quarterly
Average Excess Availability for the immediately preceding Fiscal Quarter is at
or within the amounts indicated for such percentage as of the last day of the
immediately preceding calendar quarter:



--------------------------------------------------------------------------------




Quarterly Average Excess Availability
Applicable Margin for LMIR Rate Loans
Applicable Margin for Prime Rate Loans
Availability: less than 33% of then effective Maximum Credit
2.25%
1.25%
Availability: less than 75% but greater than or equal to 33% of then effective
Maximum Credit
2.00%
1.00%
Availability: greater than or equal to 75% of then effective Maximum Credit
1.75%
0.75%



provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar quarter and shall remain in effect until adjusted thereafter
after the end of such calendar quarter, (ii) each adjustment of the Applicable
Margin shall be effective as of the first day of a calendar quarter based on the
Quarterly Average Excess Availability for the immediately preceding calendar
quarter and (iii) notwithstanding anything herein to the contrary, the
Applicable Margin beginning as of the Closing Date through the Fiscal Quarter
ending July 31, 2013 shall be 1.75% for LMIR Rate Loans and 0.75% for Prime Rate
Loans.
1.7.    “Asset Sale” shall mean any Disposition of any property by any Loan
Party. Notwithstanding the foregoing, none of the following shall constitute
“Asset Sales”; (a) any Disposition of assets permitted by, or expressly referred
to in, Section 9.7 (other than Section 9.7(b)(viii)); (b) so long as the Term
Loan Agreement is in effect, any Disposition of the Term Priority Collateral;
and (c) any Disposition of any property by any Loan Party for fair market value
resulting in less than $250,000 in Net Cash Proceeds per Disposition (or series
of related Dispositions) and less than $750,000 in Net Cash Proceeds in any
Fiscal Year.
1.8.    “Attributable Indebtedness” shall mean, when used with respect to any
Sale and Leaseback Transaction by any Loan Party, as at the time of
determination, the present value (discounted at a rate equivalent to such Loan
Party’s then-current weighted average cost of funds for borrowed money as at the
time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments (and substantially similar
payments) during the remaining term of the lease included in any such Sale and
Leaseback Transaction.
1.9.    “Bank Product Provider” shall mean Lender, an Affiliate of Lender, or
any other financial institution (but in the case of an Affiliate of Lender or
any other financial institution, only to the extent approved by Lender) that
provides any Bank Products to Borrower.
1.10.    “Bank Products” shall mean any one or more of the following types or
services or facilities provided to Borrower by a Bank Product Provider: (a)
credit cards or stored value cards or (b) cash management or related services,
including (i) the automated clearinghouse transfer of funds for the account of
Borrower pursuant to agreement or overdraft for any accounts of Borrower
maintained at any Bank Product Provider that are subject to the



--------------------------------------------------------------------------------




control of Lender pursuant to any Deposit Account Control Agreement to which
Lender or any Affiliate of Lender is a party, as applicable, and (ii) controlled
disbursement services and (iii) Hedge Agreements if and to the extent permitted
hereunder.
1.11.    “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §
101, et seq.), as amended, and any successor statute.
1.12.    “Borrower” shall mean Five Below, Inc., a Pennsylvania corporation, in
its capacity as Borrower under this Agreement.
1.13.    “Borrowing Base” shall mean, at any time, the amount equal to: ninety
percent (90%) of the Eligible Credit Card Receivables of Borrower, plus ninety
percent (90%) of the Net Recovery Percentage of Eligible Inventory of Borrower
multiplied by the Value thereof, minus Reserves attributable to Borrower.
1.14.    “Borrowing Base Certificate” shall mean a certificate substantially in
the form of Exhibit “A” hereto, as such form may from time to time be modified
by Lender, which is duly completed (including all schedules thereto) and
executed by the Senior Vice President of Finance or other chief financial
officer of Borrower and delivered to Lender.
1.15.    “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the Commonwealth of Pennsylvania, and a day on which Lender is open
for the transaction of business, except that if a determination of a Business
Day shall relate to any LMIR Rate Loans, the term Business Day shall also
exclude any day on which banks are closed for dealings in dollar deposits in the
London interbank market or other applicable Eurodollar Rate market.
1.16.    “Capital Expenditures” shall mean all expenditures for, or contracts
for expenditures for, any fixed or capital assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one (1) year, including, but not limited to, the direct or indirect
acquisition of such assets by way of offset items or otherwise and shall include
the principal amount of capitalized lease payments during the applicable period.
1.17.    “Capital Leases” shall mean, with respect to any Person, any lease of
(or any agreement conveying the right to use) any property by such person as
lessee (whether real, personal or mixed) which in accordance with GAAP, is
required to be reflected as a liability on such person’s balance sheet.
1.18.    “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or other equity interests at any time outstanding,
and any and all rights, warrants or options exchangeable for or convertible into
such capital stock or other interests (but excluding any debt security that is
exchangeable for or convertible into such capital stock).
1.19.    “Cash Dominion Event” shall mean the occurrence of either: (a) an Event
of Default under this Agreement; or (b) the failure of the Borrower at any time
during any Non-



--------------------------------------------------------------------------------




Peak Period to maintain Excess Borrowing Availability greater than or equal to
twenty percent (20%) of the then-effective Maximum Credit.
1.20.    “Cash Dominion Period” shall mean, with respect to any Cash Dominion
Event, the period beginning as of the occurrence of such Cash Dominion Event and
ending after the Borrower has maintained ninety (90) consecutive days during
which (a) Excess Borrowing Availability is greater than or equal to thirty-five
percent (35%) of the then-effective Maximum Credit; and (b) no Event of Default
has occurred or is continuing.
1.21.    “Cash Equivalents” shall mean, as of any date of determination, as to
any Person, any of the following: (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States of America
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States of America is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
person, (b) time deposits and certificates of deposit or bankers’ acceptances of
Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States of America, any state or commonwealth thereof or the District of Columbia
having, capital and surplus aggregating in excess of $250,000,000 and a rating
of “A” (or such other similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act of 1933, as amended from time to time, and any
successor statute) with maturities of not more than one year from the date of
acquisition by such person, (c) commercial paper issued by any person meeting
the qualifications specified in clause (b) above, or incorporated in the United
States of America rated at least A-1 or the equivalent thereof by Standard &
Poor’s Rating Service or Fitch Rating Limited or at least P-1 or the equivalent
thereof by Moody’s Investors Service Inc., and in each case maturing not more
than one year after the date of acquisition by such person, (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $1,000,000,000, (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985, (f) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) through (e) above, and
(ii) has the highest rating obtainable from either Standard & Poor’s Rating
Service or Moody’s Investors Service Inc., and (e) demand deposit accounts
maintained in the ordinary course of business.
1.22.    “Casualty Event” shall mean any loss of title (other than through a
consensual Disposition of such property in accordance with this Agreement) or
any loss of or damage to or any destruction of, or any condemnation or other
taking (including by any Governmental Authority) of, any property of any Loan
Party. “Casualty Event” shall include any



--------------------------------------------------------------------------------




taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Legal Requirement, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, or any settlement in lieu thereof.
Notwithstanding the foregoing, “Casualty Event” shall not include the loss of
title or loss of or damage to or any destruction of, or any condemnation or
other taking (including by any Governmental Authority) of, (a) any property of
any Loan Party with a fair market value of less than $700,000 in Net Cash
Proceeds per such event and less than $1,500,000 in Net Cash Proceeds in any
Fiscal Year; and (b) so long as the Term Loan Agreement is in effect, the Term
Priority Collateral.
1.23.    “Change of Control” shall mean (a) the transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
Borrower to any Person or group (as such term is used in Section 13(d)(3) of the
Exchange Act); (b) the liquidation or dissolution of Borrower or the adoption of
a plan by the stockholders of Borrower relating to the dissolution or
liquidation of Borrower; (c) any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than Permitted Investors shall have
acquired beneficial ownership of more than 35 percent of the voting power of the
outstanding Voting Stock of the Borrower; or (d) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) other than Permitted
Investors shall have acquired beneficial ownership of sufficient voting power of
the outstanding Voting Stock such that such Person or group becomes entitled to
name or replace a voting majority of the Board of Directors.
1.24.    “Closing Date” shall mean June 12, 2013.
1.25.    “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
1.26.    “Collateral” shall have the meaning set forth in Section 5.1 hereof.
1.27.    “Collateral Access Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Lender, from any lessor of premises to any
Loan Party, or any other person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, in favor
of Lender with respect to the Collateral at such premises or otherwise in the
custody, control or possession of such lessor, consignee or other person.
1.28.    “Commitment” shall mean the Lender’s commitment to provide the Credit
Facility.
1.29.    “Credit Card Acknowledgments” shall mean, collectively, the agreements
in favor of Lender, by Credit Card Issuers or Credit Card Processors who are
parties to Credit Card Agreements, acknowledging Lender’s first priority
security interest in the monies due and to become due to any Loan Party
(including, without limitation, credits and reserves) under the Credit Card
Agreements, and agreeing to transfer all such amounts to the Payment Account, as



--------------------------------------------------------------------------------




the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
1.30.    “Credit Card Agreements” shall mean all agreements now or hereafter
entered into by any Loan Party with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, but not
limited to, the agreements listed on Schedule 1.30 hereto.
1.31.    “Credit Card Issuer” shall mean any person (other than a Loan Party)
who issues or whose members issue credit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc. or Novus Services, Inc.
1.32.    “Credit Card Processor” shall mean any servicing or processing agent or
any factor or financial intermediary who facilitates, services, processes or
manages the credit authorization, billing transfer and/or payment procedures
with respect to a Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.
1.33.    “Credit Card Receivables” shall mean, collectively, (a) all present and
future rights of Borrower to payment from any Credit Card Issuer, Credit Card
Processor or other third party arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a credit
or debit card and (b) all present and future rights of Borrower to payment from
any Credit Card Issuer, Credit Card Processor or other third party in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise.
1.34.    “Credit Facility” shall mean the Revolving Loans and Letters of Credit
provided to or for the benefit of Borrower pursuant to Sections 2.1 and 2.2
hereof.
1.35.    “Current Borrowing Base Report” shall have the meaning set forth in
Section 7.1 (a)(i) hereof.
1.36.    “Customs Broker” shall mean any person listed on Schedule 1.36 hereto
or such other person selected by a Loan Party after written notice by Borrower
to Lender who is reasonably acceptable to Lender to perform port of entry
services to process Inventory imported by Borrower or one of its Subsidiaries
from outside the United States of America and to supply facilities, labor and
materials to Borrower or its Subsidiaries in connection therewith.
1.37.    “DACA Account” shall mean any deposit or other bank account of any Loan
Party subject to a Deposit Account Control Agreement.



--------------------------------------------------------------------------------




1.38.    “DACA Account Bank” shall mean a Non-Wells Fargo Account Bank with
which any Loan Party and Lender have entered into a Deposit Account Control
Agreement.
1.39.    “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
1.40.    “Deposit Account Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Lender, by and among Lender, any Loan
Party and any bank at which such Loan Party maintains a deposit account, which
provides that such bank will comply with instructions originated by Lender
directing disposition of the funds in the deposit account without further
consent by such Loan Party and has such other terms and conditions as Lender may
reasonably require.
1.41.    “Discretionary DACA Protocol Event” shall mean the Borrower’s
maintenance of Excess Borrowing Availability at any time during any Non-Peak
Period less than thirty-five percent (35%) but greater than or equal to twenty
percent (20%) of the then-effective Maximum Credit.
1.42.    “Disposition” shall mean, with respect to any property, any conveyance,
sale, lease, sublease, assignment, transfer or other disposition of such
property.
1.43.    “Disregarded Domestic Person” shall mean any direct or indirect
Domestic Subsidiary that is treated as a disregarded entity for United States
federal income tax purposes if substantially all of its assets consist of the
equity of one or more direct or indirect Foreign Subsidiaries.
1.44.    “Distribution Center” shall mean the approximately 600,000 square foot
distribution center located in Olive Branch, Mississippi leased by Borrower
under a lease agreement expiring in 2022 with options to renew for three
successive five-year periods.
1.45.    “Domestic Subsidiary” shall mean any Subsidiary other than a Foreign
Subsidiary.
1.46.    “Eligible Credit Card Receivables” shall mean Credit Card Receivables
of Borrower which are and continue to be acceptable to Lender, in each case
based on the criteria set forth below as determined by Lender in good faith.
Credit Card Receivables shall be Eligible Credit Card Receivables if:
(a)    such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by Borrower in the ordinary course of
the business of Borrower which transactions are completed in accordance with the
terms and provisions contained in any agreements binding on Borrower or the
other party or parties related thereto;
(b)    such Credit Card Receivables are not past due (beyond any stated
applicable grace period, if any, therefor) pursuant to the terms set forth in
the Credit Card



--------------------------------------------------------------------------------




Agreements with the Credit Card Issuer or Credit Card Processor of the credit
card or debit card used in the purchase which give rise to such Credit Card
Receivables;
(c)    such Credit Card Receivables are not unpaid more than five (5) Business
Days after the date of the sale of Inventory giving rise to such Credit Card
Receivables;
(d)    all material procedures required by the Credit Card Issuer or the Credit
Card Processor of the credit card or debit card used in the purchase which gave
rise to such Credit Card Receivables shall have been followed by Borrower and
all documents required for the authorization and approval by such Credit Card
Issuer or Credit Card Processor shall have been obtained in connection with the
sale giving rise to such Credit Card Receivables;
(e)    the required authorization and approval by such Credit Card Issuer or
Credit Card Processor shall have been obtained for the sale giving rise to such
Credit Card Receivables;
(f)    Borrower shall have submitted all materials required by the Credit Card
Issuer or Credit Card Processor obligated in respect of such Credit Card
Receivables in order for Borrower to be entitled to payment in respect thereof;
(g)    the Credit Card Issuer or Credit Card Processor obligated in respect of
such Credit Card Receivable has not failed to remit any monthly payment in
respect of such Credit Card Receivable;
(h)    such Credit Card Receivables comply with the applicable terms and
conditions contained in Section 7.2 of this Agreement;
(i)    the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Receivables has not asserted a counterclaim, defense or dispute and
does not have, and does not engage in transactions which may give rise to, any
right of setoff against such Credit Card Receivables (other than setoffs to fees
and chargebacks consistent with the practices of such Credit Card Issuer or
Credit Card Processor with Borrower as of the date hereof or as such practices
may change as a result of changes to the policies of such Credit Card Issuer or
Credit Card Processor applicable to its customers generally and unrelated to the
circumstance of Borrower); provided, that the portion of the Credit Card
Receivables owing by such Credit Card Issuer or Credit Card Processor in excess
of the amount asserted to be owing or owing by Borrower to such Credit Card
Issuer or Credit Card Processor pursuant to such setoffs, fees and chargebacks
may be deemed Eligible Credit Card Receivables;
(j)    the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Receivables has not set off against amounts otherwise payable by
such Credit Card Issuer or Credit Card Processor to Borrower for the purpose of
establishing a reserve or collateral for obligations of Borrower to such Credit
Card Issuer or Credit Card Processor (notwithstanding that the Credit Card
Issuer or Credit Card Processor may have setoffs for fees and chargebacks
consistent with the practices of such Credit Card Issuer or Credit Card
Processor with Borrower as of the date hereof or as such practices may hereafter
change as a



--------------------------------------------------------------------------------




result of changes to the policies of such Credit Card Issuer or Credit Card
Processor applicable to its customers generally and unrelated to the
circumstances of Borrower); provided, that the portion of the Credit Card
Receivables owing by such Credit Card Issuer or Credit Card Processor in excess
of the amount set off by such Credit Card Issuer or Credit Card Processor to
establish such reserves or collateral may be deemed Eligible Credit Card
Receivables;
(k)    there are no facts, events or occurrences which would materially impair
the validity, enforceability or collectability of such Credit Card Receivables
or materially reduce the amount payable or materially delay payment thereunder
(other than for setoffs for fees and chargebacks consistent with the practices
of such Credit Card Issuer or Credit Card Processor with Borrower as of the date
hereof or as such practices may hereafter change as a result of changes to the
policies of such Credit Card Issuer or Credit Card Processor applicable to its
customers generally and unrelated to the circumstances of Borrower);
(l)    such Credit Card Receivables are subject to the first priority, valid and
perfected security interest and lien of Lender, in the sole discretion of
Lender, and any goods giving rise thereto are not, and were not at the time of
the sale thereof, subject to any security interest or lien in favor of any
person other than Lender except as otherwise permitted in this Agreement, in
each case subject to and in accordance with the terms and conditions applicable
hereunder to any such permitted security interest or lien;
(m)    there are no proceedings or actions which are pending or to the best of
Borrower’s knowledge threatened, against the Credit Card Issuers or Credit Card
Processors with respect to such Credit Card Receivables which would reasonably
be expected to result in any material adverse change in the financial condition
of any such Credit Card Issuer or Credit Card Processor;
(n)    such Credit Card Receivables are owed by Credit Card Issuers or Credit
Card Processors deemed creditworthy at all times by Lender in good faith;
(o)    no event of default has occurred under the Credit Card Agreement of
Borrower with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or Credit Card Processor the
right to cease or suspend payments to Borrower, except as may have been waived
in writing by such Credit Card Issuer or Credit Card Processor, and the Credit
Card Issuer or Credit Card Processor has not sent any written notice of default
and/or notice of its intention to cease or suspend payments to Borrower in
respect of such Credit Card Receivables, and such Credit Card Agreements are
otherwise in full force and effect and constitute the legal, valid, binding and
enforceable obligations of the parties thereto;
(p)    the terms of the sale giving rise to such Credit Card Receivables and all
practices of Borrower with respect to such Credit Card Receivables comply in all
material respects with applicable Federal, State, and local laws and
regulations; and



--------------------------------------------------------------------------------




(q)    the customer using the credit card or debit card giving rise to such
Credit Card Receivable shall not have returned the merchandise purchased giving
rise to such Credit Card Receivable.
General criteria for Eligible Credit Card Receivables may only be changed and
any new criteria for Eligible Credit Card Receivables may only be established by
Lender in good faith and in accordance with its customary practices for
similarly situated borrowers, upon notice to Borrower, based on either: (i) an
event, condition or other circumstance arising after the date hereof, or (ii)
existing on the date hereof to the extent Lender has no written notice thereof
from Borrower prior to the date hereof, in either case under clause (i) or (ii)
which adversely affects or could reasonably be expected to adversely affect the
Credit Card Receivables in the good faith determination of Lender. Any Credit
Card Receivables which are not Eligible Credit Card Receivables shall
nevertheless be part of the Collateral.
1.47.    “Eligible In-Transit Inventory” shall mean all finished goods Inventory
owned, prepaid or to be owned by Borrower that is not covered by a Letter of
Credit and that is or will be in transit from outside of the United States to
one of Borrower’s locations in the continental United States, and which (a) as
of the date such Inventory becomes owned by Borrower (i) is fully insured, (ii)
is subject to a first priority security interest in and lien upon such goods in
favor of Lender (except for any possessory lien upon such goods in the
possession of handlers, stores of goods, a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to
Borrower), (iii) all documents, notices, instruments, statements and bills of
lading relating thereto, if any, which Lender may deem necessary or desirable to
evidence ownership by Borrower and/or to give effect to and protect the liens,
security interests and other rights of Lender in connection therewith are
delivered to Lender, and (iv) is subject to a Collateral Access Agreement when
in the possession, custody or control of any Customs Broker; and (b) are and
remain acceptable to Lender for lending purposes in its sole discretion.
1.48.    “Eligible Inventory” shall mean Inventory (including Eligible L/C
Inventory) consisting of finished goods held for resale in the ordinary course
of the business of Borrower which are acceptable to Lender, in each case based
on the criteria set forth below as determined by Lender in good faith. In
general, Eligible Inventory shall not include (a) work-in-process; (b) raw
materials; (c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in Borrower’s business; (f) Inventory at premises
which are not owned or not leased and controlled by Borrower; provided, that,
Eligible Inventory shall include (i) Inventory at retail store locations in the
United States of America which are leased by Borrower or owned and operated by a
person other than Borrower, and (ii) Inventory at retail store locations outside
the United States of America which are leased by Borrower or owned and operated
by a person other than Borrower and at all other non-retail locations leased by
Borrower or owned and operated by a person other than Borrower (both inside and
outside of the United States of America), only to the extent that Lender has
received a Collateral Access Agreement from the lessor or the owner or operator
with respect to such location, and, if required by Lender in the case of this
subclause (ii), (A) UCC financing statements (or, in the case of Inventory
outside the United States, other evidence of perfection as determined in
Lender’s reasonable



--------------------------------------------------------------------------------




discretion) between the lessor or owner and operator, as consignee/bailee, and
Borrower, as consignor/bailor, in form and substance satisfactory to Lender,
which are duly assigned to Lender and (B) written notice of Lender’s first
priority security interest in such Inventory to any lender to the lessor or
owner and operator of such location; (g) Inventory which is in transit from
outside of the United States to one of Borrower’s locations in the continental
United States, other than Eligible In-Transit Inventory; provided, that, in no
event shall the Eligible In-Transit Inventory component of Eligible Inventory
exceed $500,000 at any one time; (h) Inventory subject to a security interest or
lien in favor of any person other than Lender except those security interests or
liens (i) permitted in this Agreement that are subordinate to the security
interest of Lender pursuant to an intercreditor agreement in form and substance
satisfactory to Lender between Lender and the holder of such other security
interest or lien, and (ii) arising from time to time in favor of common carriers
transporting Inventory from one Borrower location to another for a period of no
greater than 5 Business Days; (i) bill and hold goods; (j) Slow Moving
Inventory, other than Packaway Inventory; provided, that, (i) any item of
Packaway Inventory shall only constitute Eligible Inventory from the date of
Borrower’s acquisition of such Inventory until the conclusion of the second
selling season to which such item relates and during which Borrower should
reasonably hold such item out for sale, immediately following Borrower’s
acquisition of such item, and (ii) in no event shall the Value of Packaway
Inventory exceed five percent (5%) of Inventory at any one time; (k) Inventory
which is not subject to the first priority, valid and perfected security
interest of Lender, as determined in the sole discretion of Lender; (l) damaged
and/or defective Inventory; (m) returned Inventory which is not held for sale in
the ordinary course of business; and (n) Inventory purchased or sold on
consignment.
General criteria for Eligible Inventory may only be changed and any new criteria
for Eligible Inventory may only be established by Lender in good faith and in
accordance with its customary practices for similarly situated borrowers, upon
notice to Borrower, based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Lender has no written
notice thereof from Borrower prior to the date hereof, in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Inventory in the good faith determination of Lender. Any
Inventory which is not Eligible Inventory shall nevertheless be part of the
Collateral.
1.49.    “Eligible LC Inventory” shall mean all finished goods Inventory owned
or to be owned by Borrower and covered by a documentary Letter of Credit, and
which finished goods Inventory is or will be in transit to one of Borrower’s
locations in the continental United States, and which finished goods Inventory
(a) as of the date such Inventory becomes owned by Borrower (i) is fully
insured, (ii) is subject to a first priority security interest in and lien upon
such goods in favor of Lender (except for any possessory lien upon such goods in
the possession of handlers, storers of goods, a freight carrier or shipping
company securing only the freight charges for the transportation of such goods
to Borrower), and (iii) all documents, notices, instruments, statements and
bills of lading relating thereto, if any, which Lender may deem necessary or
desirable to evidence ownership by Borrower and/or to give effect to and protect
the liens, security interests and other rights of Lender in connection therewith
are delivered to Lender; and (b) are and remain acceptable to Lender for lending
purposes in its sole discretion.



--------------------------------------------------------------------------------




1.50.    “Environmental Laws” shall mean all foreign, Federal, State and local
laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Loan Party and
any Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.
1.51.    “Equipment” shall mean, with respect to any Loan Party, all of such
Loan Party’s now owned and hereafter acquired equipment, wherever located,
including machinery, data processing and computer equipment (whether owned or
licensed and including embedded software), vehicles, tools, furniture, fixtures,
all attachments, accessions and property now or hereafter affixed thereto or
used in connection therewith, and substitutions and replacements thereof,
wherever located.
1.52.    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.
1.53.    “ERISA Affiliate” shall mean any person required to be aggregated with
any Loan Party under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
1.54.    “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c)
a complete or partial withdrawal by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization; (d)
the filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty



--------------------------------------------------------------------------------




Corporation to terminate a Pension Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of any liability under Title IV of ERISA, other than the
Pension Benefit Guaranty Corporation premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate in excess of
$100,000 and (g) any other event or condition with respect to any Pension Plan
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in liability of any Loan Party in excess of $100,000.
1.55.    “Event of Default” shall mean the occurrence or existence of any event
or condition described in Section 10.1 hereof.
1.56.    “Excess Borrowing Availability” shall mean the amount, as determined by
Lender, calculated at any date, equal to: (a) the lesser of (i) the Adjusted
Borrowing Base, or (ii) the Maximum Credit (in each case after giving effect to
any Reserves then in effect); minus (b) the sum of: (i) the amount of all then
outstanding and unpaid Obligations of Borrower, plus (ii) the amount of all then
outstanding Letter of Credit Obligations.
1.57.    “Excess Collateral Availability” shall mean the amount, as determined
by Lender, calculated at any date, equal to: (a) the Borrowing Base (after
giving effect to any Reserves then in effect) minus (b) the sum of: (i) the
amount of all then outstanding and unpaid Obligations of Borrower, plus (ii) the
amount of all then outstanding Letter of Credit Obligations.
1.58.    “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.
1.59.    “Excluded Accounts” shall mean (a) any bank accounts established by
Borrower or its Subsidiaries used exclusively for payroll, payroll taxes or
employee benefits, escrow, customs, insurance, or fiduciary purposes or
compliance with legal requirements, to the extent such legal requirements
prohibit the granting of a lien thereon, (b) any accounts for the purpose of
maintaining cash and Cash Equivalents subject to Permitted Liens of the type
described in Sections 9.8(f), (j) and (m); or (c) any other account (other than
any deposit account that constitutes or contains proceeds of any ABL Priority
Collateral) that is excluded from the collateral securing the Term Loan
Agreement.
1.60.    “Excluded Subsidiary” shall mean (a) any Subsidiary that is not a
Wholly Owned Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that
is prohibited by applicable law, regulation or contractual obligation from
guaranteeing the Obligations or that would require governmental (including
regulatory) consent, approval, license or authorization in order to provide such
guarantee or where the making of such guarantee would result in material adverse
tax consequences (as reasonably determined by the Borrower), (d) any Domestic
Subsidiary of the Borrower that is a Disregarded Domestic Person, (e) any direct
or indirect Domestic Subsidiary of a direct or indirect Foreign Subsidiary of
the Borrower, (f) any Foreign Subsidiary and (g) any other Subsidiary with
respect to which, in the reasonable judgment of the



--------------------------------------------------------------------------------




Lender and the Borrower, the burden or cost of providing a guarantee of the
Obligations shall outweigh the benefits to be afforded thereby.
1.61.    “Fee Letter” shall mean the letter agreement executed by Borrower and
Lender as of May 16, 2012 regarding the payment of certain fees by Borrower to
Lender in connection with and on account of the financial accommodations made to
Borrower hereunder.
1.62.    “Financing Agreements” shall mean, collectively, this Agreement, the
Fee Letter, each Joinder Agreement, and all notes, guarantees, security
agreements, deposit account control agreements, investment property control
agreements, intercreditor agreements and all other agreements, documents and
instruments now, prior to, or at any time hereafter executed and/or delivered by
any Loan Party in connection with the credit obligations of the Loan Parties to
Lender.
1.63.    “Fiscal Quarter” shall mean each period of thirteen or fourteen weeks
ending on or about April 30, July 31, October 31 and January 31.
1.64.    “Fiscal Year” shall mean the 52/53 week period ending on the Saturday
closest to January 31 of the following year.
1.65.    “Foreign Subsidiary” shall mean (a) a Subsidiary that is organized
under the laws of a jurisdiction other than the United States of America or any
state thereof or the District of Columbia (and including a Subsidiary of such a
Subsidiary) and (b) any direct or indirect Subsidiary that is (i) a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code and any
Subsidiary of such controlled foreign corporation or (ii) a domestic corporation
or domestic partnership for U.S. federal income tax purposes, all or
substantially all of whose assets consist of Capital Stock in one or more
entities described in clause (i) above.
1.66.    “Funding Bank” shall have the meaning set forth in Section 3.3(a)
1.67.    “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied.
1.68.    “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
1.69.    “Guarantor” shall mean the Original Guarantor and each Domestic
Subsidiary of any Loan Party that is or becomes a party to this Agreement
pursuant to Section 9.24; provided, however, that the Guarantors shall not
include any Excluded Subsidiary.



--------------------------------------------------------------------------------




1.70.    “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
1.71.    “Hedge Agreement” shall mean an agreement between a Loan Party and a
Bank Product Provider that is a rate swap agreement, basis swap, forward rate
agreement, commodity swap, forward commodity contracts, interest rate option,
forward foreign exchange agreement, spot foreign exchange agreement, rate cap
agreement rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any the foregoing together with all supplements thereto) for the purpose of
protecting against or managing exposure to fluctuations in interest or exchange
rates, currency valuations or commodity prices.
1.72.    “Immaterial Subsidiaries” shall mean all Subsidiaries of the Borrower
designated as such in writing by the Borrower to the Lender from time to time
for which (a) the aggregate value of assets of any such Subsidiary does not
exceed 2% of the consolidated total assets of the Borrower and its Subsidiaries,
(b) the aggregate value of assets of all such Subsidiaries does not exceed 5% of
the consolidated total assets of the Borrower and its Subsidiaries, (c) the
gross revenue of such Subsidiary does not exceed 2% of the consolidated gross
revenues of the Borrower and its Subsidiaries and (d) the aggregate gross
revenues of all such Subsidiaries does not exceed 5% of the consolidated gross
revenues of the Borrower and its Subsidiaries, in each case determined as of the
last day of the most recent Fiscal Quarter or Fiscal Year for which financial
statements have been delivered in accordance with Section 9.6. If, at any time
and from time to time after the Closing Date, one or more Subsidiaries shall
cease to qualify as “Immaterial Subsidiaries”, then the Borrower shall, on the
date on which financial statements are in accordance with Section 9.6 for such
Fiscal Quarter or Fiscal Year, as the case may be, delivered pursuant to this
Agreement, designate in writing to the Lender one or more of such Subsidiaries
(which shall cease to constitute “Immaterial Subsidiaries”) as may be necessary
to ensure compliance with this definition.
1.73.    “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d)



--------------------------------------------------------------------------------




any contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments; (j)
indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.
1.74.    “Information Certificate” shall mean the Information Certificate of
Borrower attached as Exhibit “B” hereto, containing material information with
respect to Borrower and the Original Guarantor and their respective businesses
and assets as of the date hereof, provided by or on behalf of Borrower and the
Original Guarantor to Lender in connection with the preparation of this
Agreement and the financing arrangements provided for herein.
1.75.    “Intellectual Property” shall mean any Loan Party’s now owned and
hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, servicemarks, trade names,
trade styles, trademark and service mark applications, and licenses and rights
to use any of the foregoing and all applications, registrations and recordings
relating to any of the foregoing as may be filed in the United States Copyright
Office, the United States Patent and Trademark Office, or in any similar office
or agency of the United States of America, any State, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges arising under applicable law with respect to such Loan Party’s use of
any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-



--------------------------------------------------------------------------------




in-part of any of the foregoing; all rights to sue for past, present and future
infringement of any of the foregoing; inventions, trade secrets, formulae,
processes, compounds, drawings, designs, blueprints, surveys, reports, manuals,
and operating standards; goodwill (including any goodwill associated with any
trademark or servicemark, or the license of any trademark or servicemark);
customer and other lists in whatever form maintained; trade secret rights,
copyright rights, rights in works of authorship, domain names and domain name
registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.
1.76.    “Intercompany Note” shall mean an intercompany demand promissory note
substantially in the form of Exhibit E.
1.77.    “Intercreditor Agreement” shall mean that certain Lien Subordination
and Intercreditor Agreement dated as of May 16, 2012 among the Lender, the Term
Loan Agent and the Borrower substantially in the form attached as Exhibit “D”
hereto, as the same may be amended, amended and restated, supplemented or
otherwise modified in accordance with its terms.
1.78.    “Interest Rate” shall mean,
(a)    as to Prime Rate Loans, a rate equal to the Prime Rate plus the
Applicable Margin for Prime Rate Loans, and
(b)    as to LMIR Rate Loans, a rate equal to the LMIR Rate plus the Applicable
Margin for LMIR Rate Loans.
Notwithstanding anything to the contrary contained in this definition, the
Interest Rate shall mean the percentage per annum set forth above plus (in each
case) two percent (2%) per annum, at Lender’s option, (i) for the period (A)
from and after the effective date of termination or non-renewal hereof until
such time as all Obligations are indefeasibly paid and satisfied in full in
immediately available funds, or (B) from and after the date of the occurrence of
any Event of Default, and for so long as such Event of Default is continuing as
determined by Lender and (ii) on Revolving Loans to Borrower at any time
outstanding in excess of the Adjusted Borrowing Base or Maximum Credit (whether
or not such excess(es) arise or are made with or without Lender’s knowledge or
consent and whether made before or after an Event of Default).
1.79.    “Inventory” shall mean all of Borrower’s now owned and hereafter
existing or acquired goods, wherever located, which (a) are leased by Borrower
as lessor; (b) are held by Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by Borrower under a contract of service;
or (d) consist of raw materials, work in process, finished goods or materials
used or consumed in its business.
1.80.    “Investments” shall have the meaning set forth in Section 9.10.
1.81.    “IPO” shall mean the underwritten primary public offering of the
Borrower’s common Capital Stock on July 19, 2012 (and any subsequent secondary
public offerings in respect of Borrower’s common Capital Stock) pursuant to an
effective registration



--------------------------------------------------------------------------------




statement filed with the Securities and Exchange Commission in accordance with
the Securities Act.
1.82.    “Joinder Agreement” shall mean a joinder agreement substantially in the
form of Exhibit F or such other form as shall be approved by the Lender and the
Borrower.
1.83.    “Legal Requirements” shall mean, as to any Person, the organizational
documents of such Person, and any treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
1.84.    “Lender” shall mean Wells Fargo Bank, National Association, as
successor by merger to Wachovia Bank, N.A., and its successors and assigns.
1.85.    “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.
1.86.    “Letter of Credit Limit” shall mean $5,000,000.
1.87.    “Letter of Credit Obligations” shall mean, at any time, the aggregate
undrawn amount of all Letters of Credit outstanding at such time.
1.88.    “Letters of Credit” shall mean all letters of credit (whether
documentary or stand-by and whether for the purchase of inventory, equipment or
otherwise) issued by Lender for the account of the Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements thereof.
1.89.    “License Agreement” shall mean any agreement or other arrangement
pursuant to which any Loan Party has a license or other right to use any
trademarks, logos, designs, representations or other Intellectual Property owned
by another Person and material to the conduct of the business of the Loan
Parties, excluding commercially available off-the-shelf software.
1.90.    “LMIR Rate”, for any day, shall mean the rate for one month U.S. dollar
deposits as reported on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) as of 11:00 a.m., London time (rounded upwards, if necessary, to
the nearest 1/100th of one percent (1%)), on such day, or if such day is not a
London business day, then the immediately preceding London business day (or if
not so reported, then as determined by Bank from another recognized source or
interbank quotation).



--------------------------------------------------------------------------------




1.91.    “LMIR Rate Loan” means a Revolving Loan, or portion thereof, during any
period in which it bears interest at an annual rate based upon the LMIR Rate.
All LMIR Rate Loans shall be denominated in US Dollars.
1.92.    “Loan Parties” shall mean the Borrower and the Guarantors.
1.93.    “Material Adverse Effect” shall mean a material adverse effect on (a)
the financial condition, business, performance or operations of Borrower and its
Subsidiaries, taken as a whole; (b) the legality, validity or enforceability of
this Agreement or any of the other Financing Agreements; (c) the legality,
validity, enforceability, perfection or priority of the security interests and
liens of Lender upon the Collateral; (d) the Collateral or its value taken as a
whole; (e) the ability of Borrower and the Guarantors (taken as a whole) to
repay the Obligations or of Borrower and the Guarantors (taken as a whole) to
perform their obligations under this Agreement or any of the other Financing
Agreements as and when to be performed; or (f) the ability of Lender to enforce
the Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Lender under this Agreement or any of the other Financing
Agreements.
1.94.    “Material Contract” shall mean any contract or other agreement (other
than the Financing Agreements and the Term Loan Documents), whether written or
oral, to which any Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto would have a Material
Adverse Effect, including, without limitation, any Credit Card Agreement.
Material Contracts shall not include purchase orders for inventory or for
furniture and fixtures in the ordinary course of business, and shall only
include leases of real property to which a Loan Party is a party to the extent
that the leased premises is any non-retail location.
1.95.    “Maximum Credit” shall mean, at any time, the amount of $20,000,000,
plus the amount of any Maximum Credit Incremental Increase then in effect in
accordance with the provisions of Section 2.1(c) hereof.
1.96.    “Maximum Credit Incremental Increase” shall have the meaning set forth
in Section 2.1(c).
1.97.    “Minimum Excess Collateral Availability” shall have the meaning set
forth in Section 9.22 of this Agreement.
1.98.    “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Loan Party or
any ERISA Affiliate or with respect to which any Loan Party or any ERISA
Affiliate may incur any liability.
1.99.    “Net Cash Proceeds” shall mean, with respect to any sale, lease,
transfer or other disposition of any asset, any Asset Sale, any Casualty Event,
or the sale or issuance of any Indebtedness by Borrower or any of its
Subsidiaries, the aggregate amount of cash received from time to time (whether
as initial consideration or through payment or disposition of deferred



--------------------------------------------------------------------------------




consideration) by or on behalf of Borrower or any of its Subsidiaries in
connection with such transaction after deducting therefrom only (without
duplication) (a) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, accountant’s fees, investment banking fees,
finder’s fees, other similar fees and commissions and reasonable out-of-pocket
expenses, (b) the amount of taxes reasonably estimated by Borrower to be
actually and reasonably attributable to such transaction, and (c) the amount of
any Indebtedness secured by a security interest, lien or other encumbrance
(other than a security interest, lien or other encumbrance created under any
Financing Agreements) on such asset that, by the terms of such transaction, is
required to be repaid upon such disposition, in each case to the extent, but
only to the extent, that the amounts so deducted are actually paid to Borrower
or any of its Subsidiaries.
1.100.    “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “going out of business
sale” basis as set forth in the most recent appraisal of Inventory received by
Lender in accordance with Section 7.4, net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the Inventory subject to appraisal. The
Net Recovery Percentage for Inventory used in Section 1.10 shall be based on the
percentage in the most recent appraisal applicable to the time period for which
the Borrowing Base is being calculated.
1.101.    “Non-DACA Account” shall mean any deposit or other bank account of any
Loan Party not subject to a current and effective Deposit Account Control
Agreement.
1.102.    “Non-Peak Period” shall mean all times during any calendar year other
than the Peak Period.
1.103.    “Non-Wells Fargo Account” shall mean any deposit or other bank account
maintained by any Loan Party at any financial institution other than Wells Fargo
Bank, National Association.
1.104.    “Non-Wells Fargo Account Bank” shall mean any bank at which a
Non-Wells Fargo Account is maintained.
1.105.    “Obligations” shall mean (a) any and all Revolving Loans, Letter of
Credit Obligations and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by Borrower and the other Loan Parties
to Lender and/or any of its Affiliates, including principal, interest, charges,
fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, arising under this Agreement or any of the
other Financing Agreements or on account of any Letter of Credit and all other
Letter of Credit Obligations, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to any Loan Party
under the Bankruptcy Code or any similar statute (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case), whether direct or indirect, absolute or
contingent, joint or several, due or



--------------------------------------------------------------------------------




not due, primary or secondary, liquidated or unliquidated, or secured or
unsecured; and (b) all obligations, liabilities and indebtedness of every kind,
nature and description owing by Borrower and the other Loan Parties to Lender or
any Bank Product Provider arising under or pursuant to any Bank Products,
whether now existing or hereafter arising.
1.106.    “Original Guarantor” shall mean Five Below Merchandising, Inc., a
Pennsylvania corporation, in its capacity as Guarantor under this Agreement.
1.107.    “Other Taxes” shall have the meaning given to such term in Section
6.5(c).
1.108.    “Packaway Inventory” means Inventory which is held by Borrower for
sale only during certain selling seasons of the year, including, without
limitation, holiday items.
1.109.    “Payment Account” shall mean account no. 2079951067231 maintained by
Lender and/or such other account or accounts maintained by Lender which Lender
may from time to time designate to Borrower as the Payment Account for purposes
of this Agreement and the other Financing Agreements.
1.110.    “Peak Period” shall mean the period between October 1 through December
1 in any calendar year.
1.111.    “Pension Plan” shall mean a “pension plan” (as defined in Section 3(2)
of ERISA) subject to Title IV of ERISA which any Loan Party sponsors, maintains,
or to which any Loan Party or any ERISA Affiliate makes, is making, or is
obligated to make contributions, other than a Multiemployer Plan.
1.112.    “Permits” shall have the meaning given to such term in Section 8.7(b).
1.113.    “Permitted Investors” shall mean and include (i) any Person or group
that was a stockholder of the Borrower on May 16, 2012 or his/her/its respective
Affiliates, and (ii) equity investors that participated in the Borrower’s IPO.
1.114.    “Permitted Investments” shall mean each of the following:
(a)    (i) accounts receivables owing to Borrower or any of its Subsidiaries if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) investments in cash and
Cash Equivalents, (iii) endorsement of instruments held for collection in the
ordinary course of business, (iv) lease, utility and other similar deposits in
the ordinary course of business and (v) accounts receivable and notes receivable
from financially troubled counterparts in the ordinary course of business in
order to prevent or limit loss;
(b)    loans and advances by Borrower or any of its Subsidiaries to directors,
employees or officers of Borrower or such Subsidiary not to exceed the principal
amounts set forth in Section 9.10 at any time;



--------------------------------------------------------------------------------




(c)    obligations of account debtors to Borrower or any of its Subsidiaries
arising from Accounts which are past due evidenced by a promissory note made by
such account debtor payable to Borrower or such Subsidiary, the principal amount
of which note shall not exceed $25,000 in any one case or $100,000 in the
aggregate at any time outstanding; provided, that, promptly upon the receipt by
any Loan Party of the original of any such promissory note, such promissory note
shall be endorsed to the order of Lender by such Loan Party and promptly
delivered to Lender as so endorsed;
(d)    Investments outstanding on the date hereof;
(e)    Hedge Agreements permitted pursuant to Section 9.9(c) or Section 9.9(m);
(f)    Investments in securities of trade creditors or customers in the ordinary
course of business that are received in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers;
(g)    Investments made as a result of consideration received in connection with
a sale or other disposition made in compliance with Section 9.7(b);
(h)    Restricted Payments in compliance with Section 9.11;
(i)    other Investments in an aggregate amount not to exceed $3,500,000 on the
date such Investments are made to the extent, and only to the extent: (A) at the
time such Investments are made Excess Borrowing Availability is not less than
$3,000,000; and (B) such Investments are not made with Revolving Loan Proceeds;
(j)    so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Subsidiaries may make Investments that are made
in exchange for the substantially concurrent sale of Capital Stock of the
Borrower permitted to be issued by it hereunder;
(k)    promissory notes or other obligations of directors, officers or other
employees of the Borrower or any of its Domestic Subsidiaries in connection with
such directors’, officers’ or employees’ purchase of Capital Stock of the
Borrower or any direct or indirect parent thereof, so long as no cash is
advanced by the Borrower or any of its Subsidiaries in connection with such
Investment;
(l)    Investments that may arise as a result of the consummation of Sale and
Leaseback Transactions permitted under Section 9.23;
(m)    Investments by (i) the Borrower in any Guarantor, (ii) the Borrower or
any of its Subsidiaries in the Borrower or any Guarantor, (iii) a Subsidiary of
the Borrower that is not a Loan Party in any other Subsidiary of the Borrower
that is not a Loan Party, and (iv) the Borrower or any Guarantor in any
Subsidiary of the Borrower that is not a



--------------------------------------------------------------------------------




Guarantor in a maximum amount for all such Investments to all such Subsidiaries
not to exceed $2,000,000 at any time outstanding; provided that any Investment
in the form of a loan or advance shall be evidenced by an Intercompany Note (and
shall be subject to the subordination provisions contained therein if made to a
Subsidiary that is a Loan Party) and, in the case of a loan or advance by a Loan
Party, pledged by such Loan Party as Collateral;
(n)    Investments of any person that becomes a Subsidiary on or after the
Closing Date in an aggregate amount for all such Subsidiaries not to exceed
$2,500,000 on the date such person becomes a Subsidiary; provided that (i) such
Investments exist at the time such person is acquired, (ii) such Investments are
not made in anticipation or contemplation of such person becoming a Subsidiary,
and (iii) such Investments are not directly or indirectly recourse to the
Borrower or any of its Subsidiaries or any of their respective assets, other
than to the person that becomes a Subsidiary;
(o)    other Investments in an aggregate amount not to exceed $3,500,000 on the
date such Investments are made; and
(p)    unsecured intercompany loans by any of the Subsidiaries of the Borrower
to the Borrower evidenced by an Intercompany Note (and subject to the
subordination provisions contained therein) for purposes and in amounts that
would otherwise be permitted to be made as Restricted Payments to the Borrower.
1.115.    “Permitted Liens” shall have the meaning given to such term in
Section 9.8.
1.116.    “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
1.117.    “Primary Non-Wells Fargo Account Bank” shall mean any bank or
financial institution at which Non-Wells Fargo Accounts are maintained to the
extent that such Non-Wells Fargo Accounts receive deposits from eight (8) or
more of the Borrower’s retail locations.
1.118.    “Prime Rate” shall mean the higher of (i) the rate from time to time
publicly announced by Lender as its “prime rate,” whether or not such announced
rate is the best rate available at Lender and subject to each increase or
decrease in such “prime rate,” effective as of the first day of the month after
any such increase or decrease occurs; and (ii) the rate which is the Federal
Funds Rate in effect from time to time, plus one-half percent (.50%).
1.119.    “Prime Rate Loans” shall mean any Revolving Loans or portion thereof
on which interest is payable based on the Prime Rate in accordance with the
terms thereof. All Prime Rate Loans shall be denominated in US Dollars.



--------------------------------------------------------------------------------




1.120.    “Quarterly Average Excess Availability” shall mean, at any time, the
average of the daily Excess Borrowing Availability of Borrower for the
immediately preceding Fiscal Quarter as calculated by Lender.
1.121.    “Real Property” shall mean all now owned and hereafter acquired real
property of any Loan Party, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.
1.122.    “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of any Loan Party: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of any Loan Party; (d) letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued or payable to
any Loan Party or otherwise in favor of or delivered to any Loan Party in
connection with any Account or any Credit Card Receivables; and (e) all other
accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Loan Party, whether from
the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by any Loan Party or to or for the benefit of
any third person (including loans or advances to any Affiliates or Subsidiaries
of such Loan Party) or otherwise associated with any Accounts, Inventory or
general intangibles of any Loan Party (including, without limitation, choses in
action, causes of action, tax refunds, tax refund claims, any funds which may
become payable to any Loan Party in connection with the termination of any
Pension Plan or other employee benefit plan and any other amounts payable to any
Loan Party from any Pension Plan or other employee benefit plan, rights and
claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which any Loan Party is a beneficiary).
1.123.    “Records” shall mean, with respect to any Loan Party, all of such Loan
Party’s present and future books of account of every kind or nature, purchase
and sale agreements, invoices, ledger cards, bills of lading and other shipping
evidence, statements, correspondence, memoranda, credit files and other data
relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of such Loan Party with respect to the foregoing maintained with or by
any other person).
1.124.    “Reserves” shall mean as of any date of determination, such amounts as
Lender may from time to time establish and revise in good faith in accordance
with its customary practices for similarly situated borrowers, reducing the
amount of Revolving Loans and Letters of Credit which would otherwise be
available to Borrower under the lending formula(s) provided for herein: (a) to
reflect events, conditions, contingencies or risks which adversely affect, or
would have a reasonable likelihood of adversely affecting, either (i) any of the
Collateral of the types or categories included in the Borrowing Base or related
thereto or its value or (ii) the assets



--------------------------------------------------------------------------------




or business of Borrower or (iii) the security interests and other rights of
Lender in the Collateral (including the enforceability, perfection and priority
thereof); or (b) to reflect Lender’s good faith belief that any collateral
report or financial information furnished by or on behalf of Borrower to Lender
is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) to reflect outstanding Letter of Credit Obligations as provided
in Section 2.2 hereof; or (d) on account of the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of Borrower which
are outstanding more than sixty (60) days past due as of the end of the
immediately preceding month, except for such trade payables and other
obligations being disputed in good faith by Borrower; or (e) in respect of any
state of facts which Lender determines in good faith constitutes a Default or an
Event of Default. Notwithstanding the foregoing, to the extent that Lender
establishes Reserves with respect to specific Collateral categories, the Value
of any Collateral that becomes the subject of such a Reserve shall be included
as a Reserve only once, irrespective of whether or not such Collateral Value
could be included in more than one Reserve category.
Without limiting the generality of the foregoing, Reserves may be established to
reflect any of the following: (a) that dilution with respect to the Credit Card
Receivables (based on the ratio of the aggregate amount of non-cash reductions
in Credit Card Receivables for any period to the aggregate dollar amount of the
sales of Borrower giving rise to Credit Card Receivables for such period) as
calculated by Lender for any period, is or is reasonably anticipated to be
greater than five percent (5%), (b) inventory shrinkage, (c) reserves in respect
of markdowns and cost variances (pursuant to discrepancies between the purchase
order price of Inventory and the actual cost thereof), (d) any and all amounts
in respect of sales, use and/or withholding taxes which are past due, (e) any
and all rental payments, service changes or other amounts which are past due to
lessors of personal property, (f) up to fifty percent (50%) of the aggregate
amount of merchandise gift certificates and coupons as certified by the Borrower
in its Financial Statements, (g) an increase in the number of days of the
turnover of Inventory or a change in the mix of the Inventory that results in an
overall decrease in the value thereof or a deterioration in its nature or
quality (but only to the extent not addressed by the lending formulas in a
manner satisfactory to Lender), (h) variances between the perpetual inventory
records of Borrower and the results of any test counts of Inventory conducted by
Lender with respect thereto, in excess of the percentage acceptable to Lender,
(i) the aggregate amount of deposits, if any, received by Borrower from its
retail customers in respect of unfilled orders for merchandise and the purchase
price of layaway goods, (j) obligations, liabilities or indebtedness (contingent
or otherwise) of Borrower to Lender, any Affiliate of Lender or any other
financial institution acceptable to Lender (but in each case as to any Affiliate
of Lender or other financial institution, only to the extent approved by Lender)
arising under or in connection with any Hedge Agreement of Borrower with Lender,
any Affiliate of Lender or any other financial institution acceptable to Lender,
to the extent that such obligation, liabilities or indebtedness constitute
Obligations as such term is defined herein or otherwise receive the benefit of
the security interest of Lender in any Collateral, (k) any and all duty and
freight charges in respect of Inventory in transit to the Borrower from outside
the United States, (l) any and all rental payments, service charges or other
amounts past due to lessors or owners and operators of real property at which
any Inventory or Records are located, except to the extent such amounts are
being disputed by Borrower in good faith, as determined by Lender in its sole
discretion, (m) any and all rental payments, service



--------------------------------------------------------------------------------




charges or other amounts to become due to any lessor or owner and operator of
any retail location outside the United States or any non-retail location other
than the Borrower’s corporate headquarters (whether inside or outside the United
States) at which any Inventory or Records are located unless such lessor or
owner and operator is a party to a Collateral Access Agreement with Lender;
provided, that, the Reserves established pursuant to this clause (m) shall not
exceed at any time the aggregate of amounts payable for the next three (3)
months to such lessor or owner and operator of such location; provided further,
that, the foregoing limitation on the amount of the Reserves shall only apply so
long as (i) no Event of Default shall exist or have occurred and be continuing,
(ii) neither Borrower nor Lender shall have received notice of any event of
default by the Borrower under the lease with respect to such location, and (iii)
Borrower has not granted to such lessor or owner and operator a security
interest or lien upon any assets of Borrower.
The amount of any Reserve established by Lender shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
Reserve as determined by Lender in good faith. In the event that based on the
calculation of the Borrowing Base or the Adjusted Borrowing Base by Lender at
the time, the establishment of a Reserve at such time will result in there being
no Excess Borrowing Availability at such time, Lender shall give Borrower one
(1) Business Day’s notice prior to establishing such new Reserves. Promptly upon
the receipt of such notice, Borrower shall take such action as may be required
so that the event, condition or matters that is the basis for the Reserve no
longer exists in a manner and to the extent reasonably satisfactory to Lender.
In no event shall such notice and opportunity limit the right of Lender to
establish such Reserve unless Lender shall have determined that the event,
condition or other matter that is the basis for such new Reserve no longer
exists or has otherwise been addressed in a manner and to the extent reasonably
satisfactory to Lender so that Lender determines that such Reserve does not need
to be established.
1.125.    “Restricted Payment” shall mean (a) any cash dividend or other cash
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment on
account of, or purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of Borrower or any of its Subsidiaries
other than redemptions of existing Capital Stock funded from the proceeds of the
issuance of new Capital Stock, (c) any cash payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any shares of any class of Capital Stock of
Borrower or any of its Subsidiaries now or hereafter outstanding other than such
payments made with respect to required tax withholdings on the vesting, exercise
and/or delivery of any outstanding warrants, options or other rights to acquire
any shares of any class of Capital Stock or any employee or former employee of
Borrower and/or its Affiliates, or (d) any payment to any Affiliate, officer or
director of Borrower or any of its Subsidiaries, except as specifically
permitted by this Agreement or made to any Affiliate of Borrower who is an
employee or service provider of Borrower and/or its Affiliates in the ordinary
course of business or otherwise set forth in the Borrower’s annual budgeted
financial statements for the applicable year.



--------------------------------------------------------------------------------




1.126.    “Revolving Loan Limit” shall mean, at any time, the amount equal to
the Maximum Credit minus the then outstanding principal amount of the Revolving
Loans and the Letters of Credit provided to Borrower.
1.127.    “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of Lender on a revolving basis pursuant to the Credit Facility (involving
advances, repayments and readvances).
1.128.    “Sale and Leaseback Transaction” shall have the meaning given to such
term in Section 9.23.
1.129.“Servicing Fee” shall have the meaning given to such term in Section
3.2(d).
1.130.    “Slow Moving Inventory” means Inventory which has been marked out of
stock by Borrower, which Inventory is subject to verification by Lender in
connection with each field examination of the Collateral.
1.131.    “Solvent” shall mean, at any time with respect to any Person, that at
such time such Person (a) is able to pay its debts as they mature and has (and
has a reasonable basis to believe it will continue to have) sufficient capital
(and not unreasonably small capital) to carry on its business consistent with
its practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
1.132.    “Store Accounts” shall have the meaning set forth in Section 6.3(a)
hereof.
1.133.    “Subsidiary” or “subsidiary” shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Capital
Stock or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.
1.134.    “Termination Date” shall have the meaning set forth in Section 13.1(a)
hereof.



--------------------------------------------------------------------------------




1.135.    “Term Administrative Agent” shall mean Goldman Sachs Bank USA, in its
capacity as administrative agent under the Term Loan Documents, or any successor
administrative agent under the Term Loan Documents.
1.136.    “Term Collateral Agent” shall mean Goldman Sachs Bank USA in its
capacity as collateral agent under the Term Loan Documents, or any successor
collateral agent under the Term Loan Documents.
1.137.    “Term Lenders” shall mean the lenders from time to time party to the
Term Loan Agreement.
1.138.    “Term Loan Agreement” shall mean that certain Credit Agreement dated
as of May 16, 2012, by and among the Borrower, as borrower, the guarantors party
thereto from time to time, the Term Lenders, Goldman Sachs Bank USA, as Sole
Lead Arranger and as Sole Lead Bookrunner, the Term Administrative Agent and the
Term Collateral Agent, in form and substance reasonably satisfactory to the
Lender, as the same may be amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time in one or more
agreements (in each case with the same or new lenders, institutional investors
or agents), including any agreement extending the maturity thereof or otherwise
instructing all or any portion of the Indebtedness thereunder or increasing the
amount loaned or issued thereunder or altering the maturity thereof, in each
case as and to the extent permitted by this Agreement and the Intercreditor
Agreement.
1.139.    “Term Loan Documents” shall mean the Term Loan Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.
1.140.    “Term Loan Event of Default” shall mean an “Event of Default” as
defined in the Term Loan Agreement.
1.141.    “Term Loan Maturity Date” shall mean the “Final Maturity Date” as
defined in the Term Loan Agreement.
1.142.    “Term Priority Collateral” shall mean the “Term Loan First Lien
Collateral” as defined in the Intercreditor Agreement.
1.143.    “Term Secured Parties” shall mean the “Secured Parties” as defined in
the Term Loan Agreement.
1.144.    “UCC” shall mean the Uniform Commercial Code as in effect in the
Commonwealth of Pennsylvania and any successor statute, as in effect from time
to time (except that terms used herein which are defined in the Uniform
Commercial Code as in effect in the Commonwealth of Pennsylvania on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as Lender may otherwise determine).



--------------------------------------------------------------------------------




1.145.    “US Dollars”, “US$” and “$” shall each mean lawful currency of the
United States of America.
1.146.    “Value” shall mean, as determined by Lender in good faith, with
respect to Inventory, the lower of (a) cost computed on a weighted average cost
basis in accordance with GAAP or (b) market value; provided, that, for purposes
of the calculation of the Borrowing Base, (i) the Value of the Inventory shall
not include: (A) the portion of the value of Inventory equal to the profit
earned by any Affiliate on the sale thereof to Borrower or (B) write-ups or
write-downs in value with respect to currency exchange rates and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Lender prior to the
date hereof, if any.
1.147.    “Voting Stock” shall mean with respect to any Person, (a) one (1) or
more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.
1.148.    “Wholly Owned Subsidiary” shall mean, with respect to any Person, (a)
any corporation 100% of whose capital stock (other than directors’ qualifying
shares to the extent required under applicable Legal Requirements) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest (other than directors’
qualifying shares to the extent required under applicable Legal Requirements) at
such time.
SECTION 2.    CREDIT FACILITIES
2.1.    Revolving Loans.
(a)    Subject to and upon the terms and conditions contained herein, Lender
agrees to make Revolving Loans to Borrower from time to time in amounts
requested by Borrower in US Dollars up to the aggregate amount outstanding at
any time equal to the lesser of: (i) the Adjusted Borrowing Base of Borrower at
such time and (ii) the Revolving Loan Limit at such time.
(b)    On the terms and subject to the conditions hereof, Borrower may from time
to time borrow, prepay and reborrow Revolving Loans. Lender shall not be
required to make any Revolving Loan, if, after giving effect thereto, the
aggregate outstanding principal amount of Revolving Loans and Letter of Credit
Obligations would exceed the Maximum Credit.
(c)    Until the Termination Date, Borrower may request an increase in the
amount of the Maximum Credit, up to an aggregate Maximum Credit of not more than



--------------------------------------------------------------------------------




$30,000,000, in increments of not less than $2,500,000 (as the case may be, a
“Maximum Credit Incremental Increase”), as follows: (A) Borrower shall notify
Lender in writing that it is requesting a Maximum Credit Incremental Increase no
less than five (5) Business Days prior to the proposed effective date of such
Maximum Credit Incremental Increase; and (B) no Default or Event of Default
shall exist or have occurred and be continuing at the time that Borrower
exercises such option, and the exercise of such option in itself will not cause
an Event of Default.
(d)    Except in Lender’s discretion, or as otherwise provided herein, (i) the
aggregate amount of the Revolving Loans and the Letter of Credit Obligations
outstanding at any time shall not exceed the Maximum Credit, and (ii) the
aggregate principal amount of the Revolving Loans and Letter of Credit
Obligations outstanding at any time to Borrower shall not exceed the Adjusted
Borrowing Base.
(e)    In the event that (i) the aggregate amount of the Revolving Loans and the
Letter of Credit Obligations outstanding at any time exceed the Maximum Credit,
or (ii) except as otherwise provided herein, the aggregate principal amount of
the Revolving Loans and Letter of Credit Obligations outstanding to Borrower
exceed the Adjusted Borrowing Base, such event shall not limit, waive or
otherwise affect any rights of Lender in such circumstances or on any future
occasions and Borrower shall, immediately repay to Lender the entire amount of
any such excess(es).
2.2.    Letters of Credit.
(a)    Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of Borrower, Lender agrees to issue,
for the account of Borrower or any Guarantor, one or more Letters of Credit
denominated in US Dollars, containing terms and conditions acceptable to Lender.
(b)    The Borrower shall give Lender three (3) Business Days’ prior written
notice of Borrower’s request for the issuance of a Letter of Credit. Such notice
shall be irrevocable and shall specify the original face amount of the Letter of
Credit requested, the effective date (which date shall be a Business Day and in
no event shall be a date less than ten (10) days prior to the end of the then
current term of this Agreement) of issuance of such requested Letter of Credit,
whether such Letter of Credit may be drawn in a single or in partial draws, the
date on which such requested Letter of Credit is to expire (which date shall be
a Business Day and shall not be more than one year from the date of issuance),
the purpose for which such Letter of Credit is to be issued, and the beneficiary
of the requested Letter of Credit. The Borrower shall attach to such notice the
proposed terms of the Letter of Credit. The renewal or extension of any Letter
of Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.
(c)    In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Lender: (i) the Borrower shall have delivered to Lender at such
times and in such manner as Lender may require, an application, in form and


--------------------------------------------------------------------------------




substance reasonably satisfactory to Lender, for the issuance of the Letter of
Credit and such other Letter of Credit Documents as may be required pursuant to
the terms thereof, and the form and terms of the proposed Letter of Credit shall
be reasonably satisfactory to Lender, (ii) as of the date of issuance, no order
of any court, arbitrator or other Governmental Authority shall purport by its
terms to enjoin or restrain money center banks generally from issuing letters of
credit of the type and in the amount of the proposed Letter of Credit, and no
law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that Lender refrain from, the issuance of letters of credit
generally or the issuance of such Letter of Credit, and (iii) except in Lender’s
sole discretion, after giving effect to the issuance of such Letter of Credit,
the Letter of Credit Obligations shall not exceed the Letter of Credit Limit.
(d)    Borrower shall reimburse Lender immediately in US Dollars, with respect
to any draw on any Letter of Credit. Each drawing under any Letter of Credit or
other amount payable in connection therewith, if not immediately repaid from the
Payment Account, shall constitute a request by Borrower for a Revolving Loan in
the amount of such drawing or other amount then due. The date of such Revolving
Loan shall be the date of the drawing or as to other amounts, the due date
therefor.
(e)    Borrower shall indemnify and hold Lender harmless from and against any
and all losses, claims, damages, liabilities, costs and expenses which Lender
may suffer or incur in connection with any Letter of Credit and any documents,
drafts or acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by Lender or
correspondent with respect to any Letter of Credit, except for such losses,
claims, damages, liabilities, costs or expenses that are a direct result of the
gross negligence or willful misconduct of Lender as determined pursuant to a
final non-appealable order of a court of competent jurisdiction. Borrower
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit and for such purposes the drawer or
beneficiary shall be deemed Borrower’s agent. Borrower assumes all risks for,
and agrees to pay, all foreign, Federal, State and local taxes, duties and
levies relating to any goods subject to any Letter of Credit or any documents,
drafts or acceptances thereunder. Borrower hereby releases and holds Lender
harmless from and against any acts, waivers, errors, delays or omissions with
respect to or relating to any Letter of Credit, except for the gross negligence
or willful misconduct of Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this subsection (e) shall survive the payment of Obligations and the termination
of this Agreement.
(f)    In connection with Inventory purchased pursuant to any Letter of Credit,
Borrower shall, at Lender’s request, instruct all suppliers, carriers,
forwarders, Customs Brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which Lender holds a security
interest that upon Lender’s request, such items are to be delivered to Lender
and/or subject to Lender’s order, and if they shall come into such Borrower’s
possession, to deliver them, upon Lender’s request, to Lender in their original
form. Except as otherwise provided herein, Lender shall not exercise such right
to request such items


--------------------------------------------------------------------------------




so long as no Default or Event of Default shall exist or have occurred and be
continuing. Except as Lender may otherwise specify, Borrower shall designate
Lender as the consignee on all bills of lading and other negotiable and
non-negotiable documents.
(g)    The obligations of Borrower to pay Letter of Credit Obligations shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement.
2.3.    Mandatory Prepayments. Notwithstanding the provisions of Section 6.4
hereof, so long as no Event of Default exists or has occurred and is continuing:
(a)    Asset Sales. Not later than five (5) Business Days following the receipt
of Net Cash Proceeds of any Asset Sale by any Loan Party, Borrower shall apply
100% of such Net Cash Proceeds to make prepayments in accordance with Section
6.4; provided that:
(i)    so long as no Event of Default shall then exist or would arise therefrom,
such proceeds shall not be required to be so applied on such date to the extent
that Borrower shall have delivered an officer’s certificate to Lender on or
prior to such date stating that such Net Cash Proceeds are reasonably expected
to be reinvested in assets of Borrower used or useful in the operations of
Borrower within 365 days following the receipt of such proceeds (which officer’s
certificate shall set forth the estimates of the proceeds to be so expended),
which time frame may be extended to 545 days following the date of receipt of
such proceeds if Borrower shall have entered into a binding agreement within
such original 365-day time frame to make such reinvestment and such reinvestment
shall not be complete within the original 365-day time frame; provided that, if
the property subject to such Asset Sale constituted Collateral, then all
property purchased or otherwise acquired with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the perfected Lien (subject
only to Permitted Liens) of this Agreement in favor of Lender; and
(ii)    if all or any portion of such Net Cash Proceeds is not so reinvested
within such 365-day period (or, if applicable, 545-day period), such unused
portion shall be applied on the last day of such period as a mandatory
prepayment as otherwise provided in this Section 2.3(a).
(b)    Casualty Events. Not later than five (5) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by any Loan Party,
Borrower shall apply an amount equal to 100% of such Net Cash Proceeds to make
prepayments in accordance with Section 6.4.
2.4.    Cash Dominion; Borrower Account Protocols. Borrower shall, at all times,
use Lender as its primary depository institution and, except as expressly
authorized in this Agreement, shall not open or maintain any Non-Wells Fargo
Account. All current Non-Wells Fargo Accounts are disclosed in the Information
Certificate and these and any future Non-Wells Fargo Accounts (which may be
opened and maintained only as expressly authorized herein) shall be subject in
every way to the following terms and conditions:


--------------------------------------------------------------------------------




(a)    [intentionally left blank].
(b)    Borrower shall not, directly or indirectly after the date hereof, open,
establish or maintain any new Non-Wells Fargo Account unless each of the
following conditions is satisfied: (A) such new Non-Wells Fargo Account shall be
reasonably necessary for the efficient operation of one or more of the
Borrower’s retail locations and such locations are not within commercially
reasonable driving distance to a Lender branch bank or a DACA Account Bank; (B)
Lender shall have received notice of such new Non-Wells Fargo Account with the
regular quarterly financial reports submitted by the Borrower for the Fiscal
Quarter within which such Non-Wells Fargo Account was opened; and (C) to the
extent that the opening of such Non-Wells Fargo Account renders the applicable
bank a Primary Non-Wells Fargo Account Bank, Borrower shall use commercially
reasonable efforts to deliver to Lender a Deposit Account Control Agreement with
respect to such newly-designated Primary Non-Wells Fargo Account Bank within
sixty (60) days of notifying Lender of such Non-Wells Fargo Account in its
applicable quarterly financial report.
(c)    So long as Borrower maintains Excess Borrowing Availability at all times
greater than or equal to thirty-five percent (35%) of the Maximum Credit in
effect at such time, Borrower may maintain the Non-DACA Accounts subject to the
restrictions set forth in subparagraphs (a) and (b) above and subparagraphs (d)
and (e) below.
(d)    Within ninety (90) days of the occurrence of any Discretionary DACA
Protocol Event, Lender may in its reasonable discretion require that Borrower
use commercially reasonable efforts to enter into a Deposit Account Control
Agreement with each Primary Non-Wells Fargo Account Bank within ninety (90) days
of such notice. If Borrower is unable to deliver a Deposit Account Control
Agreement with any Primary Non-Wells Fargo Account Bank within such ninety (90)
day period, Lender may in its reasonable discretion within ten (10) Business
Days of the end of such ninety (90) day period direct Borrower to replace the
accounts held by such Primary Non-Wells Fargo Account Bank with new accounts
held by Lender or a DACA Account Bank, and Borrower will comply with such
directive within a commercially reasonable period of time not to exceed sixty
(60) days.
(e)    Following the occurrence of any Cash Dominion Event, Borrower shall use
commercially reasonable efforts to enter into a Deposit Account Control
Agreement with each Primary Non-Wells Fargo Account Bank within twenty (20)
Business Days’ written notice to the Borrower from Lender of such Cash Dominion
Event. If Borrower is unable to enter into a Deposit Account Control Agreement
with any Primary Non-Wells Fargo Account Bank within such twenty (20) Business
Day period, Lender may during the resulting Cash Dominion Period require that
Borrower close any or all accounts held with such Primary Non-Wells Fargo
Account Bank.
SECTION 3.    INTEREST AND FEES
3.1.    Interest.


--------------------------------------------------------------------------------




(a)    Borrower shall pay interest in respect of all unpaid principal amounts of
the Revolving Loans from the respective dates such principal amounts are
advanced until paid (whether at stated maturity, on acceleration or otherwise)
at a rate per annum equal to: (i) for Revolving Loans made or outstanding as
Prime Rate Loans, the Applicable Margin in effect from time to time for such
Prime Rate Loans plus the Prime Rate in effect from time to time; and (ii) for
Revolving Loans made or outstanding as LMIR Rate Loans, the Applicable Margin in
effect from time to time for such LMIR Rate Loans plus the LMIR Rate in effect
from time to time. All interest accruing hereunder on and after the date of any
Event of Default or termination hereof shall be payable on demand. The
applicable Interest Rate will be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed.
(b)    Borrower may from time to time request (i) LMIR Rate Loans, (ii) that
Prime Rate Loans be converted to LMIR Rate Loans, and (iii) that LMIR Rate Loans
be converted to Prime Rate Loans, in each case in accordance with the terms and
conditions of Section 6.6 hereof. Such request from Borrower shall specify the
amount of the LMIR Rate Loans, the amount of the Prime Rate Loans to be
converted to LMIR Rate Loans, or the amount of LMIR Rate Loans to be converted
to Prime Rate Loans. Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Lender of any such request from Borrower,
such LMIR Rate Loans shall be made or Prime Rate Loans shall be converted to
LMIR Rate Loans, or LMIR Rate Loans shall be converted to Prime Rate Loans, or
such LMIR Rate Loans shall continue, as the case may be, provided, that, (i) no
Default or Event of Default shall exist or have occurred and be continuing, (ii)
no party hereto shall have sent any notice of termination of this Agreement,
(iii) Borrower shall have complied with such customary procedures as are
established by Lender from time to time for requests by Borrower for LMIR Rate
Loans, (iv) Lender shall have determined that the LMIR Rate is available to
Lender and can be readily determined as of the date of the request for such LMIR
Rate Loan by Borrower. Any request by or on behalf of a Borrower for LMIR Rate
Loans, to convert Prime Rate Loans to LMIR Rate Loans, or to convert LMIR Rate
Loans to Prime Rate Loans shall be irrevocable. Notwithstanding anything to the
contrary contained herein, Lender shall not be required to purchase United
States Dollar deposits in the London interbank market or other applicable
Eurodollar Rate market to fund any LMIR Rate Loans, but the provisions hereof
shall be deemed to apply as if Lender had purchased such deposits to fund the
LMIR Rate Loans.
(c)    Any LMIR Rate Loans shall, at Lender’s option, upon notice by Lender, be
subsequently converted to Prime Rate Loans in the event that this Agreement
shall terminate or not be renewed. Borrower shall pay to Lender, for the benefit
of Lender, upon demand by Lender (or Lender may, at its option, charge any loan
account of Borrower) any amounts required to compensate Lender for any loss
(including loss of anticipated profits), cost or expense incurred by such
person, as a result of the conversion of LMIR Rate Loans to Prime Rate Loans
pursuant to any of the foregoing.
(d)    Interest shall be payable by Borrower to Lender, monthly in arrears not
later than the first day of each calendar month with respect to all Revolving
Loans. The interest rate on Prime Rate Loans and LMIR Rate Loans shall increase
or decrease by an amount equal to each increase or decrease in the Prime Rate
and the LMIR Rate, as the case may be,


--------------------------------------------------------------------------------




effective on the date of any change in such applicable rates. In no event shall
charges constituting interest payable by Borrower to Lender exceed the maximum
amount or the rate permitted under any applicable law or regulation, and if any
such part or provision of this Agreement is in contravention of any such law or
regulation, such part or provision shall be deemed amended to conform thereto.
Lender shall provide Borrower with a monthly statement of interest expenses
incurred in connection with the Revolving Loans for the immediately preceding
month.
3.2.    Letter of Credit Fees. Borrower shall pay to Lender, a fee at a rate
equal to the Applicable L/C Rate on the average daily maximum amount available
to be drawn under all Letters of Credit for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding
calendar month, computed for each day from the date of issuance to the date of
expiration; except that Borrower shall pay, at Lender’s option, without notice,
such fee at a rate two percent (2%) greater than the otherwise applicable rate
on such average daily maximum amount for: (i) the period from and after the date
of termination or non-renewal hereof until Lender has received full and final
payment of all Obligations (notwithstanding entry of a judgment against
Borrower) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Lender. Such letter of credit fees shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrower to pay such fee shall survive the termination or
non-renewal of this Agreement. In addition to the letter of credit fees provided
above, Borrower shall pay to Lender the letter of credit fronting and
negotiation fees agreed to by Borrower and Lender from time to time and the
customary charges from time to time of Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit.
3.3.    Changes in Laws and Increased Costs of Loans.
(a)    If after the date hereof, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to Lender or any
banking or financial institution from whom Lender borrows funds or obtains
credit (a “Funding Bank”), or (ii) a Funding Bank or Lender complies with any
future guideline or request from any central bank or other Governmental
Authority or (iii) a Funding Bank or Lender determines that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration the Funding Bank’s or Lender’s policies with respect
to capital adequacy) by an amount deemed by Lender to be material, and the
result of any of the foregoing events described in clauses (i), (ii) or (iii) is
or results in an increase in the cost to Lender of funding or


--------------------------------------------------------------------------------




maintaining the Revolving Loans, the Letters of Credit or the Commitment, then
Borrower shall from time to time upon demand by Lender pay to Lender additional
amounts sufficient to indemnify Lender against such increased cost on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified). A certificate as to the amount of such
increased cost shall be submitted to Borrower by Lender and shall be conclusive,
absent manifest error.
(b)    Notwithstanding any other provision herein, if the adoption of or any
change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Lender to make or maintain LMIR Rate Loans as contemplated
by this Agreement, (i) Lender shall promptly give written notice of such
circumstances to Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of Lender hereunder to make
LMIR Rate Loans and convert Prime Rate Loans to LMIR Rate Loans shall forthwith
be canceled and, until such time as it shall no longer be unlawful for Lender to
make or maintain LMIR Rate Loans, Lender shall then have a commitment only to
make a Prime Rate Loan when a LMIR Rate Loan is requested and (iii) Revolving
Loans then outstanding as LMIR Rate Loans, if any, shall be converted
automatically to Prime Rate Loans.
SECTION 4.    CONDITIONS PRECEDENT AND POST-CLOSING DELIVERIES
4.1.    Conditions Precedent to Initial Revolving Loans and Letters of Credit.
The obligation of Lender to make the initial Revolving Loans or to issue the
initial Letters of Credit hereunder is subject to the satisfaction of, or waiver
of, immediately prior to or concurrently with the making of such Revolving Loan
or the issuance of such Letter of Credit of each of the following conditions
precedent:
(a)    [intentionally left blank];
(b)    all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Lender, and Lender shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Lender may have requested in connection therewith, such
documents where requested by Lender or its counsel to be certified by
appropriate corporate officers or Governmental Authority (including a copy of
the certificate of incorporation of Borrower and Original Guarantor and a good
standing certificate for Borrower and Original Guarantor, in each case as
certified by the Secretary of State);
(c)    Lender shall have received copies of the bylaws or other governing
documents of Original Guarantor certified by appropriate corporate officers;
(d)    [intentionally left blank];


--------------------------------------------------------------------------------




(e)    Lender shall have received an opinion letter from counsel to the Loan
Parties with respect to the Financing Agreements and such other matters as
Lender shall require, in form and substance satisfactory to Lender;
(f)    [intentionally left blank];
(g)    Lender shall have received or shall have confirmed prior receipt, in form
and substance satisfactory to Lender, all consents, waivers, acknowledgments and
other agreements from third persons which Lender may deem necessary or desirable
in order to permit, protect and perfect its security interests in and liens upon
the Collateral or to effectuate the provisions or purposes of this Agreement and
the other Financing Agreements;
(h)    [intentionally left blank];
(i)    [intentionally left blank];
(j)    [intentionally left blank];
(k)    Lender shall have received evidence, in form and substance satisfactory
to Lender, that Lender has a valid perfected first priority security interest in
all of the Collateral (subject only to Permitted Liens);
(l)    [intentionally left blank];
(m)    [intentionally left blank];
(n)    the other Financing Agreements and all instruments and documents
hereunder and thereunder shall have been duly executed and delivered to Lender,
in form and substance satisfactory to Lender;
(o)    Borrower shall have paid all costs and expenses of Lender incurred in
connection with the negotiation, preparation and administration of this
Agreement and the other Financing Agreements, including, without limitation, the
fees and costs of counsel to the Lender; and
(p)    no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Revolving Loan or
providing each such Letter of Credit and after giving effect thereto.
4.2.    Conditions Precedent to All Revolving Loans and Letters of Credit. The
obligation of Lender to make the Revolving Loans, including the initial
Revolving Loans, or to issue any Letter of Credit, including the initial Letters
of Credit, is subject to the further satisfaction of, immediately prior to or
concurrently with the making of each such Revolving Loan or the issuance of such
Letter of Credit, each of the following conditions precedent:
(a)    all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct, in all material respects, with
the same effect as


--------------------------------------------------------------------------------




though such representations and warranties had been made on and as of the date
of the making of each such Revolving Loan or providing each such Letter of
Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and
accurate, in all material respects, on and as of such earlier date);
(b)    no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (A) purports to enjoin, prohibit, restrain or
otherwise affect (1) the making of the Revolving Loans or providing the Letters
of Credit, or (2) the consummation of the transactions contemplated pursuant to
the terms hereof or the other Financing Agreements or (B) has or could have a
reasonable likelihood of having a Material Adverse Effect; and
(c)    no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Revolving Loan or
providing each such Letter of Credit and after giving effect thereto.
4.3.    Post-Closing Deliveries. Within ninety (90) days of the Closing Date,
Borrower shall use commercially reasonable efforts to:
(a)    deliver or cause to be delivered to Lender, in form and substance
reasonably satisfactory to Lender, Collateral Access Agreements for (i) the
Borrower’s distribution center located at 29 E. Commons Boulevard, Suite 100,
New Castle, Delaware, and (ii) the Distribution Center; and
(b)    deliver or cause to be delivered to Lender, in form and substance
reasonably satisfactory to Lender, Collateral Access Agreements for (i) the
Borrower’s corporate headquarters located at 1818 Market Street, Suite 1900,
Philadelphia, Pennsylvania 19103, and (ii) each Customs Broker listed on
Schedule 1.36 hereto whose services will be used by Original Guarantor after the
Closing Date.
SECTION 5.    GRANT AND PERFECTION OF SECURITY INTEREST
5.1.    Continuing Grant of Security Interest. To secure payment and performance
of all Obligations, Borrower reaffirms its prior grant of, and each Loan Party
hereby grants to Lender a continuing security interest in, a lien upon, and a
right of set off against, and hereby assigns to Lender, as security, all
personal and real property and fixtures, and interests in property and fixtures,
of such Loan Party, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by Lender, collectively,
the “Collateral”), including:
(a)    all Accounts;
(b)    all general intangibles, including, without limitation, all Intellectual
Property;


--------------------------------------------------------------------------------




(c)    all goods, including, without limitation, Inventory and Equipment, except
for any Equipment that is subject at any time to the purchase money security
interest of any Person (other than Lender or an Affiliate of Lender), which lien
secures Indebtedness due and owing to such Person in accordance with the terms
of Section 9.9 hereof;
(d)    all Real Property and fixtures;
(e)    all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
(f)    all instruments, including, without limitation, all promissory notes;
(g)    all documents;
(h)    all deposit accounts;
(i)    all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;
(j)    all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
(k)    all 1) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and 2) monies, credit balances, deposits and other
property of such Loan Party now or hereafter held or received by or in transit
to Lender or at any other depository or other institution from or for the
account of such Loan Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;
(l)    all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
(m)    to the extent not otherwise described above, all Receivables;
(n)    all Records; and
(o)    all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.


--------------------------------------------------------------------------------




5.2.    Excluded Collateral. Notwithstanding anything contained in this
Agreement to the contrary, the term “Collateral” shall not include:
(a)    fee-owned real property with a fair market value equal to or less than
$2,000,000 and any leasehold interest;
(b)    motor vehicles and other assets subject to certificates of title;
(c)    commercial tort claims with reasonably predicted value equal to or less
than $500,000;
(d)    any permit, lease, license, contract or agreement held by any Loan Party
or to which any Loan Party is a party, and any of its rights, title or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (a) any law, rule or regulation applicable to such Loan Party, or
(b) a term, provision or condition of any such permit, lease, license, contract
or agreement (unless such law, rule, regulation, term, provision or condition
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided however that the Collateral shall include (and such security interest
shall attach) immediately at such time as the relevant contractual or legal
prohibition shall no longer be applicable and to the extent severable, shall
attach immediately to any portion of such permit, lease, license, contract or
agreement not subject to the prohibitions specified in (a) and (b) above;
provided further that the exclusions referred to in clause (a) of this Section
5.2 shall not include any proceeds (as defined in the UCC) of any such permit,
lease, license, contract or agreement;
(e)    any of the outstanding capital stock of a Foreign Subsidiary or
Disregarded Domestic Person in excess of 65% of the voting power of all classes
of capital stock of such Foreign Subsidiary or Disregarded Domestic Person
entitled to vote; provided that immediately upon the amendment of the Code to
allow the pledge of a greater percentage of the voting power of capital stock in
a Foreign Subsidiary or Disregarded Domestic Person without adverse tax
consequences, the Collateral shall include, and the security interest granted by
the relevant Loan Party shall attach to, such greater percentage of capital
stock of each such Foreign Subsidiary or Disregarded Domestic Person;
(f)    any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;
(g)    any Excluded Accounts;


--------------------------------------------------------------------------------




(h)    any property or asset only to the extent and for so long as the grant of
a security interest in such property or asset is prohibited by any applicable
law or requires a consent not obtained, and has not been obtained after use by
the relevant Loan Party of commercially reasonable efforts to obtain such
consent, of any Governmental Authority pursuant to applicable Legal Requirements
(after giving effect to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction);
(i)    Capital Stock of a person (other than a wholly owned Subsidiary) the
pledge of which would violate the organizational documents of such person that
is binding on or relating to such capital stock or equity interests but solely
to the extent and for so long as such restrictions exists;
(j)    any property (and proceeds thereof) that is subject to a lien securing
purchase money Indebtedness or Capital Leases, in each case permitted hereunder,
to the extent the documents relating to such lien securing such purchase money
Indebtedness or Capital Leases would not permit such property (and proceeds
thereof) to be subject to the liens created hereunder (provided that immediately
upon the ineffectiveness, lapse or termination of any such restriction, the
Collateral shall include, and the security interest granted by the relevant Loan
Party shall attach to, such property (and proceeds thereof));
(k)    any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters and authorizations are prohibited or restricted by applicable law; and
(l)    proceeds and products from any and all of the foregoing excluded
collateral described in clauses (a) through (k), unless such proceeds or
products would otherwise constitute ABL Priority Collateral.
Notwithstanding the foregoing, assets will be excluded from the Collateral in
circumstances where in the reasonable judgment and sole discretion of Lender the
costs of obtaining a security interest in such assets exceed the practical
benefit to Lender afforded thereby.
5.3.    Perfection of Security Interests.
(a)    Each Loan Party irrevocably and unconditionally authorizes Lender (or its
agent) to file at any time and from time to time such financing statements with
respect to the Collateral naming Lender or its designee as the secured party and
such Loan Party as debtor, as Lender may require, and including any other
information with respect to such Loan Party or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Lender may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof. Each Loan Party hereby ratifies and approves all
financing statements naming Lender or its designee as secured party and such
Loan Party, as the case may be, as debtor with respect to the Collateral (and
any amendments with respect to such financing statements) filed by or on behalf
of Lender prior to the date hereof and ratifies and confirms the authorization
of Lender to file such financing statements (and amendments, if any). Each Loan
Party hereby authorizes Lender to adopt on behalf of such Loan Party any symbol
required for authenticating any electronic filing. In no event shall any Loan
Party at any time file, or permit or cause to be filed, any correction statement
or termination statement with respect to any financing statement (or amendment
or continuation with respect thereto) naming Lender or its designee as secured
party and such Loan Party as debtor without Lender’s prior written
authorization.
(b)    No Loan Party has any chattel paper (whether tangible or electronic) or
any instruments as of the date hereof with a value individually in excess of
$100,000, except as set forth in the Information Certificate. In the event that
any Loan Party shall be entitled to or shall receive any chattel paper or
instrument after the date hereof with a value individually in excess of $100,000
that constitutes ABL Priority Collateral (collectively the “ABL Chattel
Paper/Instruments”), such Loan Party shall promptly notify Lender thereof in
writing. Promptly upon the receipt thereof by or on behalf of any Loan Party,
such Loan Party shall deliver, or cause to be delivered to Lender, all ABL
Chattel Paper/Instruments that such Loan Party has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Lender may from time to time specify, in each case except as Lender may
otherwise agree. At Lender’s option, such Loan Party shall, or Lender may at any
time on behalf of such Loan Party, cause the original of any such ABL Chattel
Paper/Instruments to be conspicuously marked in a form and manner acceptable to
Lender with the following legend referring to such chattel paper or instruments
as applicable: “This [chattel paper][instrument] is subject to the security
interest of Wells Fargo Bank, National Association and any sale, transfer,
assignment or encumbrance of this [chattel paper][instrument] violates the
rights of such secured party.”
(c)    In the event that any Loan Party shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) with a value
individually in excess of $100,000, such Loan Party shall promptly notify Lender
thereof in writing. Promptly upon Lender’s request, such Loan Party shall take,
or cause to be


--------------------------------------------------------------------------------




taken, such actions as Lender may request to give Lender control of such
electronic chattel paper under the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.
(d)    No Loan Party has any deposit accounts as of the date hereof, except as
set forth in the Information Certificate.
(e)    No Loan Party owns or holds, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, except as set
forth in the Information Certificate.
(i)    In the event that any Loan Party shall be entitled to or shall at any
time after the date hereof hold or acquire any certificated securities with a
value in excess of $100,000 that constitutes ABL Priority Collateral, such Loan
Party shall promptly endorse, assign and deliver the same to Lender, accompanied
by such instruments of transfer or assignment duly executed in blank as Lender
may from time to time specify.
(ii)    No Loan Party shall, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account as permitted
herein) constituting ABL Priority Collateral with any securities intermediary or
commodity intermediary unless such account is with Lender, or subject to a
control agreement in favor of Lender in form and substance satisfactory to
Lender.
(f)    No Loan Party is the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof with a value in excess of $100,000, except as set forth in
the Information Certificate. In the event that a Loan Party shall be entitled to
or shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument with a value in excess of $100,000 that
constitutes ABL Priority Collateral, whether as beneficiary thereof or otherwise
after the date hereof, such Loan Party shall promptly notify Lender thereof in
writing. Each Loan Party shall immediately, as Lender may specify, either (i)
deliver, or cause to be delivered to Lender, with respect to any such letter of
credit, banker’s acceptance or similar instrument, the written agreement of the
issuer and any other nominated person obligated to make any payment in respect
thereof (including any confirming or negotiating bank), in form and substance
satisfactory to Lender, consenting to the assignment of the proceeds of such
letter of credit to Lender by such Loan Party and agreeing to make all payments
thereon directly to Lender or as Lender may otherwise direct, or (ii) cause
Lender to become, at such Loan Party’s expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).
(g)    No Loan Party has any commercial tort claims as of the date hereof with a
value in excess of $100,000, except as set forth in the Information Certificate.
In the


--------------------------------------------------------------------------------




event that a Loan Party shall at any time after the date hereof have any
commercial tort claims with a value in excess of $100,000 that constitutes ABL
Priority Collateral, such Loan Party shall promptly notify Lender thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such commercial tort claim and (ii) include the express grant by such
Loan Party to Lender of a security interest in such commercial tort claim (and
the proceeds thereof). In the event that such notice does not include such grant
of a security interest, the sending thereof by such Loan Party to Lender shall
be deemed to constitute such grant to Lender. Upon the sending of such notice,
any commercial tort claim described therein shall constitute part of the
Collateral and shall be deemed included therein. Without limiting the
authorization of Lender provided in Section 5.2(a) hereof or otherwise arising
by the execution by any Loan Party of this Agreement or any of the other
Financing Agreements, Lender is hereby irrevocably authorized from time to time
and at any time to file such financing statements naming Lender or its designee
as secured party and each Loan Party as debtor, or any amendments to any
financing statements, covering any such commercial tort claim as Collateral. In
addition, each Loan Party shall promptly upon Lender’s request, execute and
deliver, or cause to be executed and delivered, to Lender such other agreements,
documents and instruments as Lender may require in connection with such
commercial tort claim.
(h)    No Loan Party has any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods located
in the United States of America in transit to a location of such Loan Party
permitted herein in the ordinary course of business of such Loan Party in the
possession of the carrier transporting such goods. Upon the reasonable request
by Lender (and in addition to the requirements of Section 4.3 hereof), each Loan
Party shall use commercially reasonable efforts to deliver or cause to be
delivered to Lender a Collateral Access Agreement (i) with each lessor of
premises for each and every non-retail location at which Collateral is located,
including, without limitation, any distributions centers and warehouses; and
(ii) with each Customs Broker. In the event that any goods, documents of title
or other Collateral are at any time after the date hereof in the custody,
control or possession of any other person not referred to in the Information
Certificate or such carriers, Borrower shall promptly notify Lender thereof in
writing. Promptly upon Lender’s reasonable request, each Loan Party shall use
commercially reasonable efforts to deliver to Lender a Collateral Access
Agreement duly authorized, executed and delivered by such person and such Loan
Party.
(i)    Subject to the terms of the Intercreditor Agreement, each Loan Party
shall take any other actions reasonably requested by Lender from time to time to
cause the attachment, perfection and priority (subject only to Permitted Liens)
of, and the ability of Lender to enforce, the security interest of Lender in any
and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC or other applicable law, to the extent, if any,
that Loan Party’s signature thereon is required therefor, (ii) causing Lender’s
name to be noted as secured party on any certificate of title for a titled good
if such notation is a condition to attachment, perfection or priority of, or
ability of Lender to enforce, the security interest of Lender in such
Collateral, (iii) complying with any provision of any statute, regulation or
treaty of the United States of America as to any Collateral if compliance with
such provision is a


--------------------------------------------------------------------------------




condition to attachment, perfection or priority of, or ability of Lender to
enforce, the security interest of Lender in such Collateral, (iv) obtaining the
consents and approvals of any Governmental Authority or third party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, and taking all actions required by the UCC or by other
law, as applicable in any relevant jurisdiction.
SECTION 6.    COLLECTION AND ADMINISTRATION
6.1.    Borrower’s Loan Accounts. Lender shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Revolving Loans,
Letters of Credit and other Obligations and the Collateral, (b) all payments
made by or on behalf of Borrower, and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges,


--------------------------------------------------------------------------------




costs, expenses and interest. All entries in the loan account(s) shall be made
in accordance with Lender’s customary practices as in effect from time to time.
6.2.    Statements. .Lender shall render to Borrower each month a statement
setting forth the balance in the Borrower’s loan account(s) maintained by Lender
for Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Lender but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and conclusively binding
upon Borrower as an account stated except to the extent that Lender receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within thirty (30) days after the date such statement has been received by
Borrower. Until such time as Lender shall have rendered to Borrower a written
statement as provided above, the balance in Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Lender by Borrower.
6.3.    Collection of Accounts.
(a)    Each Loan Party shall establish and continue to maintain, at its expense,
deposit account arrangements and merchant payment arrangements with Lender, the
approved Non-Wells Fargo Account Banks set forth on Schedule 8.11 to the
Information Certificate, and such other banks as any Loan Party may hereafter
designate in accordance with Section 5.3(d) hereof. The Non-Wells Fargo Account
Banks set forth on Schedule 8.11 to the Information Certificate constitute all
of the banks (other than the Lender) with which a Loan Party has deposit account
arrangements and merchant payment arrangements as of the date hereof and
identifies each of the Non-Wells Fargo Accounts at such banks.
(b)    Borrower shall deposit all proceeds from sales of Inventory in every
form, including, without limitation, cash, checks, credit card sales drafts,
credit card sales or charge slips or receipts and other forms of daily store
receipts, from each retail store location of Borrower on each Business Day into
the store account of Borrower used solely for such purpose (each, a “Store
Account”), or otherwise into the Payment Account.
(c)    Borrower shall send, or cause to be sent to the Payment Account, all such
funds deposited into the Store Accounts by wire transfer or other electronic
funds transfer no less frequently than (i) weekly during any Non-Peak Period,
(ii) bi-weekly during any Peak Period, or (iii) more frequently upon Lender’s
request at any time that an Event of Default has occurred and is continuing, in
each case except for nominal amounts which are required to be maintained in such
Store Accounts under the terms of Borrower’s arrangements with the banks at
which such Store Accounts are maintained.
(d)    Following the occurrence of any Cash Dominion Event, each Loan Party
shall direct all Non-Wells Fargo Account Banks (or the Lender shall instruct all
Primary Non-Wells Fargo Account Banks) to forward all funds deposited into the
Store Accounts by daily electronic funds transfer to the Payment Account,
subject only to holdback of nominal amounts which are required to be maintained
in such Non-Wells Fargo Accounts by such Non-Wells Fargo Account Bank.
(e)    For purposes of calculating the amount of the Revolving Loans available
to Borrower, payments will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt by Lender of immediately available
funds in the Payment Account provided such payments and notice thereof are
received in accordance with Lender’s usual and customary practices as in effect
from time to time and within sufficient time to credit Borrower’s loan account
on such day, and if not, then on the next Business Day. For the purposes of
calculating interest on the Obligations, such payments or other funds received
will be applied (conditional upon final collection) to the Obligations on the
date of receipt of immediately available funds by Lender in the Payment Account
provided such payments or other funds and notice thereof are received in
accordance with Lender’s usual and customary practices as in effect from time to
time and within sufficient time to credit Borrower’s loan account on such day,
and if not, then on the next Business Day. The economic benefit of the timing in
the application of payments (and the administrative charge with respect thereto,
if applicable) shall be for the sole benefit of Lender.
(f)    Each Loan Party and its employees and agents shall, acting as trustee for
Lender, receive, as the property of Lender, any monies, checks, notes, drafts or
any other payment relating to and/or proceeds of Receivables or other ABL
Priority Collateral which come into their possession or under their control and
promptly upon receipt thereof, shall deposit or cause the same to be deposited
into a Wells Fargo Account or an approved Non-Wells Fargo Account, or remit the
same or cause the same to be remitted, in kind, to Lender. Each Loan Party
agrees to reimburse Lender on demand for any amounts owed or paid to any
Non-Wells Fargo Account Bank or any other bank, financial institution or other
person involved in the transfer of funds to or from a Non-Wells Fargo Account
arising out of Lender’s payments to or indemnification of such bank, financial
institution or other person. The obligations of each Loan Party to reimburse
Lender for such amounts pursuant to this Section 6.3 shall survive the
termination of this Agreement.
6.4.    Payments.
(a)    All Obligations shall be payable to the Payment Account or such other
place as Lender may designate from time to time. Subject to the other terms and
conditions contained herein, Lender shall apply payments received or collected
from any Loan Party or for
the account of any Loan Party (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Lender from the Loan Parties;
second, to pay interest due in respect of any Revolving Loans or Letter of
Credit Obligations; third, to pay principal due in respect of the Revolving
Loans and to pay Obligations then due arising under or pursuant to any Hedge
Agreements of any Loan Party with a Bank Product Provider (up to the amount of
any then effective Reserve established in respect of such Obligations), on a pro
rata basis; fourth, to pay or prepay any other Obligations whether or not then
due, in such order and manner as Lender determines or to be held as cash
collateral in connection with any Letter of Credit Obligations or other
contingent Obligations (but not including for this purpose any Obligations
arising under or pursuant to any Bank Products); and fifth, to pay or prepay any
Obligations arising under or pursuant to any Bank Products (other than to the
extent provided for above) on a pro rata basis. Notwithstanding anything to the
contrary contained in this Agreement, (i) unless so directed by Borrower, or
unless a Default or an Event of Default shall exist or have occurred and be
continuing, Lender shall not apply any payments which it receives to any LMIR
Rate Loans, except in the event that there are no outstanding Prime Rate Loans;
and (ii) to the extent Borrower uses any proceeds of the Revolving Loans or
Letters of Credit to acquire rights in or the use of any Collateral or to repay
any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Revolving Loans and Letters of Credit that were not
used for such purposes and second to the Obligations arising from Revolving
Loans and Letters of Credit the proceeds of which were used to acquire rights in
or the use of any Collateral in the chronological order in which Borrower
acquired such rights in or the use of such Collateral.
(b)    At Lender’s option, all principal, interest, fees, costs, expenses and
other charges provided for in this Agreement or the other Financing Agreements
may be charged directly to the Payment Account or other loan account(s) of the
Borrower maintained by Lender. If after receipt of any payment of, or proceeds
of Collateral applied to the payment of, any of the Obligations, Lender is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Lender. Each Loan Party shall be liable to pay to Lender, and does hereby
indemnify and hold Lender harmless for, the amount of any payments or proceeds
surrendered or returned. This Section 6.4(b) shall remain effective
notwithstanding any contrary action which may be taken by Lender in reliance
upon such payment or proceeds. This Section 6.4 shall survive the payment of the
Obligations and the termination of this Agreement.
6.5.    Taxes.
(a)    Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, any setoff, counterclaim, defense, duties, taxes, levies, imposts, fees,
deductions, charges, withholdings, liabilities, restrictions or conditions of
any kind, excluding (A) taxes measured by Lender’s net income, and franchise
taxes imposed on it, by the jurisdiction (or any political subdivision thereof)
under the laws of which Lender is organized, (B) any United States withholding
taxes payable with respect to payments under the Financing Agreements under laws
(including any statute, treaty or regulation) in effect on the date hereof
applicable to Lender, but not excluding any United States withholding taxes
payable as a result of any change in such laws occurring after the date hereof
and (C) taxes measured by Lender’s net income, and franchise taxes imposed on it
as a result of a present or former connection between Lender and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
fees, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).
(b)    If any Taxes shall be required by law to be deducted from or in respect
of any sum payable in respect of the Obligations to Lender (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6.5), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) each Loan Party shall make such
deductions, (iii) each Loan Party shall pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable law
and (iv) each Loan Party shall deliver to Lender evidence of such payment.
(c)    Borrower agrees to pay any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies of the United
States of America or any political subdivision thereof or any applicable foreign
jurisdiction, and all liabilities with respect thereto, in each case arising
from any payment made hereunder or under any of the other Financing Agreements
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or any of the other Financing Agreements (collectively,
“Other Taxes”).
(d)    Borrower shall indemnify Lender for the full amount of Taxes and Other
Taxes paid by Lender, and any liability (including for penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within thirty (30) days from the date Lender makes written demand therefor.
(e)    As soon as practicable after any payment of Taxes or Other Taxes by a
Loan Party, such Loan Party shall furnish to Lender, at its address referred to
herein, the original or a certified copy of a receipt evidencing payment
thereof.
(f)    Without prejudice to the survival of any other agreements of the Loan
Parties hereunder or under any of the other Financing Agreements, the agreements
and obligations of the Loan Parties contained in this Section 6.5 shall survive
the termination of this Agreement and the payment in full of the Obligations.
6.6.    Authorization to Make Revolving Loans. Lender is authorized to make the
Revolving Loans based upon telephonic or other instructions received from anyone
purporting to be an officer of Borrower or other authorized person or, at the
discretion of Lender, if such Revolving Loans are necessary to satisfy any
Obligations. All requests for Revolving Loans or Letters of Credit hereunder
shall specify the date on which the requested advance is to


--------------------------------------------------------------------------------




be made (which day shall be a Business Day) and the amount of the requested
Revolving Loan. Requests received after 11:00 a.m. Philadelphia time on any day
shall be deemed to have been made as of the opening of business on the
immediately following Business Day. All Revolving Loans and Letters of Credit
under this Agreement shall be conclusively presumed to have been made to, and at
the request of and for the benefit of Borrower when deposited to the credit of
Borrower or otherwise disbursed or established in accordance with the
instructions of Borrower or in accordance with the terms and conditions of this
Agreement.
6.7.    Use of Proceeds. Borrower shall use the proceeds of the Revolving Loans
and Letters of Credit only for general operating, working capital and other
proper corporate purposes of Borrower not otherwise prohibited by the terms
hereof. None of the proceeds will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security or for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Revolving Loans to be considered a “purpose credit” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as
amended.
SECTION 7.    COLLATERAL REPORTING AND COVENANTS
7.1.    Collateral Reporting.


--------------------------------------------------------------------------------




(a)    Borrower shall provide Lender with the following documents in a form
reasonably satisfactory to Lender:
(i)    unless the conditions of Section 7.1(a)(ii) apply, on the second Business
Day of each month, and continuing on the second Business Day of each succeeding
month, the following (collectively, a “Current Borrowing Base Report”): a
Borrowing Base Certificate setting forth the calculation of the Borrowing Base
and the Adjusted Borrowing Base as of the last Business Day of the immediately
preceding month, duly completed and executed by the Senior Vice President of
Finance or other chief financial officer of Borrower, together with all
schedules required pursuant to the terms of the Borrowing Base Certificate duly
completed, including but not limited to a Borrowing Base Certificate as of the
last Business Day of the immediately preceding month duly completed and executed
by the Senior Vice President of Finance or other chief financial officer of
Borrower, together with all schedules required pursuant to the terms of the
Borrowing Base Certificate duly completed, including but not limited to a
current aging of Credit Card Receivables identifying those outstanding more than
five (5) Business Days since the sale date giving rise thereto and an
explanation as to why the designated Credit Card Receivables are past due by
more than five (5) Business Days and an inventory summary report by category and
identifying in the case of each of such category of inventory, the applicable
store and warehouse where such Inventory is located;
(ii)    if Borrower’s average Excess Borrowing Availability for any week during
which a Revolving Loan is outstanding shall be less than twenty-five percent
(25%) of the Maximum Credit, and for so long as the average Excess Borrowing
Availability of the immediately preceding week remains less than twenty-five
percent (25%) of the Maximum Credit, on the second Business Day of each week a
Current Borrowing Base Report for the immediate preceding week then-ended;
(iii)    as soon as possible after the end of each month (but in any event
within thirty (30) days after the end thereof), on a monthly basis or more
frequently as Lender may reasonably request, a perpetual inventory report by
department, location and category (and including the amounts of Inventory and
the value thereof at any leased locations and at premises of warehouses,
processors or other third parties), a general ledger inventory report, a
detailed inventory reconciliation, and a report on all Packaway Inventory
designated by seasonal sale periods;
(iv)    as soon as possible after the end of any month for which Lender makes a
request to the Borrower (but in any event within thirty (30) days following such
request), (A) an accounts payable aging (including information indicating the
amounts owing to owners and lessors of leased premises, warehouses, fulfillment
centers, processors and other third parties from time to time in possession of
any Collateral) together with a detailed accounts payable reconciliation and a
report on any unvouched, unbilled or otherwise undocumented payables, and (B)
reports on sales and use tax collections, deposits and payments, including
monthly sales and use tax accruals;


--------------------------------------------------------------------------------




(v)    as soon as possible after the end of each month (but in any event within
ten (10) Business Days after the end thereof), in each case certified by the
Senior Vice President of Finance or other chief financial officer of Borrower as
true and correct: (A) addresses of all new retail store locations opened by
Borrower and existing retail store locations closed or sold, in each case since
the date of the most recent certificate delivered to Lender containing the
information required under this clause; and (B) a report of any new deposit
account established or used by Borrower with any bank or financial institution
other than Lender since the date of the most recent certificate delivered to
Lender containing the information required under this clause, including the
account number, the name and address of the financial institution at which such
account is maintained, the purpose of such account and, if any, the amount held
in such account on or about the date of such report;
(vi)    upon Lender’s reasonable request, (A) reports of sales for each category
of Inventory, (B) reports of aggregate Inventory purchases (including all costs
related thereto, such as freight, duty and taxes) and identifying items of
Inventory in transit to Borrower related to the applicable documentary letter of
credit and/or bill of lading number, (C) copies of remittance advices and
reports, and copies of deposit slips and bank statements, (D) copies of shipping
and delivery documents, (E) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Borrower, and (F) reports by
retail store location of sales and operating profits for each such retail store
location; and
(vii)    such other reports as to the Collateral as Lender shall reasonably
request from time to time.
(b)    Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Lender contained herein and in
the event of any conflict or inconsistency between the calculation of the
Borrowing Base or the Adjusted Borrowing Base as set forth in any Borrowing Base
Certificate and as determined by Lender in its good faith, the determination of
Lender shall govern and be conclusive and binding upon Borrower, absent manifest
error. Without limiting the foregoing, Borrower shall furnish to Lender any
information which Lender may reasonably request regarding the determination and
calculation of any of the amounts set forth in any Borrowing Base Certificate.
The Borrowing Base and/or the Adjusted Borrowing Base may be adjusted based on
the information set forth in the reports received by Lender pursuant to Section
7.1(a) above.
(c)    If any of Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrower hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Lender and to
follow Lender’s instructions with respect to further services at any time that
an Event of Default exists or has occurred and is continuing.
7.2.    Accounts Covenants.
(a)    Borrower shall notify Lender promptly of the assertion of any claims,
offsets, defenses or counterclaims by any account debtor, Credit Card Issuer or
Credit Card Processor or any disputes with any of such persons or any
settlement, adjustment or


--------------------------------------------------------------------------------




compromise thereof, to the extent any of the foregoing exceeds $75,000 in any
one case or $100,000 in the aggregate. No credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor, Credit Card Issuer or Credit Card Processor except in the ordinary
course of Borrower’s business in accordance with the current practices of
Borrower as in effect on the date hereof. So long as no Event of Default exists
or has occurred and is continuing, Borrower shall settle, adjust or compromise
any claim, offset, counterclaim or dispute with any account debtor, Credit Card
Issuer or Credit Card Processor. At any time that an Event of Default exists or
has occurred and is continuing (but not prior to the occurrence and continuance
of an Event of Default), Lender shall (i) have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors, Credit Card Issuers or Credit Card Processors or grant any credits,
discounts or allowances, and (ii) be entitled to notify any or all account
debtors (including Credit Card Issuers and Credit Card Processors), secondary
obligors or other obligors in respect thereof to make payment of Receivables
directly to Lender.
(b)    With respect to each Account: (i) no payments shall be made thereon
except payments made pursuant to the terms of this Agreement, (ii) there shall
be no setoffs, deductions, contras, defenses, counterclaims or disputes existing
or asserted with respect thereto except as reported to Lender in accordance with
the terms of this Agreement and (iii) none of the transactions giving rise
thereto will violate in any material respect any applicable State or Federal
Laws or regulations, all documentation relating thereto will be legally
sufficient under such laws and regulations and all such documentation will be
legally enforceable in accordance with its terms.
(c)    Borrower shall notify Lender promptly of: (i) any notice of a material
default by Borrower under any of the Credit Card Agreements or of any default
which has a reasonable likelihood of resulting in the Credit Card Issuer or
Credit Card Processor ceasing to make payments or suspending payments to
Borrower, (ii) any notice from any Credit Card Issuer or Credit Card Processor
that such person is ceasing or suspending, or will cease or suspend, any present
or future payments due or to become due to Borrower from such person, or that
such person is terminating or will terminate any of the Credit Card Agreements,
and (iii) the failure of Borrower to comply with any material terms of the
Credit Card Agreements or any terms thereof which has a reasonable likelihood of
resulting in the Credit Card Issuer or Credit Card Processor ceasing or
suspending payments to Borrower.
(d)    Lender shall have the right at any time or times, in Lender’s name or in
the name of a nominee of Lender, to verify the validity, amount or any other
matter relating to any Receivables or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
7.3.    General Inventory Covenants. With respect to the Inventory: (i) Borrower
shall at all times maintain inventory records reasonably satisfactory to Lender,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, Borrower’s cost therefor and daily
withdrawals therefrom and additions thereto; (ii) Borrower shall conduct a
physical count of the Inventory in form, scope and methodology acceptable to
Lender (A) no more than once in any twelve (12) month period, at Borrower’s
expense, (B) at any time or times as Lender may reasonably request, at Lender’s
expense, (C) at any time or times as Lender may request at any time an Event of
Default exists or has occurred and is continuing, at Borrower’s expense, or (D)
at any time or times as Lender may reasonably request in the event of test count
variances in excess of the shrinkage reserve established by Lender, at
Borrower’s expense, in each case, the results of which shall be reported to
Lender and Borrower shall promptly deliver confirmation in a form reasonably
satisfactory to Lender that appropriate adjustments have been made to the
inventory records of Borrower to reconcile the inventory count to Borrower’s
inventory records; and (iii) Borrower shall not remove any Inventory from the
locations set forth or permitted herein, without the prior written consent of
Lender, except for sales of Inventory in the ordinary course of Borrower’s
business and except to move Inventory directly from one location set forth or
permitted herein to another such location and except for Inventory shipped from
the manufacturer thereof to Borrower which is in transit to the locations set
forth or permitted herein.
7.4.    Periodic Appraisals. Borrower shall cooperate with Lender in periodic
appraisals conducted with respect to Inventory as follows: (a) at Lender’s
option, two (2) times per year at Borrower’s sole cost and expense during any
calendar year in which Borrower has at any time had Excess Borrowing
Availability less than 50% of the Maximum Credit; (b) otherwise, one (1) time
per calendar year at Borrower’s sole cost and expense; (c) at any time at


--------------------------------------------------------------------------------




Borrower’s sole cost and expense following the occurrence of an Event of
Default; and (d) if no Event of Default has occurred, one occasion in addition
to those occasions referenced in (a) and (b) above at Lender’s sole cost and
expense. Prior notice hereunder need not be given by the Lender to the Borrower
if an Event of Default shall have occurred under this Agreement.
7.5.    Power of Attorney. Each Loan Party hereby irrevocably designates and
appoints Lender as such Loan Party’s true and lawful attorney-in-fact, and
authorizes Lender, in such Loan Party’s, or Lender’s name, to: (a) at any time
an Event of Default exists or has occurred and is continuing (i) demand payment
on Receivables or other Collateral, (ii) enforce payment of Receivables by legal
proceedings or otherwise, (iii) exercise all of such Loan Party’s rights and
remedies to collect any Receivables or other Collateral, (iv) sell or assign any
Receivables upon such terms, for such amount and at such time or times as the
Lender deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
such Loan Party’s name on any proof of claim in bankruptcy or other similar
document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Lender, and open and dispose of all mail addressed to Borrower and
handle and store all mail relating to the Collateral, (ix) do all acts and
things which are necessary, in Lender’s determination, to fulfill such Loan
Party’s obligations under this Agreement and the other Financing Agreements, (x)
take control in any manner of any item of payment in respect of Receivables or
constituting Collateral or otherwise received in or for deposit in the Payment
Account or otherwise received by Lender, (xi) have access to any lockbox or
postal box into which remittances from account debtors or other obligors in
respect of Receivables or other proceeds of Collateral are sent or received;
(xii) endorse such Loan Party’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Lender and
deposit the same in Lender’s account for application to the Obligations, (xiii)
endorse such Loan Party’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Receivables or any
goods pertaining thereto or any other Collateral, including any warehouse or
other receipts, or bills of lading and other negotiable or non-negotiable
documents, (xiv) clear Inventory, the purchase of which was financed with a
Letter of Credit, through U.S. Customs or foreign export control authorities in
such Loan Party’s name, Lender’s name or the name of Lender’s designee, and to
sign and deliver to customs officials powers of attorney in such Loan Party’s
name for such purpose, and to complete in such Loan Party’s or Lender’s name,
any order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, and (xv) sign the such Loan Party’s
name on any verification of Receivables and notices thereof to account debtors
or any secondary obligors or other obligors in respect thereof. Each Loan Party
hereby releases Lender and its respective officers, employees and designees from
any liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Lender’s own gross negligence or willful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.
7.6.    Right to Cure. Lender may, at its option, upon notice to Borrower,
(a) cure any default by any Loan Party under any material agreement with a third
party that materially affects the Collateral, its value or the ability of Lender
to collect, sell or otherwise dispose of the Collateral or the rights and
remedies of Lender therein or the ability of such Loan Party to perform its
obligations hereunder or under any of the other Financing Agreements, (b) pay or
bond on appeal any judgment entered against such Loan Party, (c) discharge
taxes, liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which, in Lender’s judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Lender with respect thereto. Lender may add any amounts so expended to
the Obligations and charge any Loan Party’s account therefor, such amounts to be
repayable by Borrower on demand. Lender shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of any Loan Party. Any payment made or other
action taken by Lender under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.
7.7.    Access to Premises; Periodic Field Audits. From time to time as
reasonably requested by Lender, at the cost and expense of Borrower, (a) Lender
or its designee shall have complete access to all of Borrower’s and its
Subsidiaries’ premises during normal business hours and after reasonable notice
to Borrower, or at any time and without notice to Borrower if an Event of
Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of Borrower’s and its
Subsidiaries’ books and records, including the Records, and (b) Borrower shall
promptly furnish (or shall cause its Subsidiaries to furnish) to Lender such
copies of such books and records or extracts therefrom as Lender may request,
and Lender may use during normal business hours such of Borrower’s and its
Subsidiaries’ personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing, and if an Event of Default exists or has occurred
and is continuing, for the collection of Receivables and realization of other
Collateral. In particular, and without limiting the foregoing, Borrower and its
Subsidiaries shall permit, during normal business hours, and upon prior notice,
representatives of the Lender or Lender’s outside audit department to make such
periodic inspections of books, records and assets of the Borrower and its
Subsidiaries as such representatives deem necessary and proper which at a
minimum shall include field audits conducted by the Lender or Lender’s
representatives: (a) two (2) times per calendar year at Borrower’s sole cost and
expense during any calendar year in which Borrower has, for any period of one
month during such calendar year if at least one Revolving Loan is outstanding
during such month, average Excess Borrowing Availability less than 50% of the
Maximum Credit; (b) otherwise, one (1) time per calendar year at Borrower’s sole
cost and expense during any calendar year; (c) at any time at Borrower’s sole
cost and expense following the occurrence of an Event of Default; and (d) if no
Event of Default has occurred, one occasion in addition to those occasions
referenced in (a) an (b) above at Lender’s sole cost and expense. Prior notice
hereunder need not be given by the Lender to Borrower if an Event of Default
shall have occurred under this Agreement.
SECTION 8.    REPRESENTATIONS AND WARRANTIES
Each Loan Party hereby represents and warrants to Lender the following (which
shall survive the execution and delivery of this Agreement):
8.1.    Corporate Existence, Power and Authority. Such Loan Party is duly
organized and in good standing under the laws of its jurisdiction of
organization and is duly qualified and in good standing in all states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a Material


--------------------------------------------------------------------------------




Adverse Effect on such Loan Party’s financial condition, results of operation or
business or the rights of Lender in or to any of the Collateral. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within such
Loan Party’s corporate powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of such Loan Party’s certificate of
incorporation, bylaws, or other organizational documentation, or any indenture,
material agreement or material undertaking to which such Loan Party is a party
or by which such Loan Party or its property are bound and (d) will not result in
the creation or imposition of, or require or give rise to any obligation to
grant, any lien, security interest, charge or other encumbrance upon any
property of such Loan Party, other than in favor of Lender. This Agreement and
the other Financing Agreements to which such Loan Party is a party constitute
legal, valid and binding obligations of such Loan Party enforceable in
accordance with their respective terms, except to the extent that the
availability of equitable remedies may be subject to judicial discretion, and to
the extent that enforcement of certain rights and remedies may be limited by the
provisions of the Bankruptcy Code or other laws affecting the rights of
creditors generally.
8.2.    Name; State of Organization; Chief Executive Office; Collateral
Locations.
(a)    The exact legal name of such Loan Party is as set forth on the signature
page of this Agreement or the relevant Joinder Agreement, as applicable. Neither
Borrower nor Original Guarantor has, during the five years prior to the date of
this Agreement, been known by or used any other corporate or fictitious name or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business, except as set forth in the Information
Certificate.
(b)    Such Loan Party is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate or the relevant Joinder
Agreement, as applicable. The Information Certificate or the relevant Joinder
Agreement, as applicable, accurately sets forth the organizational
identification number of such Loan Party.
(c)    The chief executive office and mailing address of Borrower concerning
Accounts is 1818 Market Street, Suite 1900, Philadelphia, Pennsylvania 19103.
(d)    The locations of all assets of the Loan Parties are as stated in the
Information Certificate or the relevant Joinder Agreements, as applicable.
8.3.    Financial Statements; No Material Adverse Change. All financial
statements relating to the Loan Parties which have been or may hereafter be
delivered by Borrower to Lender have been prepared in accordance with GAAP
(except as to any interim financial statements, to the extent such statements
are subject to normal year-end adjustments and do not include any notes) and
fairly present in all material respects the financial condition and the results
of operation of the Loan Parties as at the dates and for the periods set forth
therein. Except as disclosed in any interim financial statements furnished by
Borrower to Lender prior to the date of this Agreement, there has been no act,
condition or event which has had or is reasonably likely to have a Material
Adverse Effect since the date of the most recent audited financial statements of
Borrower furnished by Borrower to Lender prior to the date of this Agreement.
The budgeted projections that have been delivered to Lender or any projections
hereafter delivered to Lender have been prepared in light of the past operations
of the business of Borrower and are based upon estimates and assumptions stated
therein, all of which Borrower has determined to be reasonable and fair in light
of the then current conditions and current facts and reflect the good faith and
reasonable estimates of Borrower of the future financial performance of Borrower
and of the other information projected therein for the periods set forth
therein.
8.4.    Priority of Liens; Title to Properties. The security interests and liens
granted to Lender under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the existing liens indicated on the
Information Certificate, liens securing the Term Loan, and other Permitted
Liens. Such Loan Party has good and marketable title to all of its other
properties and assets subject to no liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Lender
and such others as are specifically listed on the Information Certificate or
permitted under Section 9.8 hereof.
8.5.    Tax Returns. Such Loan Party has filed, or caused to be filed, in a
timely manner all tax returns, reports and declarations which are required to be
filed by it. All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Such Loan Party has paid or
caused to be paid all taxes due and payable or claimed due and payable in any
assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Loan Party and with respect to which adequate reserves have
been set aside on its books to the extent required by GAAP. Adequate provision
has been made for the payment of all accrued and unpaid Federal, State, county,
local, foreign and other taxes whether or not yet due and payable and whether or
not disputed.
8.6.    Litigation. Except as set forth on the Information Certificate, (a)
there is no investigation by any Governmental Authority pending, or to the best
of such Loan Party’s knowledge threatened, against or affecting such Loan Party,
its assets or business and (b) there is no action, suit, proceeding or claim by
any Person pending, or to the best of such Loan Party’s knowledge threatened,
against such Loan Party or its assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, in each case, which if adversely
determined against such Loan Party has or could reasonably be expected to have a
Material Adverse Effect.
8.7.    Compliance with Other Agreements and Applicable Laws.
(a)    Such Loan Party is not in default in any respect under, or in violation
in any respect of the terms of, any material agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets are bound, in each case
where such default has or could reasonably be expected to have a Material
Adverse Effect. Such Loan Party is in compliance in all material respects with
the requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority relating to its businesses, including, without
limitation, those set forth in or promulgated pursuant to the Occupational
Safety and Health Act of 1970, as amended, the Fair Labor Standards Act of 1938,
as amended, and all Environmental Laws.
(b)    Such Loan Party has obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business (the “Permits”). All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or, to the best of such Loan Party’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.
8.8.    Environmental Compliance.
(a)    Except as set forth on the Information Certificate, such Loan Party has
not generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off its premises (whether
or not owned by it) in any manner which at any time violates in any material
respect any applicable Environmental Law or Permit, and the operations of such
Loan Party comply in all material respects with all Environmental Laws and all
Permits.
(b)    Except as set forth on the Information Certificate, there has been no
investigation by any Governmental Authority or any proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person (nor is any pending or to the best of such Loan Party’s knowledge
threatened), with respect to any non-compliance with or violation of the
requirements of any Environmental Law by such Loan Party or the release, spill
or discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which adversely affects in any material respect or could reasonably be
expected to adversely affect in any material respect such Loan Party or its
business, operations or assets or any properties at which such Loan Party has
transported, stored or disposed of any Hazardous Materials.
(c)    Except as set forth on the Information Certificate, such Loan Party does
not have any material liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.
(d)    Such Loan Party has all Permits required to be obtained or filed in
connection with the operations of such Loan Party under any Environmental Law
and all of such licenses, certificates, approvals or similar authorizations and
other Permits are valid and in full force and effect.
8.9.    Credit Card Agreements. Set forth on the Information Certificate is a
correct and complete list of all of the Credit Card Agreements and all other
agreements, documents and instruments existing as of the date hereof between or
among Borrower, its Affiliates, the Credit Card Issuers, the Credit Card
Processors and any of their Affiliates. The Credit Card Agreements constitute
all of such agreements necessary for Borrower to operate its


--------------------------------------------------------------------------------




business as presently conducted with respect to credit cards and debit cards and
no Receivables of Borrower arise from purchases by customers of Inventory with
credit cards or debit cards, other than those which are issued by Credit Card
Issuers with whom Borrower has entered into one of the Credit Card Agreements
set forth on Schedule 1.30 hereto or with whom Borrower has entered into a
Credit Card Agreement in accordance with Section 9.15 hereof. Each of the Credit
Card Agreements constitutes the legal, valid and binding obligations of the
Borrower and to the best of the Borrower’s knowledge, is enforceable in
accordance with their respective terms and is in full force and effect. No
material default or material event of default, or act, condition or event which
after notice or passage of time or both, would constitute a material default or
a material event of default under any of the Credit Card Agreements (other than
any Credit Card Agreement with a Credit Card Issuer or Credit Card Processor
where the sales using the applicable card are less than seven (7%) percent of
all such sales in the immediately preceding Fiscal Year) exists or has occurred
that would entitle the other party thereto to suspend, withhold or reduce
amounts that would otherwise be payable to Borrower. Borrower, and to the best
of Borrower’s knowledge, the other parties thereto, have complied in all
material respects with all of the terms and conditions of the Credit Card
Agreements (other than any Credit Card Agreement with a Credit Card Issuer or
Credit Card Processor where the sales using the applicable card are less than
seven (7%) percent of all such sales in the immediately preceding Fiscal Year)
to the extent necessary for Borrower to be entitled to receive all payments
thereunder. Borrower has delivered, or caused to be delivered to Lender, true,
correct and complete copies of all of the Credit Card Agreements. Each of the
Credit Card Issuers and Credit Card Processors which are a party to a Credit
Card Agreement with Borrower will be subject to a Credit Card Acknowledgment
acceptable to Lender in accordance with the terms hereof.
8.10.    Employee Benefits.
(a)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal law. Each Pension
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and to the
best of such Loan Party’s knowledge, nothing has occurred which would cause the
loss of such qualification. Such Loan Party has made all required contributions
to any Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code has been made with respect to any Pension Plan.
(b)    There are no pending, or to the best of such Loan Party’s knowledge,
threatened claims (other than claims for benefits in the ordinary course of the
operation of such plan), lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
based on the latest valuation of each Pension Plan and on the actuarial methods
and assumptions employed for such valuation (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
Code), the aggregate current value of accumulated benefit liabilities of such
Pension Plan under Section 4001(a)(16) of ERISA does not exceed the aggregate
current value of the assets of such Pension Plan; (iii) such Loan Party has not
incurred and does not reasonably expect to incur, any liability under Title IV
of ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) such Loan Party has not incurred
and does not reasonably expect to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) such Loan Party or its ERISA Affiliates has not
engaged in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA.
8.11.    Bank Accounts. All of the deposit accounts, investment accounts or
other accounts in the name of or used by such Loan Party maintained at any bank
or other financial institution as of the date hereof are set forth on the
Information Certificate.
8.12.    Intellectual Property. Excluding commercially available off-the-shelf
software, all of the Intellectual Property material to the business of the Loan
Parties which the Loan Parties own or license as of the date hereof is set forth
on the Information Certificate. Such Loan Party owns or licenses or otherwise
has the right to use all Intellectual Property necessary for the operation of
its business as presently conducted or proposed to be conducted.
8.13.    Subsidiaries; Affiliates; Capitalization; Solvency.


--------------------------------------------------------------------------------




(a)    Such Loan Party does not have any direct or indirect Subsidiaries or
Affiliates on the date hereof and is not engaged in any joint venture or
partnership on the date hereof, in each case other than as set forth in the
Information Certificate.
(b)    The issued and outstanding shares of Capital Stock of the Guarantors are
directly or indirectly and beneficially owned and held by the Borrower, and in
each case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except as disclosed in writing to Lender prior to the date hereof or
prior to any Subsidiary of the Borrower becoming a Guarantor hereunder.
(c)    After giving effect to the consummation of the transactions contemplated
by this Agreement and the other Financing Agreements, such Loan Party is Solvent
and will continue to be Solvent after the creation of the Obligations, the
security interests of Lender and the other transaction contemplated hereunder.
8.14.    Labor Disputes.
(a)    Set forth on the Information Certificate is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to such Loan Party and any union, labor organization or other
bargaining agent in respect of the employees of such Loan Party on the date
hereof.
(b)    There is (i) no significant unfair labor practice complaint pending
against such Loan Party or, to the best of such Loan Party’s knowledge,
threatened against it, before the National Labor Relations Board, and no
significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement pending on the date hereof against
such Loan Party, and (ii) no significant strike, labor dispute, slowdown or
stoppage pending against such Loan Party or, to the best of such Loan Party’s
knowledge, threatened against such Loan Party.
8.15.    Material Contracts. Other than the Credit Card Agreements which are
listed on Schedule 1.30 hereto, the Information Certificate sets forth all
Material Contracts to which such Loan Party is a party or is bound as of the
date hereof. Such Loan Party has delivered true, correct and complete copies of
such Material Contracts to Lender on or before the date hereof. Such Loan Party
is not in breach or in default in any material respect of or under any Material
Contract and has not received any notice of the intention of any other party
thereto to terminate any Material Contract.
8.16.    Payable Practices. Such Loan Party has not made any material change in
the historical accounts payable practices from those in effect immediately prior
to the date hereof.
8.17.    Accuracy and Completeness of Information. All information furnished by
or on behalf of such Loan Party in writing to Lender in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate, taken as a whole, is true and correct in all material respects on
the date as of which such information is dated or certified and does not omit
any


--------------------------------------------------------------------------------




material fact necessary in order to make such information not misleading. No
event or circumstance has occurred which has had or could reasonably be expected
to have a Material Adverse Effect, which has not been fully and accurately
disclosed to Lender in writing prior to the date hereof.
8.18.    Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be true and
correct in all material respects on and as of the date of each additional
borrowing or other credit accommodation hereunder with the same effect as though
made on and as of such date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date) and shall be conclusively presumed to
have been relied on by Lender regardless of any investigation made or
information possessed by Lender. The representations and warranties set forth
herein shall be cumulative and in addition to any other representations or
warranties which any Loan Party shall now or hereafter give, or cause to be
given, to Lender.
SECTION 9.    AFFIRMATIVE AND NEGATIVE COVENANTS
9.1.    Maintenance of Existence.
(a)    Each Loan Party shall at all times preserve, renew and keep in full force
and effect (i) its corporate existence and rights and franchises with respect
thereto; and (ii) maintain in full force and effect all licenses, trademarks,
tradenames, approvals,
authorizations, leases, contracts and Permits necessary to carry on the business
as presently or proposed to be conducted, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.
(b)    No Loan Party shall change its name without the prior written consent of
Lender.
(c)    Without the prior written consent of Lender, no Loan Party shall change
its chief executive office, mailing address, organizational identification
number, type of organization, jurisdiction of organization or other legal
structure.
9.2.    New Collateral Locations. Each Loan Party may open new locations,
whether retail store locations or otherwise, provided that the following
conditions are satisfied, as determined by Lender in its sole discretion: (a)
such location is within the United States of America, Canada or Puerto Rico; and
(b) such Loan Party has executed and delivered, or caused to be executed and
delivered, to Lender such agreements, documents, and instruments as Lender may
deem reasonably necessary or desirable to protect its interests in the
Collateral at such location, including, without limitation, at request of
Lender, such Loan Party shall have used commercially reasonable efforts to
obtain a Collateral Access Agreement in respect of such location.
9.3.    Compliance with Laws, Regulations, Etc.
(a)    Each Loan Party shall at all times comply in all material respects with
all laws, rules, regulations, licenses, approvals, orders and other Permits
applicable to it and duly observe in all material respects all requirements of
any foreign, Federal, State or local Governmental Authority.
(b)    Each Loan Party shall give written notice to Lender immediately upon such
Loan Party’s receipt of any notice of, or such Loan Party’s otherwise obtaining
knowledge of, (i) the occurrence of any event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: 1) any material non-compliance with or violation of any
Environmental Law by such Loan Party or 2) the release, spill or discharge,
threatened or actual, of any Hazardous Material other than in the ordinary
course of business and other than as permitted under any applicable
Environmental Law. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Loan Party to Lender. Each Loan
Party shall take prompt action to respond to any material non-compliance with
any of the Environmental Laws and shall regularly report to Lender on such
response.
(c)    Without limiting the generality of the foregoing, whenever Lender
reasonably determines that there is non-compliance, or any condition which
requires any action by or on behalf of a Loan Party in order to avoid any
non-compliance with any Environmental Law, such Loan Party shall, at Lender’s
reasonable request and such Loan Party’s expense: (i) cause an independent
environmental engineer reasonably acceptable to Lender to conduct such tests of
the site where non-compliance or alleged non-compliance with such Environmental
Laws has occurred as to such non-compliance and prepare and deliver to Lender a
report as to such non-compliance setting forth the results of such tests, a
proposed plan for responding to any environmental problems described therein,
and an estimate of the costs thereof and (ii) provide to Lender a supplemental
report of such engineer whenever the scope of such non-compliance, or such Loan
Party’s response thereto or the estimated costs thereof, shall change in any
material respect.
(d)    Each Loan Party shall indemnify and hold harmless Lender and its
respective directors, officers, employees, agents, invitees, representatives,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, and expenses (including reasonable attorneys’ fees and
expenses) directly or indirectly arising out of or attributable to such Loan
Party’s use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of such Loan Party and the
preparation and implementation of any closure, remedial or other required plans.
All representations, warranties, covenants and indemnifications in this Section
9.3 shall survive the payment of the Obligations and the termination of this
Agreement.
9.4.    Payment of Taxes and Claims. Each Loan Party shall duly pay and
discharge all taxes, assessments, contributions and governmental charges upon or
against it or its properties or assets, except for taxes the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Loan Party and with respect to which adequate reserves
have been set aside on its books to the extent required by GAAP.
9.5.    Insurance. Each Loan Party shall at all times maintain with financially
sound and reputable insurers insurance with respect to the Collateral against
loss or damage and all other insurance of the kinds and in the amounts
customarily insured against or carried by corporations of established reputation
engaged in the same or similar businesses and similarly situated. Said policies
of insurance shall be reasonably satisfactory to Lender as to form, amount
and insurer. Each Loan Party shall furnish certificates, policies or
endorsements to Lender, and Lender shall reasonably require as proof of such
insurance, and, if any Loan Party fails to do so, Lender is authorized, but not
required, to obtain such insurance at the expense of such Loan Party. All
policies shall provide for at least thirty (30) days prior written notice to
Lender of any cancellation or reduction of coverage and that Lender may act as
attorney for any Loan Party in obtaining, and at any time an Event of Default
exists or has occurred and is continuing, adjusting, settling, amending and
canceling such insurance (but in any case subject to the terms of the
Intercreditor Agreement). Each Loan Party shall cause Lender to be named as a
loss payee and an additional insured (but without any liability for any
premiums) under such insurance policies and shall obtain non-contributory
lender’s loss payable endorsements to all insurance policies in form and
substance reasonably satisfactory to Lender. Lender’s loss payable endorsements
shall specify that the proceeds of such insurance shall be payable to Lender as
its interests may appear and further specify that Lender shall be paid
regardless of any act or omission by any Loan Party. Without limiting any other
rights of Lender, but subject to the terms of the Intercreditor Agreement and
Section 2.3 hereof, any insurance proceeds received by Lender at any time may be
applied to payment of the Obligations, whether or not then due, in any order and
in such manner as Lender may determine. Upon application of such proceeds to the
Revolving Loans, Revolving Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds.
9.6.    Financial Statements and Other Notices.
(a)    Each Loan Party shall keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of such Loan Party in accordance with GAAP.
Each Loan Party shall promptly furnish to Lender all such financial and other
information as Lender shall reasonably request relating to the Collateral and
the assets, business and operations of such Loan Party, and such Loan Party
shall notify the auditors and accountants of such Loan Party that Lender is
authorized to obtain such information directly from them. Without limiting the
foregoing, Borrower shall furnish or cause to be furnished to Lender, the
following:
(i)    within forty-five (45) days after the end of each Fiscal Quarter,
quarterly unaudited consolidated financial statements (including consolidated
balance sheets, consolidated statements of income and loss, consolidated
statements of cash flow and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of Borrower and its Subsidiaries as
of the end of and through such fiscal period, certified to be correct by the
Senior Vice President of Finance or other chief financial officer of Borrower,
subject to normal year-end adjustments and accompanied by a Compliance
Certificate substantially in the form of Exhibit “C” hereto;
(ii)    within 90 days after the end of each Fiscal Year, audited consolidated
financial statements of Borrower (including consolidated balance sheet,
consolidated statement of income and loss, consolidated statement of cash flow
and statement of shareholders’ equity), and the accompanying notes thereto, all
in reasonable detail, fairly


--------------------------------------------------------------------------------




presenting in all material respects the financial position and the results of
the operations of Borrower and its Subsidiaries as of the end of and for such
Fiscal Year, together with the unqualified opinion of independent certified
public accountants with respect to the audited financial statements, which
accountants shall be an independent accounting firm selected by Borrower and
acceptable to Lender, that such audited financial statements have been prepared
in accordance with GAAP, and present fairly in all material respects the results
of operations and financial condition of Borrower and its Subsidiaries as of the
end of and for the Fiscal Year then ended; and
(iii)    at such time as available, but in no event later than forty-five (45)
days after the end of the prior Fiscal Year, budgeted financial statements
(including forecasted balance sheets and statements of income and loss, and
statements of cash flow and statements of shareholders’ equity of Borrower and
its Subsidiaries for the next Fiscal Year, all in reasonable detail, and in a
format consistent with the budgeted financial statements delivered by Borrower
to Lender prior to the date hereof, together with such supporting information as
Lender may reasonably request. Such budgeted financial statements shall be
prepared on a monthly basis for the next succeeding year and on an annual basis
for the following year. Such budgeted financial statements shall represent the
reasonable best estimate by Borrower of the future financial performance of
Borrower and its Subsidiaries for the periods set forth therein and shall have
been prepared on the basis of the assumptions set forth therein which Borrower
believes are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such budgeted financial
statements).
(b)    The Loan Parties shall promptly notify Lender in writing of the details
of (i) any loss, damage, investigation, action, suit, proceeding or claim
relating to Collateral having a value of more than $750,000 or which if
adversely determined would result in any material adverse change in the
business, properties, assets, goodwill or condition, financial or otherwise, of
the Loan Parties taken as a whole (ii) any Material Contract being terminated or
amended or any new Material Contract entered into (in which event the relevant
Loan Party shall provide Lender with a copy of such Material Contract), (iii)
any order, judgment or decree in excess of $750,000 shall have been entered
against any Loan Party or any of its properties or assets, (iv) any notification
of a material violation of laws or regulations received by any Loan Party, (v)
any ERISA Event, and (vi) the occurrence of any Default or Event of Default.
(c)    Borrower shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower and its Subsidiaries, as Lender may, from time to time,
reasonably request. Lender is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrower and its Subsidiaries to any court or other Governmental Authority,
prospective assignee of Lender or any Affiliate of Lender (in each case as to
such prospective assignee or Affiliate if Lender, subject to a confidentiality
agreement). Each Loan Party hereby irrevocably authorizes and directs all
accountants or auditors to deliver to Lender, at Borrower’s expense, copies of
the financial statements of Borrower and its Subsidiaries and any reports or


--------------------------------------------------------------------------------




management letters prepared by such accountants or auditors on behalf of
Borrower and its Subsidiaries and to disclose to Lender such information as they
may have regarding the business of Borrower and its Subsidiaries. Any documents,
schedules, invoices or other papers delivered to Lender may be destroyed or
otherwise disposed of by Lender one (1) year after the same are delivered to
Lender, except as otherwise designated by Borrower to Lender in writing.
9.7.    Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
(a)    merge into or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it, except that:
(i)    any solvent Subsidiary of the Borrower may merge or consolidate with or
into the Borrower or any Guarantor (as long as the Borrower or Guarantor is the
surviving person in such merger or consolidation and, in the case of any
Guarantor, remains a Wholly Owned Subsidiary of the Borrower); provided that the
Lien on and security interest in such property granted or to be granted in favor
of the Lender shall be maintained or created in accordance with the provisions
of Section 9.21 or Section 9.24, as applicable; and
(ii)    any Foreign Subsidiary may merge or consolidate with or into another
Foreign Subsidiary;
(b)    sell, issue, assign, lease, license, transfer, abandon or otherwise
dispose of any Capital Stock or Indebtedness to any other Person or any of its
assets to any other Person, except for:
(i)    sales of Inventory in the ordinary course of business and sale of cash
and Cash Equivalents in the ordinary course of business,
(ii)    the sale or other Disposition of Equipment (including worn-out or
obsolete Equipment or Equipment no longer used or useful in the business of
Borrower and its Subsidiaries) so long as such sales or other Dispositions do
not involve Equipment having an aggregate fair market value in excess of
$250,000 for all such Equipment disposed of in any Fiscal Year of Borrower or as
Lender may otherwise agree,
(iii)    the issuance and sale by Borrower of Capital Stock of Borrower after
the date hereof; provided, that, after giving effect thereto, no Change of
Control shall exist or have occurred,
(iv)    the issuance of Capital Stock of Borrower consisting of common stock
pursuant to a stock option or stock grant or similar equity plan or 401(k) plans
of Borrower and/or its Affiliates for the benefit of their respective employees,
directors, officers and consultants, provided, that, in no event shall Borrower
be required to issue, or shall Borrower issue, Capital Stock pursuant to such
stock plans or 401(k) plans which would result in a Change of Control or other
Event of Default,


--------------------------------------------------------------------------------




(v)    sales or other Dispositions by any Loan Party of assets in connection
with the closing or sale of a retail store location of any Loan Party in the
ordinary course of any Loan Party’s business which consist of leasehold
interests in the premises of such store, the Equipment and fixtures located at
such premises and the books and records relating exclusively and directly to the
operations of such store; provided, that, as to each and all such sales and
closings, (A) on the date of, and after giving effect to, any such closing or
sale, the aggregate number of retail store locations closed or sold by Borrower
in any Fiscal Year minus the number of retail stores opened by Borrower in such
Fiscal Year, shall not exceed the amount equal to ten percent (10%) of the
number of retail store locations of Borrower as of the end of the immediately
preceding Fiscal Year, (B) Lender shall have received not less than ten (10)
Business Days prior written notice of such sale or closing, which notice shall
set forth in reasonable detail satisfactory to Lender, the parties to such sale
or other disposition, the assets to be sold or otherwise disposed of, the
purchase price and the manner of payment thereof and such other information with
respect thereto as Lender may request, (C) after giving effect thereto, no Event
of Default shall exist or have occurred and be continuing, (D) such sale shall
be on commercially reasonable prices and terms in a bona fide arm’s length
transaction, and (E) any and all proceeds payable or delivered to Borrower in
respect of such sale or other disposition shall be paid or delivered, or caused
to be paid or delivered, to Lender in accordance with the terms of this
Agreement (except to the extent such proceeds reflect payment in respect of
Indebtedness secured by a properly perfected first priority security interest in
the assets sold, in which case, such proceeds shall be applied to such
indebtedness secured thereby),
(vi)    the abandonment, sale or other disposition of Intellectual Property that
is, in the reasonable good faith judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Subsidiaries;
(vii)    other sales or disposition; provided that (i) the aggregate
consideration received in respect of all such sales and other dispositions
pursuant to this clause (viii) shall not exceed $1,000,000 in any period of
twelve (12) consecutive months, (ii) such sales or other dispositions are made
for fair market value and on an arm’s-length commercial basis, and (iii) at
least 75% of the consideration payable in respect of such sales or other
dispositions is in the form of cash or Cash Equivalents;
(viii)    leases, subleases, licenses or sublicenses of real or personal
property in the ordinary course of business so long as no such lease, sublease,
license or sublicense adversely affects the Lender’s security interest in the
asset or property subject thereto in any material respect;
(ix)    any Investments made in compliance with Section 9.10;
(x)    any Restricted Payments made in compliance with Section 9.11;
(xi)    subject to Section 2.3(b), any Disposition that constitutes a Casualty
Event;


--------------------------------------------------------------------------------




(xii)    any sale or other Disposition of accounts receivable arising in the
ordinary course of business in connection with the collection or compromise
thereof and not as part of any financing transaction; and
(xiii)    any Disposition of the Distribution Center or any constituent parts
thereof in the context of a Sale and Leaseback Transaction permitted hereunder;
(c)    wind up, liquidate or dissolve; or
(d)    as to Sections 9.7(a) and 9.7(c), agree to do any of the foregoing.
9.8.    Encumbrances. Borrower and its Subsidiaries shall not create, incur,
assume or suffer to exist any security interest, mortgage, pledge, lien, charge
or other encumbrance of any nature whatsoever on any of its assets or
properties, including the Collateral, or file or permit the filing of, or permit
to remain in effect, any financing statement or other similar notice of any
security interest or lien with respect to any such assets or properties, except
for (collectively, “Permitted Liens”):
(a)    the security interests and liens of Lender and any Bank Product Provider
and the rights of setoff of Lender and any Bank Product Provider provided for
herein or under applicable law;
(b)    liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and any of its Subsidiaries as the case may be and with
respect to which adequate reserves have been set aside on the books of the
Borrower and its Subsidiaries to the extent required by GAAP;
(c)    non-consensual statutory liens (other than liens securing the payment of
taxes, including but not limited to carriers’, warehousemen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ liens and other similar liens)
arising in the ordinary course of business of the Borrower or any of its
Subsidiaries to the extent: (i) such liens secure obligations which are not
overdue or are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrower and such Subsidiary in each case
prior to the commencement of foreclosure or other similar proceedings and with
respect to which adequate reserves have been set aside on its books to the
extent required by GAAP or (ii) such liens secure obligations relating to claims
or liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or are being contested in good faith
by appropriate proceedings diligently pursued and available to Borrower or such
Subsidiary in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books to the extent required by GAAP;
(d)    zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Real Property which do not interfere in any
material respect with the use of such Real Property or ordinary conduct of the
business of Borrower or any of its


--------------------------------------------------------------------------------




Subsidiaries as presently conducted thereon or materially impair the value of
the Real Property which may be subject thereto;
(e)    (i) purchase money security interests in Equipment (including Capital
Leases) to secure Indebtedness permitted under Section 9.9(b) hereof and (ii)
purchase money security interests (including Capital Leases) in the Distribution
Center (or any of its constituent parts), as applicable, to secure Indebtedness
permitted under Section 9.9(b) hereof, in each case so long as such security
interests are limited to the Equipment or the Distribution Center (or any of its
constituent parts), as applicable, acquired with such Indebtedness, and the
Indebtedness secured thereby does not exceed the cost of the Equipment in the
Distribution Center (or any of its constituent parts), as applicable, so
acquired;
(f)    pledges and deposits of cash by Borrower or any of its Subsidiaries after
the date hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of Borrower or such Subsidiary as of the
date hereof;
(g)    liens arising from (i) operating leases and the precautionary UCC
financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by Borrower or its Subsidiaries located on the
premises of Borrower or its Subsidiaries (but not in connection with, or as part
of, the financing thereof) from time to time in the ordinary course of business
and consistent with current practices of Borrower or any of its Subsidiaries and
the precautionary UCC financing statement filings in respect thereof;
(h)    liens or rights of setoff against credit balances of Borrower or any of
its Subsidiaries with Credit Card Issuers or Credit Card Processors or amounts
owing by such Credit Card Issuers or Credit Card Processors to Borrower or such
Subsidiary in the ordinary course of business, but not liens on or rights of
setoff against any other property or assets of Borrower or such Subsidiary,
pursuant to the Credit Card Agreements (as in effect on the date hereof) to
secure the obligations of Borrower or such Subsidiary to the Credit Card Issuers
or Credit Card Processors as a result of fees and chargebacks;
(i)    statutory or common law liens or rights of setoff of depository banks
with respect to funds of Borrower or any of its Subsidiaries at such banks to
secure fees and charges in connection with returned items or the standard fees
and charges of such banks in connection with the deposit accounts maintained by
Borrower or such Subsidiary at such banks (but not any other Indebtedness or
obligations);
(j)    deposits of cash with the owner or lessor of premises leased and operated
by Borrower or any of its Subsidiaries in the ordinary course of the business of
Borrower or such Subsidiary to secure the performance by Borrower or such
Subsidiary of its obligations under the terms of the lease for such premises;
(k)    judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves


--------------------------------------------------------------------------------




or other appropriate provision, if any, as are required by GAAP have been made
therefor, (iii) a stay of enforcement of any such liens is in effect and (iv)
Lender may establish a Reserve with respect thereto;
(l)    the security interests and liens set forth in the Information Certificate
and any security interests and liens granted as a replacement or substitute
therefor; provided that any such replacement or substitute security interest or
lien (i) does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the date hereof and (ii) does
not encumber any property other than the property subject thereto on the date
hereof;
(m)    liens (i) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, government contracts,
trade contracts, performance and return of money bonds and other similar
obligations (in each case, exclusive of obligations for the payment of
Indebtedness for borrowed money) or (ii) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers;
(n)    liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business of the Borrower or such
Subsidiary in accordance with the past practices of the Borrower or such
Subsidiary;
(o)    liens on property rented to, or leased by, the Borrower or any of its
Subsidiaries pursuant to a Sale and Leaseback Transaction; provided that (i)
such Sale and Leaseback Transaction is permitted by Section 9.23, (ii) such
liens do not encumber any other property of the Borrower or any of its
Subsidiaries, and (iii) such Liens secure only the Attributable Indebtedness
incurred in connection with such Sale and Leaseback Transaction;
(p)    licenses or sublicenses of Intellectual Property granted by the Borrower
or any of its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Borrower or any of its Subsidiaries;
(q)    leases, subleases, licenses and sublicenses of the properties of Borrower
or any of its Subsidiaries, in each case entered into in the ordinary course of
the business of the Borrower of such Subsidiary so long as such leases,
subleases, licenses and sublicenses do not (i) individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries or (ii) secure any Indebtedness;
(r)    liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code as in effect in the State of
New York or any similar section under any applicable UCC, covering only the
items being collected upon;


--------------------------------------------------------------------------------




(s)    liens encumbering the underlying fee interest of any Real Property for
which Borrower or any of its Subsidiaries has only a leasehold or subleasehold
interest in the Real Property;
(t)    all matters set forth in any lease that is a leasehold interest included
as Real Property (but only to the extent that Borrower or any of its
Subsidiaries only has a leasehold or subleasehold interest in the Real
Property);
(u)    liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with the Borrower or any of its
Subsidiaries to the extent permitted hereunder; provided that such liens (i) do
not extend to property not subject to such liens at the time of such
acquisition, merger or consolidation (other than improvements thereon), (ii) are
no more favorable to the lienholders than such existing liens; and (iii) are not
created in anticipation or contemplation of such acquisition, merger or
consolidation;
(v)    [intentionally left blank];
(w)    liens securing Indebtedness incurred by a non-Loan Party pursuant to
Section 9.9(p);
(x)    liens not otherwise permitted under this Section 9.8 securing obligations
that do not in the aggregate exceed $1,500,000 at any time outstanding; and
(y)    liens granted to the Term Collateral Agent, for the benefit of itself and
the Term Secured Parties, to secure Indebtedness evidenced by the Term Loan
Documents to the extent such Liens are subject to the terms and conditions of
the Intercreditor Agreement.
9.9.    Indebtedness. Borrower and its Subsidiaries shall not incur, create,
assume, become or be liable in any manner with respect to, or permit to exist,
any Indebtedness, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly), the Indebtedness, performance, obligations or
dividends of any other Person, except:
(a)    the Obligations;
(b)    (i) purchase money Indebtedness for Equipment (including Capital Leases)
arising after the date hereof in an aggregate amount not to exceed (i)
$10,500,000 at any time outstanding with respect to purchase money Indebtedness
and Capital Leases related to assets other than the Distribution Center and (ii)
$28,000,000 with respect to purchase money Indebtedness and Capital Leases
related to the Distribution Center; provided, however, that, in the case of
purchase money Indebtedness, (A) such Indebtedness is incurred within ninety
(90) days after such acquisition, installation, construction or improvement of
such fixed or capital assets (including Capital Stock of any person owning the
applicable fixed or capital assets) by such person and (B) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be;
(c)    Indebtedness of Borrower and its Subsidiaries entered into in the
ordinary course of business pursuant to a Hedge Agreement; provided, that, (i)
such


--------------------------------------------------------------------------------




arrangements are not for speculative purposes, (ii) such Indebtedness shall be
unsecured, except to the extent such Indebtedness constitutes part of the
Obligations arising under or pursuant to Hedge Agreements with any Bank Product
Provider that are secured under the terms hereof or except to the extent secured
by pledges or deposits of cash as permitted herein, and (iii) the terms and
amounts of such Indebtedness shall be reasonably acceptable to Lender;
(d)    the Indebtedness set forth in the Information Certificate and any
renewals or refinancings thereof which do not increase the principal amount of
such Indebtedness; provided, that, (i) Borrower and its Subsidiaries may only
make regularly scheduled payments of principal and interest in respect of such
Indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such Indebtedness as in effect on the date hereof,
(ii) Borrower and its Subsidiaries shall not, directly or indirectly, 1) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof except,
that, Borrower and its Subsidiaries may, after prior written notice to Lender,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
2) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and (iii)
Borrower and its Subsidiaries shall furnish to Lender all notices or demands in
connection with such Indebtedness either received by Borrower and its
Subsidiaries or on its behalf, promptly after the receipt thereof, or sent by
Borrower and its Subsidiaries or on its behalf, concurrently with the sending
thereof, as the case may be;
(e)    outstanding and unpaid trade payables incurred in the ordinary course of
business of Borrower or any of its Subsidiaries;
(f)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations or bid, performance or surety bonds or bankers’ acceptances issued
for the account of the Borrower or any of its Subsidiaries, in each case in the
ordinary course of business, including guarantees or obligations of the Borrower
or any of its Subsidiaries with respect to letters of credit supporting such
workers’ compensation claims, self-insurance obligations or bid, performance or
surety obligations or bankers’ acceptances (in each case other than for an
obligation for borrowed money);
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;
(h)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;


--------------------------------------------------------------------------------




(i)    Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount for the Borrower or any of its Subsidiaries not to exceed
$5,000,000 at any time outstanding;
(j)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Subsidiaries incurred in the ordinary course of business;
(k)    cash management obligations and other Indebtedness incurred in the
ordinary course of business in respect of netting services and similar
arrangements in each case in connection with cash management and deposit
accounts;
(l)    Indebtedness consisting of the financing of insurance premiums, in the
ordinary course of business, not to exceed one year of such premiums;
(m)    (i) Indebtedness in respect of the Term Loan Documents in an aggregate
principal amount outstanding not to exceed $100,000,000, and (ii) the amount of
any Permitted Hedging Agreements (as defined in the Term Loan Credit Agreement)
at any time;
(n)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest (other than pay-in-kind
interest) on obligations described in clauses (a) through (m) of this Section
9.9;
(o)    Indebtedness arising from Investments permitted by Section 9.10; and
(p)    Indebtedness of any Subsidiary that is a non-Loan Party in an aggregate
outstanding principal amount not to exceed $5,000,000 at any time outstanding
for all such non-Loan Parties; provided that such Indebtedness is not directly
or indirectly recourse to the Borrower or any of its Subsidiaries or of their
respective assets, other than to such non-Loan Party.
9.10.    Loans, Investments, Etc.Borrower and its Subsidiaries shall not
directly or indirectly, make any loans or advance money or property to any
Person, or invest in (by capital contribution, dividend or otherwise) or
purchase or repurchase the capital stock or Indebtedness or all or a substantial
part of the assets or property of any other Person, or form or acquire any
Subsidiaries (all of the foregoing, collectively, “Investments”), except for:
(a)    Permitted Investments;
(b)    loans to directors, employees or officers incident to hiring or
relocation expenses in the aggregate for all such directors, employees or
officers not to exceed $500,000 outstanding at any time, provided that any write
off or debt forgiveness of any loan or portion thereof made by the Borrower or
any of its Subsidiaries in this context shall reduce the $500,000 by an amount
corresponding with such write off or debt forgiveness;
(c)    miscellaneous loans to directors, employees or officers other than for
hiring and relocation expenses in the aggregate of all such loans not to exceed
$250,000 outstanding at any time, provided that any write off or debt
forgiveness of any loan or portion thereof made by the Borrower or any its
Subsidiaries in this context shall reduce the $250,000 by an amount
corresponding with such write off or debt forgiveness.
9.11.    Restricted Payments. Borrower and its Subsidiaries shall not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment
other than (a) expense reimbursements and payments of salary, bonuses, equity,
benefits and other compensation in the ordinary course of business of the
Borrower or any of its Subsidiaries, as applicable, (b) the Borrower may declare
and make dividend payments or other distributions payable solely in its Capital
Stock; (c) repurchases of Capital Stock in the Borrower deemed to occur upon
exercise of stock options or warrants if such Capital Stock represents a portion
of the exercise price of such options or warrants; (d) cash payments in lieu of
the issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
of Borrower (provided however that any such cash payment shall not be for the
purpose of evading the limitations of this covenant); and (e) dividends by a
Subsidiary of the Borrower to the Borrower or to another Subsidiary of the
Borrower (provided that dividends made by a Loan Party must be received by
another Loan Party and, in the case of a dividend by a non-Wholly Owned
Subsidiary of the Borrower, to the Borrower and any other Subsidiary and to each
other owner of Capital Stock of such Subsidiary based on their relative
ownership interests of the relevant class of Capital Stock); unless in each case
other than pursuant to clause (e) above, (i) Lender shall have received not less
than ten (10) Business Days’ prior written notice of Borrower’s intention to
declare or make, or agreement to declare or make, such Restricted Payment, and
(ii) after giving effect to such Restricted Payment, (A) except in the case of
Restricted Payments funded by the proceeds of new equity capital raised by the
Borrower, Excess Borrowing Availability shall be no less than $3,000,000, and
(B) no Default or Event of Default shall exist or have occurred and be
continuing.
9.12.    [Reserved].
9.13.    Compliance with ERISA. Borrower and its Subsidiaries shall (i) maintain
each Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal law; (i) cause each Pension Plan
which is qualified under Section 401(a) of the Code to maintain such
qualification; (ii) not terminate any Pension Plan so as to incur any material
liability to the Pension Benefit Guaranty Corporation; (iii) not allow or


--------------------------------------------------------------------------------




suffer to exist any prohibited transaction involving any Pension Plan or any
trust created thereunder which would subject Borrower or any of its Subsidiaries
to a material tax or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA; (iv) make all required contributions to any
Pension Plan which it is obligated to pay under Section 302 of ERISA, Section
412 of the Code or the terms of such Pension Plan; (v) not allow or suffer to
exist any accumulated funding deficiency, whether or not waived, with respect to
any such Pension Plan; (vi) not engage in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; or (vii) not allow or suffer to exist any
occurrence of a reportable event or any other event or condition which presents
a material risk of termination by the Pension Benefit Guaranty Corporation of
any Pension Plan that is a single employer plan, which termination could result
in any material liability to the Pension Benefit Guaranty Corporation.
9.14.    End of Fiscal Years; Fiscal Quarters. Borrower shall, for financial
reporting purposes, cause its Fiscal Years and Fiscal Quarters to end on dates
in accordance with the standard 52/53 week calendar.
9.15.    Credit Card Agreements. Borrower and its Subsidiaries shall (a) observe
and perform all material terms, covenants, conditions and provisions of the
Credit Card Agreements to be observed and performed by them at the times set
forth therein; (b) at all times maintain in full force and effect the Credit
Card Agreements and not terminate, cancel, surrender, modify, amend, waive or
release any of the Credit Card Agreements, or consent to or permit to occur any
of the foregoing; except, that, Borrower or any of its Subsidiaries may
terminate or cancel any of the Credit Card Agreements in the ordinary course of
the business of Borrower or such Subsidiary; provided, that, Borrower or such
Subsidiary shall give Lender not less than fifteen (15) days prior written
notice of its intention to so terminate or cancel any of the Credit Card
Agreements; (c) not enter into any new Credit Card Agreements with any new
Credit Card Issuer unless (i) Lender shall have received not less than fifteen
(15) days prior written notice of the intention of Borrower or such Subsidiary
to enter into such agreement (together with such other information with respect
thereto as Lender may request) and (ii) Borrower or such Subsidiary delivers, or
causes to be delivered to Lender, a Credit Card Acknowledgment in favor of
Lender; (d) give Lender immediate written notice of any Credit Card Agreement
entered into by Borrower or such Subsidiary after the date hereof, together with
a true, correct and complete copy thereof and such other information with
respect thereto as Lender may request, provided that the requirements of this
subsection (d) shall not be deemed to be a waiver of Borrower’s or such
Subsidiary’s obligations under subsection (c) hereof; and (e) furnish to Lender,
promptly upon the request of Lender, such information and evidence as Lender may
reasonably require from time to time concerning the observance, performance and
compliance by Borrower or such Subsidiary or the other party or parties thereto
with the terms, covenants or provisions of the Credit Card Agreements.
9.16.    Change in Business. Borrower and its Subsidiaries shall not engage in
any business other than the business of Borrower and its Subsidiaries on the
date hereof and any business reasonably related, ancillary or complimentary to
the business in which Borrower and its Subsidiaries is engaged on the date
hereof.
9.17.    License Agreements.


--------------------------------------------------------------------------------




(a)    Borrower and its Subsidiaries shall (i) promptly and faithfully observe
and perform all of the material terms, covenants, conditions and provisions of
the material License Agreements to which they are a party to be observed and
performed by them, at the times set forth therein.
(b)    Borrower and its Subsidiaries will either exercise any option to renew or
extend the term of each material License Agreement to which they are a party in
such manner as will cause the term of such material License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to Lender or give Lender prior written notice that
Borrower or any of its Subsidiaries does not intend to renew or extend the term
of any such material License Agreement or that the term thereof shall otherwise
be expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration.
9.18.    Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Revolving Loans or the requesting or issuance, extension or
renewal of any Letter of Credit or the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 USC §1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (including, but not limited to (a) Executive
order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56). Borrower and its Subsidiaries will
not become “blocked persons” as described in the Executive Order, the Trading
with the Enemy Act or the Foreign Assets Control Regulations and will not, to
their knowledge, engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.
9.19.    Leased Personal Property. Upon the reasonable request of Lender or at
any time as requested by Lender upon the occurrence and during the continuation
of an Event of Default, Borrower and its Subsidiaries shall deliver, or cause to
be delivered, to Lender a duly executed agreement, in form and substance
reasonably satisfactory to Lender, with each lessor of material personal
property leased by Borrower or any of its Subsidiaries, including, without
limitation, any computer equipment or software leased by Borrower or any of its
Subsidiaries and material to the conduct of the business of the Borrower or any
of its Subsidiaries, that provides Lender with access to such personal property.
9.20.    Costs and Expenses. Borrower shall pay to Lender on demand all costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Lender’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) all costs and expenses and fees for insurance premiums, environmental
audits, title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search fees, background checks, costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining bank accounts, together with Lender’s
customary charges and fees with respect thereto; (c) charges, fees or expenses
charged in connection with any Letter of Credit; (d) all reasonable costs and
expenses of preserving and protecting the Collateral; (e) all costs and expenses
paid or incurred in connection with obtaining payment of the Obligations,
enforcing the security interests and liens of Lender, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Lender arising out of the transactions contemplated hereby
and thereby (including preparations for and consultations concerning any such
matters); (f) subject to the limitations of Sections 7.3 and 7.7 hereof, all
out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Lender during the course of periodic field examinations of the
Collateral and Borrower’s and its Subsidiaries’ operations, plus a per diem
charge at Lender’s then standard rate for Lender’s examiners in the field and
office; (g) all fees due and owing to Lender under the Fee Letter; and (h) the
reasonable fees and disbursements of counsel (including legal assistants) to
Lender in connection with any of the foregoing.
9.21.    Further Assurances. At the request of Lender at any time and from time
to time, the Loan Parties shall, at Borrower’s expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be reasonably necessary or proper to evidence, perfect, maintain and enforce the
security interests and the priority thereof in the Collateral and to otherwise
effectuate the provisions or purposes of this Agreement or any of the other
Financing Agreements. Lender may at any time and from time to time request a
certificate from an officer of Borrower representing that all conditions
precedent to the making of Revolving Loans and providing Letters of Credit
contained herein are satisfied. In the event of such request by Lender, Lender
may, at Lender’s option, cease to make any further Revolving Loans or provide
any further Letters of Credit until Lender has received such certificate and, in
addition, Lender has determined that such conditions are satisfied.
9.22.    Minimum Excess Collateral Availability. Borrower shall at all times
maintain Excess Collateral Availability of no less than an amount equal to the
greater of the following (as the case may be, the “Minimum Excess Collateral
Availability”): (a) ten percent (10%) of the then-effective Maximum Credit; or
(b) $3,000,000.


--------------------------------------------------------------------------------




9.23.    Sale and Leaseback Transactions. Borrower and its Subsidiaries shall
not enter into any arrangement, directly or indirectly, with any person whereby
it shall sell or transfer any property used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”) unless (a) the sale of such property is entered into in the
ordinary course of business and is made for cash consideration in an amount not
less than the fair market value of such property, (b) the Sale and Leaseback
Transaction is permitted by Section 9.7 and is consummated within sixty (60)
days after the date on which such property is sold or transferred, (c) any Liens
arising in connection with its use of the property are permitted by Section
9.8(o), (d) the Sale and Leaseback Transaction would be permitted under Section
9.9, assuming the Attributable Indebtedness with respect to the Sale and
Leaseback Transaction constituted Indebtedness under Section 9.9 and (e) the
Attributable Indebtedness incurred with respect to such Sale and Leaseback
Transactions shall not exceed (i) for any property other than the Distribution
Center, $1,250,000 with respect to any single Sale and Leaseback Transaction and
$2,500,000 in the aggregate in any period of twelve (12) consecutive months and
(ii) for the Distribution Center, $28,000,000.
9.24.    Additional Collateral; Additional Guarantors.
(a)    Subject to this Section 9.24, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the lien
created by any of the Financing Agreements but is not so subject (but, in any
event, excluding any Capital Stock of a Foreign Subsidiary or a Disregarded
Domestic Person not required to be pledged pursuant to the last sentence of
clause (b) below), promptly (and in any event within thirty (30) days after the
acquisition thereof or such longer period as may be reasonably acceptable to the
Lender in its sole discretion) (i) execute and deliver to the Lender such
amendments or supplements to the relevant Financing Agreements or such other
documents as the Lender shall deem reasonably necessary or advisable to grant to
the Lender a lien on such property subject to no liens other than Permitted
Liens, (ii) deliver opinions of counsel to the Loan Parties in form and
substance reasonably acceptable to the Lender (but only if delivery thereof with
respect to such property would have been required if the property had been owned
on the Closing Date), and (iii) take all actions necessary to cause such lien to
be duly perfected to the extent required by such Financing Agreements in
accordance with all applicable Legal Requirements (but subject, in any case, to
any Permitted Liens), including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Lender. The Borrower and the
other Loan Parties shall otherwise take such actions and execute and/or deliver
to the Lender such documents as the Lender shall reasonably require to confirm
the validity, perfection and priority of the lien of the Financing Agreements
against such after-acquired properties.
(b)    With respect to any person that is or becomes a Subsidiary of a Loan
Party after the Closing Date, promptly (and in any event within thirty (30) days
after such person becomes a Subsidiary or such longer period as may be
reasonably acceptable to the Lender in its sole discretion), subject to the
final sentence of this clause (b) (i) deliver to the Lender the certificates, if
any, representing all of the Capital Stock of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Capital
Stock, and all intercompany notes owing from such Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause such new Subsidiary (A) to
execute a Joinder Agreement to become a Guarantor, (B) deliver customary
opinions of counsel to the Loan Parties with respect to such Joinder Agreement
and the Loan Documents to which such new Subsidiary becomes a party pursuant to
such Joinder Agreements and (C) subject to the terms of the Financing
Agreements, to take all actions necessary or advisable in the opinion of the
Lender to cause the lien created by the applicable Financing Agreement to be
duly perfected to the extent required by such Financing Agreement in accordance
with all applicable Legal Requirements, including the filing of financing
statements (or equivalent registrations) in such jurisdictions as may be
reasonably requested by the Lender. Notwithstanding the foregoing, (1) the
Capital Stock required to be delivered to the Lender pursuant to clause (i) of
the preceding sentence shall not include any Capital Stock of a Foreign
Subsidiary or a Disregarded Domestic Person and (2) no Excluded Subsidiary shall
be required to take the actions specified in clause (ii) of the preceding
sentence; provided that the exception contained in clause (1) shall not apply to
(A) Voting Stock of any Subsidiary which is a first-tier Foreign Subsidiary or a
Disregarded Domestic Person representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Capital Stock
not constituting Voting Stock of any such Subsidiary, except that any such
Capital Stock constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this clause (b); provided, further, that, notwithstanding anything
to the contrary, no Capital Stock of any partnership, joint venture or
non-Wholly Owned Subsidiary which cannot be pledged without the consent of one
or more third parties that are not Affiliates of the Borrower (after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law) shall be required to be pledged as Collateral.
(c)    With respect to any person that is or becomes a Subsidiary of a Loan
Party after the Closing Date, promptly (and in any event within thirty (30) days
after such person becomes a Subsidiary or such longer period as may be
reasonably acceptable to the Lender in its sole discretion) execute and deliver
to the Lender, or its designee (i) a counterpart to the Intercompany Note and
(ii) if such Subsidiary is a Loan Party, an endorsement to the Intercompany Note
(undated and endorsed in blank) in the form attached thereto, endorsed by such
Subsidiary.


--------------------------------------------------------------------------------




SECTION 10.    EVENTS OF DEFAULT AND REMEDIES
10.1.    Events of Default. The occurrence or existence of any one or more of
the following events is referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
(a)    Borrower fails to pay (i) any principal of any Revolving Loan when and as
the same shall become due and payable or (ii) any interest on any Revolving Loan
or any fee or any other amount due under any Financing Agreement, when and as
the same shall become due and payable;
(b)    Any Loan Party fails to perform or abide by any of the covenants
contained in Section 9 of this Agreement and such failure shall continue for ten
(10) days; provided, that, such ten (10) day period shall not apply in the case
of: (i) any failure to observe any such covenant which is not capable of being
cured at all or within such ten (10) day period or which has been the subject of
a prior failure within a six (6) month period or (ii) an intentional breach by
any Loan Party of any such covenant;
(c)    Any Loan Party fails to perform any of the other terms, covenants,
conditions or provisions contained in this Agreement or in any of the other
Financing Agreements and such failure shall continue for ten (10) Business Days
after the earlier to occur of (i) Lender’s provision of written notice of such
failure to Borrower, and (ii) Borrower’s knowledge of such failure; provided,
that, such ten (10) Business Day period shall not apply in the case of: (i) any
failure to observe any such term, covenant, condition or provision which is not
capable of being cured at all or within such ten (10) Business Day period or
which has been the subject of a prior failure within a six (6) month period or
(ii) an intentional breach by such Loan Party of any such term, covenant,
condition or provision;
(d)    any representation, warranty or statement of fact made by any Loan Party
to Lender in this Agreement, the other Financing Agreements or any other written
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;
(e)    any judgment for the payment of money is rendered against any Loan Party
in excess of $500,000 in any one case or in excess of $500,000 in the aggregate
(to the extent not covered by insurance where the insurer has assumed
responsibility in writing for such judgment) and shall remain undischarged or
unvacated for a period in excess of thirty (30) days or execution shall at any
time not be effectively stayed, or any judgment other than for the payment of
money, or injunction, attachment, garnishment or execution is rendered against
any Loan Party or any of the Collateral;
(f)    Borrower or any of its Subsidiaries makes an assignment for the benefit
of creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them;


--------------------------------------------------------------------------------




(g)    a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Borrower or any of its Subsidiaries or all or any part of their
respective properties and such petition or application is not dismissed within
sixty (60) days after the date of its filing or Borrower or such Subsidiary
shall file any answer admitting or not contesting such petition or application
or indicates its consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;
(h)    a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any of its Subsidiaries or for all or any part of its
property;
(i)    any default by any Loan Party under (A) any agreement, document or
instrument relating to any Indebtedness owing to any Person other than Lender,
or any capitalized lease obligations, contingent indebtedness in connection with
any guarantee, letter of credit, indemnity or similar type of instrument in
favor of any person other than Lender, in any case in an amount in excess of
$500,000, or (B) any lease of real property for which the leased premises is the
Borrower’s corporate headquarters or one of the Borrower’s distribution centers,
in each such case under (A) and (B) which default continues for more than the
applicable cure period, if any, with respect thereto; provided that, any such
default referred to in subclause (A) relating to Indebtedness under the Term
Loan Documents shall constitute an Event of Default under this Section 10.1 only
after the earliest to occur of (x) expiration of a forty-five (45)-day period
following the commencement of such failure or the date of such occurrence, (y)
any acceleration of the Term Loan Credit Agreement (as defined in the
Intercreditor Agreement), whether automatic or otherwise or (z) the commencement
of any Enforcement Action (as defined in the Intercreditor Agreement) by the
Term Collateral Agent or any holder of the Term Loan Documents as the result of
such default;
(j)    any default by Borrower or any of its Subsidiaries under any Material
Contract (including, without limitation, any of the Credit Card Agreements),
which default continues for more than the applicable cure period, if any, with
respect thereto which default has or could reasonably be expected to have a
Material Adverse Effect, or any Credit Card Issuer or Credit Card Processor
(other than with a Credit Card Issuer or Credit Card Processor where the sales
using the applicable card are less than ten percent (10%) of all such sales in
the immediately preceding Fiscal Year) withholds payment of amounts otherwise
payable to Borrower or such Subsidiary to fund a reserve account or otherwise
hold as collateral, or shall require Borrower or such Subsidiary to pay funds
into a reserve account or for such Credit Card Issuer or Credit Card Processor
to otherwise hold as collateral, or Borrower or such Subsidiary shall provide a
letter of credit, guarantee, indemnity or similar instrument to or in favor of
such Credit Card Issuer or Credit Card Processor such that in the aggregate, all
of such funds in the reserve account, other amounts held as collateral and the
amount of such letters of


--------------------------------------------------------------------------------




credit, guarantees, indemnities or similar instruments shall exceed $1,000,000,
or any such Credit Card Issuer or Credit Card Processor shall debit or deduct
any amounts in excess of $250,000 in the aggregate in any Fiscal Year of
Borrower from any deposit account of any Loan Party;
(k)    any Credit Card Issuer or Credit Card Processor shall send written notice
to Borrower that it is ceasing to make or suspending payments to Borrower of
amounts due or to become due to Borrower or shall cease or suspend such
payments, or shall send written notice to Borrower that it is terminating its
arrangements with Borrower or such arrangements shall terminate as a result of
any event of default under such arrangements, which continues for more than the
applicable cure period, if any, with respect thereto, unless Borrower shall have
entered into arrangements with another Credit Card Issuer or Credit Card
Processor, as the case may be, within sixty (60) days after the date of any such
notice;
(l)    any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Lender) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority security interest in any of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein and subject to the
terms of the Intercreditor Agreement);
(m)    an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of Borrower or any of its Subsidiaries or any
ERISA Affiliate in an aggregate amount in excess of $2,000,000;
(n)    the occurrence of any Change of Control; or
(o)    the indictment by any Governmental Authority, or as Lender may reasonably
and in good faith determine, the threatened indictment by any Governmental
Authority of any Loan Party of which any Loan Party or Lender receives notice,
in either case, as to which there is a reasonable possibility of an adverse
determination, in the good faith determination of Lender, under any criminal
statute, or commencement or threatened commencement of criminal or civil
proceedings against any Loan Party, pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of (i) any of the
Collateral having a value in excess of $2,000,000 or (ii) any other property of
any Loan Party which is necessary or material to the conduct of its business.
10.2.    Remedies.
(a)    At any time an Event of Default exists or has occurred and is continuing,
Lender shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the UCC and other applicable law, all of which rights and
remedies may


--------------------------------------------------------------------------------




be exercised without notice to or consent by the Loan Parties, except as such
notice or consent is expressly provided for hereunder or required by applicable
law. All rights, remedies and powers granted to Lender hereunder, under any of
the other Financing Agreements, the UCC or other applicable law, are cumulative,
not exclusive and enforceable, in Lender’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Loan Party of this Agreement or
any of the other Financing Agreements.
(b)    Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Lender may, at its option (i)
upon notice to Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof (provided, that, upon the occurrence of any Event of
Default described in Sections 10.1(f), 10.1(g) and 10.1(h), all Obligations
shall automatically become immediately due and payable), and (ii) terminate the
Commitment whereupon the obligation of Lender to make any Revolving Loan or to
issue any Letter of Credit shall immediately terminate (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(f), 10.1(g) and
10.1(h), the Commitment and any other obligation of the Lender hereunder shall
automatically terminate).
(c)    Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Lender may, in its discretion (i) with or
without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require the Loan Parties, at Borrower’s expense,
to assemble and make available to Lender any part or all of the Collateral at
any place and time designated by Lender, (iii) collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral, (iv) remove any or
all of the Collateral from any premises on or in which the same may be located
for the purpose of effecting the sale, foreclosure or other disposition thereof
or for any other purpose, (v) sell, lease, transfer, assign, deliver or
otherwise dispose of any and all Collateral (including entering into contracts
with respect thereto, public or private sales at any exchange, broker’s board,
at any office of Lender or elsewhere) at such prices or terms as Lender may deem
reasonable, for cash, upon credit or for future delivery, with the Lender having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
the Loan Parties, which right or equity of redemption is hereby expressly waived
and released by the Loan Parties and/or (vi) terminate this Agreement. If any of
the Collateral is sold or leased by Lender upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until payment
therefor is finally collected by Lender. If notice of disposition of Collateral
is required by law, ten (10) days prior notice by Lender to Borrower designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and the Loan Parties waive any other notice. In the
event Lender institutes an action to recover any Collateral or seeks recovery of
any Collateral by way of prejudgment remedy, the Loan Parties waive the posting
of any bond which might otherwise be required. At any time an Event of Default
exists or has occurred and is


--------------------------------------------------------------------------------




continuing, upon Lender’s request, Borrower will either, as Lender shall
specify, furnish cash collateral to Lender to be used to secure and fund the
reimbursement obligations to Lender in connection with any Letter of Credit
Obligations or furnish cash collateral to Lender for the Letter of Credit
Obligations. Such cash collateral shall be in the amount equal to one hundred
ten (110%) percent of the amount of the Letter of Credit Obligations plus the
amount of any fees and expenses payable in connection therewith through the end
of the latest expiration date of the Letters of Credit giving rise to such
Letter of Credit Obligations.
(d)    At any time or times that an Event of Default exists or has occurred and
is continuing, Lender may enforce the rights of the Loan Parties against any
account debtor, secondary obligor or other obligor in respect of any of the
Accounts or other Receivables. Without limiting the generality of the foregoing,
Lender may (i) notify any or all account debtors (including Credit Card Issuers
and Credit Card Processors), secondary obligors or other obligors in respect
thereof that the Receivables have been assigned to Lender and that Lender has a
security interest therein and Lender may direct any or all account debtors
(including Credit Card Issuers and Credit Card Processors), secondary obligors
and other obligors to make payment of Receivables directly to Lender, (ii)
extend the time of payment of, compromise, settle or adjust for cash, credit,
return of merchandise or otherwise, and upon any terms or conditions, any and
all Receivables or other obligations included in the Collateral and thereby
discharge or release the account debtor or any secondary obligors or other
obligors in respect thereof without affecting any of the Obligations, (iii)
demand, collect or enforce payment of any Receivables or such other obligations,
but without any duty to do so, and Lender shall not be liable for any failure to
collect or enforce the payment thereof nor for the negligence of its agents or
attorneys with respect thereto, (iv) take whatever other action Lender may deem
necessary or desirable for the protection of its interests, (v) request that all
invoices and statements sent to any account debtor state that the Accounts and
such other obligations have been assigned to Lender and are payable directly and
only to Lender, and (vi) request that the Loan Parties deliver to Lender such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Lender may require. In
the event any account debtor returns Inventory when an Event of Default exists
or has occurred and is continuing, the Loan Parties shall, upon Lender’s
request, hold the returned Inventory in trust for Lender, segregate all returned
Inventory from all of its other property, dispose of the returned Inventory
solely according to Lender’s instructions, and not issue any credits, discounts
or allowances with respect thereto without Lender’s prior written consent.
(e)    To the extent that applicable law imposes duties on Lender to exercise
remedies in a commercially reasonable manner (which duties cannot be waived
under such law), each Loan Party acknowledges and agrees that it is not
commercially unreasonable for Lender (i) to fail to incur expenses reasonably
deemed significant by Lender to prepare Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain consents of any Governmental Authority or other
third party for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against account
debtors, secondary obligors or other persons obligated on Collateral or to
remove


--------------------------------------------------------------------------------




liens or encumbrances on or any adverse claims against Collateral, (iv) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as the Loan Parties, for expressions of interest in acquiring all
or any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Lender against risks
of loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral. Each Loan
Party acknowledges that the purpose of this subsection (e) is to provide
non-exhaustive indications of what actions or omissions by Lender would not be
commercially unreasonable in the exercise by Lender of remedies against the
Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
subsection (e). Without limitation of the foregoing, nothing contained in this
subsection (e) shall be construed to grant any rights to the Loan Parties or to
impose any duties on Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this subsection (e).
(f)    For the purpose of enabling Lender to exercise the rights and remedies
hereunder, each Loan Party hereby grants to Lender, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to such Loan Party, to use, assign,
license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by such Loan Party, wherever the same maybe located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.
(g)    At any time an Event of Default exists or has occurred and is continuing,
Lender may apply the cash proceeds of Collateral actually received by Lender
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in accordance with the terms
hereof, whether or not then due or may hold such proceeds as cash collateral for
the Obligations. Borrower shall remain liable to Lender for the payment of any
deficiency with interest at the highest rate provided for herein and all
reasonable costs and expenses of collection or enforcement, including reasonable
attorneys’ fees and expenses.


--------------------------------------------------------------------------------




(h)    Without limiting the foregoing, upon the occurrence and during the
continuation of a Default or an Event of Default, Lender may, at Lender’s
option, without notice, (i) cease making Revolving Loans or arranging for
Letters of Credit or reduce the lending formulas or amounts of Revolving Loans
and Letters of Credit available to Borrower and/or (ii) terminate any provision
of this Agreement providing for any future Revolving Loans to be made by Lender
or Letters of Credit to be issued by Lender.


--------------------------------------------------------------------------------




SECTION 11.    GUARANTEE
11.1.    The Guarantee. The Original Guarantor and all Guarantors executing a
Joinder Agreement hereby, jointly and severally, guarantee, as primary obligors
and not as sureties, to the Lender and its successors and assigns, the prompt
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Revolving Loans made by the Lender to the Borrower, and all other
Obligations from time to time owing to the Lender by any Loan Party in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.


--------------------------------------------------------------------------------




11.2.    Obligations Unconditional. The obligations of the Guarantors under
Section 11.1 shall constitute a guaranty of payment and performance and not of
collection and to the fullest extent permitted by applicable Legal Requirements,
are absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement or any other agreement or instrument referred
to herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full of the Guaranteed Obligations). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(a)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Financing Agreements or any other agreement or instrument
referred to herein or therein shall be amended or waived in any respect or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with;
(d)    any lien or security interest granted to, or in favor of, the Lender as
security for any of the Guaranteed Obligations shall fail to be valid, perfected
or to have the priority required under the Financing Agreements; or
(e)    the release of any other Guarantor pursuant to Section 11.9.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Lender exhaust
any right, power or remedy or proceed against the Borrower or any Guarantor
under this Agreement or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by the Lender upon
this Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guarantee, and all dealings between the
Borrower and the Lender shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee. This Guarantee


--------------------------------------------------------------------------------




shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment and performance without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
the Lender, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Lender or any
other person at any time of any right or remedy against the Borrower or against
any other person which may be or become liable in respect of all or any part of
the Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and their respective successors and assigns, and shall
inure to the benefit of the Lender and its successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
11.3.    Reinstatement. The obligations of the Guarantors under Section 11.1
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or any other Guarantors in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
11.4.    Subrogation; Subordination. Each Guarantor hereby agrees that until the
payment and satisfaction in full in cash of all Guaranteed Obligations and the
expiration and termination of the Commitment it shall waive any claim and shall
not exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.1, whether by subrogation or
otherwise, against the Borrower or any other Guarantor of any


--------------------------------------------------------------------------------




of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to paragraph
(m) of the definition of “Permitted Investments” shall be subordinated to such
Loan Party’s Obligations or Guaranteed Obligations, as applicable, in the manner
set forth in the Intercompany Note evidencing such Indebtedness.


--------------------------------------------------------------------------------




11.5.    Remedies. The Guarantors jointly and severally agree that, as between
the Guarantors and the Lender, the obligations of the Borrower under this
Agreement and other Financing Agreements may be declared to be forthwith due and
payable as provided in Section 10 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 10) for
purposes of Section 11.1, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.1.
11.6.    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Section 11 constitutes an instrument for the payment
of money.
11.7.    Continuing Guarantee. The guarantee in this Section 11 is a continuing
guarantee of payment and performance, and shall apply to all Guaranteed
Obligations whenever arising.
11.8.    General Limitation on Guaranteed Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.1
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.1, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 11.4 and
11.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
11.9.    Release of Guarantors. If, in compliance with the terms and provisions
of the Financing Agreements, (i) all of the Capital Stock or (ii) all or
substantially all of the property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a person or persons (other than any
Loan Party or any Affiliate thereof), such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 12.5) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Financing Agreement and, in the case of the sale of all of the Capital Stock of
the Transferred Guarantor, the pledge of such Capital Stock to the Lender
pursuant to the Financing Agreements shall be released, and, so long as the
Borrower shall have previously provided the Lender such certifications or
documents as the Lender shall reasonably request, the Lender shall take such
actions as are necessary to effect each release described in this Section 11.9
in accordance with the relevant provisions of the Financing Agreements.
11.10.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.4. The provisions of
this Section 11.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Lender and each Guarantor shall remain liable to the Lender
for the full amount guaranteed by such Guarantor hereunder.
SECTION 12.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.
12.1.    Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
(a)    The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements (except as otherwise provided therein) and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the Commonwealth of Pennsylvania, but excluding any principles of conflicts of
law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the Commonwealth of Pennsylvania.
(b)    Each Loan Party and Lender irrevocably consent and submit to the
non-exclusive jurisdiction of the state courts for the Commonwealth of
Pennsylvania and the United States District Court for the Eastern District of
Pennsylvania, whichever Lender may elect, and waive any objection based on venue
or forum non conveniens with respect to any action instituted therein arising
under this Agreement or any of the other Financing Agreements or in any way
connected with or related or incidental to the dealings of the parties hereto in
respect of this Agreement or any of the other Financing Agreements or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters shall be heard only in the
courts described above (except that Lender shall have the right to bring any
action or proceeding against any Loan Party or its property in the courts of any
other jurisdiction


--------------------------------------------------------------------------------




which Lender deems necessary or appropriate in order to realize on the
Collateral or to otherwise enforce its rights against such Loan Party or its
property).
(c)    Each Loan Party hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth herein and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Lender’s option, by
service upon such Loan Party in any other manner provided under the rules of any
such courts.
(d)    THE LOAN PARTIES AND LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE LOAN PARTIES AND LENDER EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT EACH LOAN PARTY AND LENDER MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
(e)    Lender shall not have any liability to any Loan Party (whether in tort,
contract, equity or otherwise) for losses suffered by such Loan Party in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement or any other Financing Agreement,
or any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Lender that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct by Lender. In any such litigation, Lender shall
be entitled to the benefit of the rebuttable presumption that it acted in good
faith and with the exercise of ordinary care in the performance by it of the
terms of this Agreement and each other Financing Agreement.
12.2.    Waiver of Notices. Each Loan Party hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and chattel paper, included in or evidencing any of
the Obligations or the Collateral, and any and all other demands and notices of
any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein. No notice
to or demand on any Loan Party which Lender may elect to give shall entitle such
Loan Party to any other or further notice or demand in the same, similar or
other circumstances.
12.3.    Amendments and Waivers. Neither this Agreement nor any other Financing
Agreement nor any terms hereof or thereof may be amended, waived, discharged or
terminated unless such amendment, waiver, discharge or termination is in writing
signed by Lender, and as to amendments to any of the Financing Agreements, by
any Loan Party. Any and all amendments, waivers, discharges or terminations
shall be effective and binding as to Lender only in the specific instance and
for the specific purpose for which given.
12.4.    Waiver of Counterclaims. Each Loan Party waives all rights to interpose
any claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
12.5.    Indemnification. Each Loan Party shall indemnify and hold Lender and
its respective officers, directors, agents, employees, advisors and counsel and
their respective Affiliates (each such person being an “Indemnitee”), harmless
from and against any and all losses, claims, damages, liabilities, reasonable
costs or expenses (including reasonable attorneys’ fees and expenses) imposed
on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to the negotiation, preparation, execution, delivery, enforcement, performance
or administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the reasonable fees and
expenses of counsel except that such Loan Party shall not have any obligation
under this Section to indemnify an Indemnitee with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of such Loan Party
as to any other Indemnitee). To the extent that the undertaking to indemnify,
pay and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, each Loan Party shall pay the maximum portion
which it is permitted to pay under applicable law to Lender in satisfaction of
indemnified matters under this Section. No Indemnitee referred to above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any of the other Financing Agreements or the transaction
contemplated hereby or thereby. All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.


--------------------------------------------------------------------------------




12.6.    Waiver of Special Damages. To the extent permitted by applicable law,
neither any Loan Party nor Lender shall assert, and each of the Loan Parties and
Lender hereby waives, any claim against the officers, directors, agents,
employees, advisors, counsel and Affiliates of the other party, on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby.
SECTION 13.    TERM OF AGREEMENT; MISCELLANEOUS
13.1.    Term.
(a)    This Agreement and the other Financing Agreements shall continue in full
force and effect until the earliest to occur of the following (as the case may
be, the “Termination Date”): (i) May 16, 2017; (ii) the date which is 45 days
prior to the Term Loan Maturity Date; or (iii) at the election of Lender in its
sole discretion, upon the occurrence of an Event of Default.
(b)    No termination of this Agreement or any of the other Financing Agreements
shall relieve or discharge each Loan Party of its respective duties, obligations
and covenants under this Agreement or any of the other Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Lender’s continuing security interest in the Collateral and the rights and
remedies of Lender hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, each Loan Party waives any
rights it may have under the UCC to demand the filing of termination statements
with respect to the Collateral and Lender shall not be required to send such
termination statements to any Loan Party, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations paid and satisfied in full in immediately
available funds. Upon the termination of this Agreement in accordance with its
terms and the payment and satisfaction in full of all Obligations, including the
satisfaction of all indemnification and other obligations of each Loan Party
which survive the payment of the Obligations and the termination or non-renewal
of this Agreement as provided herein, in each case as determined by Lender in
its sole discretion, Lender shall, at the request and expense of Borrower,
prepare, file and/or record all necessary instruments, documents, releases,
satisfactions and terminations, including UCC termination statements, to
evidence and effectuate the termination of the Credit Facility and any interest
of Lender in and to the Collateral.
13.2.    Interpretative Provisions.
(a)    All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
(b)    All references to the plural herein shall also mean the singular and to
the singular shall also mean the plural, unless the context otherwise requires.
(c)    All references to Borrower, Guarantor, Loan Party or Lender pursuant to
the definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.
(d)    The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
(e)    The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.
(f)    An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 12.3 hereof or is cured in
a manner satisfactory to Lender, if such Event of Default is capable of being
cured as determined by Lender in good faith.
(g)    All references to the term “good faith” used herein when applicable to
Lender shall mean, notwithstanding anything to the contrary contained herein or
in the UCC, honesty in fact in the conduct or transaction concerned. The Loan
Parties shall have the burden of proving any lack of good faith on the part of
Lender as alleged by the Loan Parties.
(h)    Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower and its Subsidiaries most
recently received by Lender prior to the date hereof. Notwithstanding anything
to the contrary contained in GAAP or any interpretations or other pronouncements
by the Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.


--------------------------------------------------------------------------------




(i)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.
(j)    Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.
(k)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
(l)    This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
(m)    This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Lender and the Loan
Parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Lender merely
because of Lender’s involvement in their preparation.
13.3.    Notices. All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
Business Day, one (1) Business Day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing. All notices, requests and
demands upon the parties are to be given to the following addresses (or to such
other address as any party may designate by notice in accordance with this
Section):
If to the Loan Parties:
Five Below, Inc.
1818 Market Street, Suite 1900
Philadelphia, PA 19103
Attention: Kenneth R. Bull
      Chief Financial Officer
Telephone No.: (215) 207-2604
Telecopy No.: (215) 546-1695
with a copy to:
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
Attention: Barry Abelson, Esquire
Telephone No.: (215) 981-4282
Telecopy No.: (215) 981-4750
If to Lender:
Wells Fargo Bank, National Association
c/o Peter Foley
Wells Fargo Retail Finance
One Boston Place, 19th Floor
Boston, MA 02108
Telephone No.: 617-854-7283
Telecopy No.: 855-461-3726
with a copy to:
Duane Morris LLP
United Plaza
30 S. 17th Street
Philadelphia, PA 19103
Attention: James J. Holman, Esquire
Lauren Lonergan Taylor, Esquire
Telephone No.: (215) 979-1000
Telecopy No.: (215) 979-1020



13.4.    Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
13.5.    Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Lender, the Loan Parties and their
respective successors and assigns, except that no Loan Party may assign its
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Lender. Any such purported assignment without such express prior written consent
shall be void. The terms and provisions of this Agreement and the other
Financing Agreements are for the purpose of defining the relative rights and
obligations of the Loan Parties and Lender with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Financing
Agreements.
13.6.    Assignments; Participations. Lender may sell, assign, transfer,
negotiate, grant participations in, or otherwise dispose of all or any part of
Lender’s interest in the Revolving Loans at any time. Each Loan Party hereby
authorizes Lender to provide without any notice to such Loan Party, any
information concerning the Loan Parties, including information pertaining to the
Loan Parties’ financial condition, business operations or general
creditworthiness, to any Person or entity which may succeed to or participate in
all or any part of the Lender’s interest in the Revolving Loans; provided, that,
such person or entity agrees to hold such information confidential in accordance
with a confidentiality agreement in form and substance reasonably acceptable to
Borrower and Lender.
13.7.    Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represent the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
13.8.    USA Patriot Act. Pursuant to the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “Act”), Lender hereby notifies
the Loan Parties that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies each person or corporation
who opens an account and/or enters into a business relationship with it, which
information includes the name and address of each Loan Party and other
information that will allow Lender to identify such person in accordance with
the Act and any other applicable law. Borrower is hereby advised that any
Revolving Loans or Letters of Credit hereunder are subject to satisfactory
results of such verification.
13.9.    Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
13.10.    Release. In consideration of Lender entering into this Agreement, each
Loan Party hereby fully and unconditionally releases and forever discharges
Lender and its respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all


--------------------------------------------------------------------------------




claims, allegations, causes of action, costs or demands and liabilities, of
whatever kind or nature, from the beginning of the world to the date on which
this Agreement is effective, whether known or unknown, liquidated or
unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which such Loan Party has, had, claims to have had or hereafter
claims to have against the Released Parties by reason of any act or omission on
the part of the Released Parties, or any of them, on account of or in any way
affecting, concerning or arising out of or founded upon this Agreement,
including all such loss or damage of any kind heretofore sustained or that may
arise as a consequence of the dealings among the parties in connection with the
administration or enforcement of the Revolving Loans, the Obligations, this
Agreement or any of the other Financing Agreements (collectively, all of the
foregoing are the “Claims”) prior to the date hereof. Each Loan Party represents
and warrants that the foregoing constitutes a full and complete release of all
Claims.
13.11.    Intercreditor Agreement.
(a)    Reference is made to the Intercreditor Agreement. Lender (a) consents to
the subordination of liens provided for in the Intercreditor Agreement and
(b) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement. The foregoing provisions are intended
as an inducement to Lender to extend credit, and Lender is an intended third
party beneficiary of such provisions and the provisions of the Intercreditor
Agreement.
(b)    Reference is made to the Intercreditor Agreement. Notwithstanding any
other provision contained herein, this Agreement, the liens created hereby and
the rights, remedies, duties and obligations provided for herein are subject in
all respects to the provisions of the Intercreditor Agreement and, to the extent
provided therein, the applicable Senior Obligations Security Documents (as
defined in the lntercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.
13.12.    Borrower Authorized.
(a)    Each Loan Party (other than the Borrower) by its execution of this
Agreement or a Joinder Agreement irrevocably appoints Borrower to act on its
behalf as its agent and representative in relation to the Financing Agreements
and irrevocably authorizes:
(i)    the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Lender and to give all notices and
instructions; and
(ii)    the Lender to give any notice, demand or other communication to that
Loan Party pursuant to the Financing Agreements to the Borrower,
and in each case the Loan Party shall be bound as though the Loan Party itself,
had given the notices and instructions.
(b)    Every act, omission, agreement, undertaking, settlement, waiver, notice
or other communication given or made by the Borrower or given to the Borrower
under any Financing Agreement on behalf of another Loan Party or in connection
with any Financing Agreement (whether or not known to any other Loan Party and
whether occurring before or after such other Loan Party became a Loan Party
under any Financing Agreement or the Borrower executed this Agreement) shall be
binding for all purposes on that Loan Party as if that Loan Party had expressly
made, given or concurred with it. In the event of any conflict between any
notices or other communications of the Borrower and any other Loan Party, those
of the Borrower shall prevail.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first above written.


LENDER:
 
BORROWER:


WELLS FARGO BANK, NATIONAL ASSOCIATION
 
FIVE BELOW, INC.
By:
/s/ Peter Yelle
 
By:
/s/ Kenneth R. Bull
Name:
Peter Yelle
 
Name:
Kenneth R. Bull
Title:
Vice President
 
Title:
Chief Financial Officer, Secretary and Treasurer





 
 
 
 
 
ORIGINAL GUARANTOR:
 
 
 
 
 
FIVE BELOW MERCHANDISING, INC.
 
 
 
 
 
By:
/s/ Thomas G. Vellios
 
 
 
 
 
Name:
Thomas G. Vellios
 
 
 
 
 
Title:
President






[Signature Page to Third Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------




Exhibits
Exhibit “A” Form of Borrowing Base Certificate
Exhibit “B” Information Certificate
Exhibit “C” Form of Compliance Certificate
Exhibit “D” Form of Intercreditor Agreement
Exhibit “E” Form of Intercompany Note
Exhibit “F” Form of Joinder Agreement
[Exhibits A through F have been omitted as certain of these exhibits are either
subject to post-closing determinations or have been separately filed as an
exhibit to Amendment No. 1 to the Registration Statement on Form S-1 (File No.
333-180780) filed with the Commission on May 24, 2012. The Company agrees to
furnish supplementally a copy of these exhibits to the Securities and Exchange
Commission upon request.]



